EXHIBIT 10.3

 

 

SUBLEASE

 

 

THIS SUBLEASE (“Sublease”) is made as of July 31, 2003 by and between PROTEIN
DESIGN LABS, INC., a Delaware corporation (“Subtenant”), and ABGENIX, INC., a
Delaware corporation (“Sublandlord”).

 

R E C I T A L S

 

A.                                   John Arrillaga, Trustee or his successor
trustee, UTA dated 7/20/77 (John Arrillaga Survivor’s Trust) as amended, and
Richard T. Peery, Trustee, or his successor trustee, UTA dated 7/20/77 (Richard
T. Peery Separate Property Trust), as amended (collectively, “Master Landlord”),
and Sublandlord as Tenant, are parties to a certain Lease Agreement dated as of
January 22, 2002 (the “Master Lease”), a copy of which is attached hereto as
Exhibit A.

 

B.                                     Pursuant to the terms of the Master
Lease, Master Landlord presently leases to Sublandlord that certain premises
consisting of approximately 50,668 rentable square feet located at 34700 Campus
Drive, Fremont, California (as more particularly described in the Master Lease,
the “Premises” or “Building”).  (Initially capitalized terms not otherwise
defined in this Sublease shall have the meanings attributed to such terms in the
Master Lease; and unless otherwise expressly provided herein all references in
this Sublease to “Article” and “Section” shall refer to the respective “Article”
or “Section” of the Master Lease and all references to “Paragraph” in this
Sublease shall refer to the respective “Paragraph” of this Sublease.)

 

C.                                     Sublandlord now desires to sublease to
Subtenant, and Subtenant now desires to sublease from Sublandlord, the entire
Premises (hereinafter referred to as the “Sublease Premises”), on the terms and
conditions contained herein.

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:


 


1.                                       SUBLEASE.  SUBLANDLORD HEREBY SUBLEASES
TO SUBTENANT, AND SUBTENANT HEREBY SUBLEASES FROM SUBLANDLORD, THE SUBLEASE
PREMISES, TOGETHER WITH ALL APPURTENANCES THERETO AS PROVIDED IN THE MASTER
LEASE, ON THE TERMS AND CONDITIONS CONTAINED IN THIS SUBLEASE.

 

2.             Term.

 

(a)                                  The term of this Sublease (“Sublease Term”)
shall commence as of the later of (i) October 1, 2003 or (ii) the date of
obtaining of Master Landlord’s consent as described in Paragraph 19(f) hereof
(as so determined, the “Sublease Commencement Date”), and shall expire
approximately thirty-nine (39) months after the Sublease

 

--------------------------------------------------------------------------------


 

Commencement Date on the fixed expiration date of December 31, 2006, unless (A)
sooner terminated in accordance with the provisions hereof or the provisions of
the Master Lease or (B) extended in accordance with the provisions of Paragraph
5 hereof. Except as provided in Paragraph 5 hereof, Subtenant shall not have any
right or option to extend the term of this Sublease, notwithstanding any right
of Sublandlord to extend the term of the Master Lease.


 


(B)                                 UPON EXECUTION OF THIS SUBLEASE AND PAYMENT
OF SUBTENANT’S BASE RENT FOR THE FIRST MONTH OF THE SUBLEASE TERM PURSUANT TO
PARAGRAPH 4(A), SUBTENANT MAY UPON ADVANCE NOTICE TO AND COORDINATION OF
SCHEDULING WITH SUBLANDLORD, ENTER UPON THE SUBLEASE PREMISES PRIOR TO THE
SUBLEASE COMMENCEMENT DATE FOR THE PURPOSE OF SPACE PLANNING, INSTALLING
TELEPHONE WIRING AND CABLING OR ANY OTHER IMPROVEMENTS PERMITTED BY SUBLANDLORD
UNDER THIS SUBLEASE OTHER THAN FOR THE CONDUCT OF ITS BUSINESS, SUCH EARLY ENTRY
SHALL BE AT SUBTENANT’S SOLE RISK AND SUBJECT TO ALL THE TERMS AND PROVISIONS
HEREOF (INCLUDING SATISFACTION OF THE INSURANCE REQUIREMENTS SET FORTH HEREIN). 
SUBLANDLORD SHALL HAVE THE RIGHT TO IMPOSE SUCH ADDITIONAL CONDITIONS ON
SUBTENANT’S EARLY ENTRY AS SUBLANDLORD MAY CONSIDER REASONABLE UNDER THE
CIRCUMSTANCES.


 


3.                                       CONDITIONS OF SUBLEASE PREMISES.  IN
ENTERING INTO THIS SUBLEASE, SUBTENANT HAS NOT RELIED UPON OR BEEN INDUCED BY
ANY STATEMENTS OR REPRESENTATIONS OF ANY PERSONS WITH RESPECT TO THE PHYSICAL
CONDITION OF THE SUBLEASE PREMISES OR WITH RESPECT TO ANY OTHER MATTER AFFECTING
THE SUBLEASE PREMISES, THAT MIGHT BE PERTINENT IN CONSIDERING THE LEASING OF THE
SUBLEASE PREMISES OR THE EXECUTION OF THIS SUBLEASE.  SUBTENANT HAS, ON THE
CONTRARY, RELIED SOLELY ON SUCH INVESTIGATIONS, EXAMINATIONS AND INSPECTIONS AS
SUBTENANT HAS CHOSEN TO MAKE OR HAVE MADE ON ITS BEHALF.  SUBTENANT ACKNOWLEDGES
THAT IT HAS BEEN AFFORDED THE OPPORTUNITY FOR FULL AND COMPLETE INVESTIGATIONS,
EXAMINATIONS AND INSPECTIONS.  SUBLANDLORD HEREBY WARRANTS THAT ALL MECHANICAL,
PLUMBING, AND ELECTRICAL SYSTEMS IN THE PREMISES SHALL BE IN GOOD OPERATING
CONDITION FOR THE FIRST SEVENTY-FIVE (75) DAYS OF THE SUBLEASE TERM.  IN THE
EVENT THAT SUBTENANT’S CONSTRUCTION OF SUBTENANT ALTERATIONS (AS DEFINED IN
PARAGRAPH 14 BELOW) OR SUBTENANT’S OR SUBTENANT’S AGENTS, EMPLOYEES,
CONTRACTORS, OFFICERS OR DIRECTORS NEGLIGENCE OR WILLFUL MISCONDUCT CAUSES
DAMAGE TO THE MECHANICAL, PLUMBING OR ELECTRICAL SYSTEMS IN THE PREMISES,
SUBLANDLORD SHALL NOT BE RESPONSIBLE FOR THE REPAIR OF THE SAME.  EXCEPT AS SET
FORTH IN THIS PARAGRAPH 3, UPON TAKING POSSESSION OF THE SUBLEASE PREMISES,
SUBTENANT SHALL BE DEEMED TO HAVE ACCEPTED THE SUBLEASE PREMISES IN AN “AS-IS”
CONDITION.


 


4.                                       RENT/SECURITY DEPOSIT


 


(A)                                  SUBTENANT SHALL PAY TO SUBLANDLORD, MONTHLY
ON OR BEFORE THREE (3) BUSINESS DAYS PRIOR TO THE FIRST DAY OF EACH CALENDAR
MONTH THROUGHOUT THE SUBLEASE TERM, RENTAL FOR THE SUBLEASE PREMISES EQUAL TO
THE SUM OF (I) FIFTY-TWO THOUSAND FIVE HUNDRED DOLLARS ($52,500) PER MONTH FROM
THE SUBLEASE COMMENCEMENT DATE THROUGH APRIL 30, 2004, SEVENTY-SIX THOUSAND
THIRTY-TWO DOLLARS ($76,032) PER MONTH FROM MAY 1, 2004 THROUGH OCTOBER 31,
2004, SEVENTY-EIGHT THOUSAND FIVE HUNDRED SIXTY-SIX

 

2

--------------------------------------------------------------------------------


 

and 40/100ths Dollars ($78,566.40) from November 1, 2004 through October 31,
2005, Eighty-One Thousand One Hundred and 80/100ths Dollars ($81,100.80) from
November 1, 2005 through December 31, 2006 (“Subtenant’s Base Rent”); (ii)
Subtenant’s Additional Rent (as defined in Paragraph 4(b)); and (iii) any other
amounts, charges, expenses or sums Subtenant is required to pay under this
Sublease (collectively, “Subtenant’s Rent”).  Subtenant shall remain responsible
for Subtenant’s Rent and any other amounts or charges which first arise, accrue
or are invoiced at any time during or after the expiration of the Sublease Term,
whether by Sublandlord or Master Landlord, to the extent they arise or accrue
from any liabilities or obligations of Subtenant under the provisions of this
Sublease (including any provisions of the Master Lease which are incorporated
herein as liabilities or obligations of Subtenant).  Notwithstanding anything to
the contrary contained herein, Subtenant shall pay in advance to Sublandlord,
upon execution of this Sublease, Subtenant’s Base Rent payable for the first
month of the Sublease Term.


 


(B)                                 IN ADDITION TO SUBTENANT’S BASE RENT,
SUBTENANT SHALL PAY TO SUBLANDLORD, IN ACCORDANCE WITH PARAGRAPH 4(A), (I)
SUBTENANT’S SHARE (AS DEFINED BELOW) OF THE AGGREGATE SUM OF ALL ADDITIONAL RENT
(AS DEFINED IN THE MASTER LEASE) INCLUDING, WITHOUT LIMITATION, ALL TAXES (AS
DEFINED IN ARTICLE 9 OF THE MASTER LEASE) RELATING TO THE SUBLEASE PREMISES, ALL
INSURANCE PREMIUMS (AS DESCRIBED IN ARTICLE 12 OF THE MASTER LEASE), (II) ANY
OTHER COSTS OR EXPENSES INCURRED BY SUBLANDLORD IN THE PERFORMANCE OF
SUBLANDLORD’S OBLIGATIONS UNDER THE MASTER LEASE AND (III) ANY OTHER AMOUNTS OR
CHARGES WHICH WILL BECOME DUE AND PAYABLE TO MASTER LANDLORD UNDER THE TERMS OF
THE MASTER LEASE DURING OR WITH RESPECT TO THE ENSUING CALENDAR MONTH
(COLLECTIVELY, “SUBTENANT’S ADDITIONAL RENT”).  SUBTENANT’S ADDITIONAL RENT
SHALL BE CALCULATED BY SUBLANDLORD IN ACCORDANCE WITH PARAGRAPH 4(C).  FOR
PURPOSES OF THIS SUBLEASE, THE TERM “SUBTENANT’S SHARE” SHALL MEAN ONE HUNDRED
PERCENT (100%).


 


(C)                                  PRIOR TO OR AT ANY TIME AFTER THE
COMMENCEMENT OF EACH CALENDAR YEAR DURING THE SUBLEASE TERM, SUBLANDLORD MAY
PROVIDE SUBTENANT WITH NOTICE OF SUBLANDLORD’S ESTIMATE OF THE AMOUNT OF
SUBTENANT’S ADDITIONAL RENT WHICH WILL BE PAYABLE FOR SUCH CALENDAR YEAR. 
SUBTENANT SHALL PAY TO SUBLANDLORD, ON A MONTHLY BASIS AS PROVIDED IN PARAGRAPH
4(A), SUBTENANT’S ADDITIONAL RENT IN AN AMOUNT EQUAL TO ONE TWELFTH (1/12) OF
THE AMOUNT OF SUBLANDLORD’S ESTIMATE OF SUBTENANT’S ADDITIONAL RENT FOR THE
RELEVANT CALENDAR YEAR OF THE SUBLEASE TERM.  IF THE COST OF ANY ITEM INCLUDED
IN SUBTENANT’S ADDITIONAL RENT IS INCREASED DURING A CALENDAR YEAR, SUBLANDLORD
MAY INCREASE THE ESTIMATED SUBTENANT’S ADDITIONAL RENT DURING SUCH YEAR BY
GIVING SUBTENANT WRITTEN NOTICE TO THAT EFFECT, AND THEREAFTER, SUBTENANT SHALL
PAY TO SUBLANDLORD, IN EACH OF THE REMAINING MONTHS OF SUCH YEAR, AN AMOUNT
EQUAL TO THE AMOUNT OF SUCH INCREASE IN THE ESTIMATED SUBTENANT’S ADDITIONAL
RENT DIVIDED BY THE NUMBER OF MONTHS REMAINING IN SUCH YEAR.  WITHIN THIRTY (30)
DAYS (OR AS SOON THEREAFTER AS POSSIBLE) AFTER RECEIPT FROM THE YEAR-END
RECONCILIATION OF ADDITIONAL RENT FROM MASTER LANDLORD UNDER THE MASTER LEASE,
SUBLANDLORD SHALL PROVIDE SUBTENANT WITH A STATEMENT OF THE AMOUNT OF SUCH
YEAR’S ACTUAL SUBTENANT’S ADDITIONAL RENT OWED BY SUBTENANT, TOGETHER WITH A
LIST OF TYPES OF

 

3

--------------------------------------------------------------------------------


 

expenses and related amounts incorporated in such statement and a copy of the
statement of Additional Rent delivered to Sublandlord pursuant to Section 4(D)
of the Master Lease.  If the amount set forth in such statement exceeds the
amount actually paid by Subtenant for such year, Subtenant shall pay the amount
still owing to Sublandlord within ten (10) days of receipt of such statement,
which obligation shall survive the expiration or earlier termination of this
Sublease.  If the amount set forth in such statement is less than the amount
actually paid by Subtenant, Sublandlord shall credit the amount of Subtenant’s
excess against the next accruing payment(s) of Subtenant’s Additional Rent or
reimburse Subtenant for the same if this Sublease has terminated prior to the
date such determination is made.


 


(D)                                 SUBTENANT’S RENT AND ALL OTHER SUMS OR
CHARGES DUE OR PAYABLE BY SUBTENANT TO SUBLANDLORD HEREUNDER SHALL BE DUE AND
PAYABLE WITHOUT BILLING OR DEMAND, AND WITHOUT DEDUCTION, SET-OFF OR COUNTER
CLAIM, IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA, AT SUBLANDLORD’S ADDRESS
FOR NOTICES IN PARAGRAPH 11 HEREOF OR TO SUCH OTHER PERSON OR AT SUCH OTHER
PLACE AS SUBLANDLORD MAY FROM TIME TO TIME DESIGNATE IN WRITING, AND SHALL BE
DUE AND PAYABLE BY SUBTENANT TO SUBLANDLORD ON OR BEFORE THE DATE SPECIFIED IN
SUBPARAGRAPH (A) OF THIS PARAGRAPH 4, PROVIDED THAT IF NO DATE IS THEREIN
SPECIFIED AS TO THE APPLICABLE PAYMENT, THEN ON OR BEFORE (I) THREE (3) BUSINESS
DAYS PRIOR TO THE CORRESPONDING DATE PROVIDED IN THE MASTER LEASE FOR PAYMENT OF
THE SAME BY SUBLANDLORD TO MASTER LANDLORD OR (II) IF THERE IS NO CORRESPONDING
DATE PROVIDED IN THE MASTER LEASE FOR PAYMENT OF THE SAME BY SUBLANDLORD TO
MASTER LANDLORD, THEN TEN (10) DAYS AFTER WRITTEN REQUEST FROM SUBLANDLORD TO
SUBTENANT.  THE FAILURE OF SUBTENANT TO MAKE ANY PAYMENTS OF SUBTENANT’S RENT OR
ANY OTHER SUMS OR CHARGES PAYABLE BY SUBTENANT BY THE DATE PROVIDED HEREIN SHALL
SUBJECT SUBTENANT TO THE OBLIGATION TO PAY TO SUBLANDLORD LATE CHARGES IN
ACCORDANCE WITH PARAGRAPH 4(H).


 


(E)                                  IF THE SUBLEASE TERM COMMENCES ON A DAY
OTHER THAN THE FIRST DAY OF A CALENDAR MONTH OR ENDS ON A DAY OTHER THAN THE
LAST DAY OF A CALENDAR MONTH, THEN SUBTENANT’S RENT FOR THE FIRST AND LAST
FRACTIONAL MONTHS OF THE SUBLEASE TERM SHALL BE APPROPRIATELY PRORATED.


 


(F)                                    WITH REASONABLE ADVANCE NOTICE TO
SUBTENANT, SUBLANDLORD MAY AT ANY TIME OR FROM TIME TO TIME INSTRUCT SUBTENANT
TO MAKE ANY PAYMENT OF SUBTENANT’S RENT OR SUBTENANT’S SHARE OF ANY OTHER SUMS
OR CHARGES FALLING DUE UNDER THE MASTER LEASE DIRECTLY TO MASTER LANDLORD, IN
WHICH EVENT SUBTENANT SHALL TIMELY MAKE ALL SUCH PAYMENTS SO INSTRUCTED DIRECTLY
TO MASTER LANDLORD (WITH A COPY OF THE CHECK TO BE CONTEMPORANEOUSLY FORWARDED
BY SUBTENANT TO SUBLANDLORD AT THE TIME OF MAKING OF EACH SUCH PAYMENT), AND IN
SUCH EVENT SUBLANDLORD SHALL HAVE NO RESPONSIBILITY TO SUBTENANT FOR THE PAYMENT
OF ANY SUCH AMOUNT, AND SUBTENANT SHALL BE SOLELY RESPONSIBLE FOR ANY INTEREST
OR LATE CHARGES THAT MAY BE IMPOSED AS A RESULT OF ANY FAILURE OF SUBTENANT TO
HAVE TIMELY AND PROPERLY MADE ANY SUCH PAYMENT TO MASTER LANDLORD.


 


(G)                                 SECURITY DEPOSIT.  CONCURRENTLY WITH
SUBTENANT’S EXECUTION OF THIS SUBLEASE, SUBTENANT SHALL DEPOSIT WITH SUBLANDLORD
A SECURITY DEPOSIT (“SECURITY

 

4

--------------------------------------------------------------------------------


 

Deposit”) in the amount of Seventy-Six Thousand Thirty-Two and no/100ths Dollars
($76,032), as security for the full and faithful performance of every provision
of this Sublease to be performed by Subtenant.  If Subtenant defaults with
respect to any provision of this Sublease, including but not limited to the
provisions relating to the payment of Subtenant’s Rent, Sublandlord may use,
apply or retain all or any part of the Security Deposit for the payment of any
Subtenant’s Rent or any other amount which Sublandlord may spend or become
obligated to spend by reason of Subtenant’s default, to repair damages to the
Sublease Premises, to clean the Sublease Premises or to compensate Sublandlord
for any other loss or damage which Sublandlord may suffer by reason of
Subtenant’s default.  Sublandlord shall not be required to keep the Security
Deposit separate from its general funds, and Subtenant shall not be entitled to
interest on such deposit.  If Subtenant shall have then performed all of its
obligations under this Sublease to be performed by it, the Security Deposit or
any balance thereof shall be returned to Subtenant within thirty (30) days of
the expiration of the Sublease Term.


 


(H)                                 LATE PAYMENT CHARGES.  SUBTENANT
ACKNOWLEDGES THAT LATE PAYMENT BY SUBTENANT TO SUBLANDLORD OF SUBTENANT’S RENT
AND OTHER CHARGES PROVIDED FOR UNDER THIS SUBLEASE WILL CAUSE SUBLANDLORD TO
INCUR COSTS NOT CONTEMPLATED BY THIS SUBLEASE, THE EXACT AMOUNT OF SUCH COSTS
BEING EXTREMELY DIFFICULT OR IMPRACTICABLE TO FIX.  THEREFORE, IF ANY
INSTALLMENT OF RENT OR ANY OTHER CHARGE DUE FROM SUBTENANT IS NOT RECEIVED BY
SUBLANDLORD WITHIN FIVE DAYS OF THE DATE DUE, SUBTENANT SHALL PAY TO SUBLANDLORD
AN ADDITIONAL SUM EQUAL TO TEN PERCENT (10%) OF THE AMOUNT OVERDUE AS A LATE
CHARGE.  THE PARTIES AGREE THAT THIS LATE CHARGE REPRESENTS A FAIR AND
REASONABLE ESTIMATE OF THE COSTS THAT SUBLANDLORD WILL INCUR BY REASON OF THE
LATE PAYMENT BY SUBTENANT.  SUCH LATE CHARGE SHALL BE IN ADDITION TO, AND NOT IN
LIEU OF, ANY INTEREST THAT MAY ACCRUE ON ANY SUCH OVERDUE AMOUNT PURSUANT TO THE
PROVISIONS OF THE MASTER LEASE.

 

Initials:

 

 

 

 

 

 

 

Sublandlord

 

Subtenant

 


 


5.                                       EXTENSION OF SUBLEASE TERM.


 


(A)                                  CONDITIONS TO EXERCISE OF OPTION.  PROVIDED
THAT SUBTENANT IS NOT IN DEFAULT UNDER THIS SUBLEASE AND SUBTENANT IS IN
OCCUPANCY OF THE ENTIRE SUBLEASE PREMISES AT THE TIME OF EXERCISE OF EACH OPTION
TO EXTEND AND AT THE COMMENCEMENT OF THE APPLICABLE EXTENSION TERM, SUBTENANT
SHALL HAVE THE RIGHT TO EXTEND THE SUBLEASE TERM FOR THREE CONSECUTIVE EXTENSION
PERIODS, THE FIRST BEING A PERIOD OF TWO (2) YEARS COMMENCING UPON THE
EXPIRATION OF THE INITIAL SUBLEASE TERM (THE “FIRST EXTENSION TERM”), FOLLOWED

 

5

--------------------------------------------------------------------------------


 

by a period of eighteen (18) months commencing upon the expiration of the First
Extension Term (the “Second Extension Term”), followed by another period of
eighteen (18) months commencing upon the expiration of the Second Extension Term
(the “Third Extension Term”).


 


(B)                                 NOTICE OF EXERCISE.  IF SUBTENANT ELECTS TO
EXTEND THIS LEASE FOR THE FIRST EXTENSION TERM, SUBTENANT SHALL GIVE WRITTEN
NOTICE OF ITS EXERCISE TO SUBLANDLORD NOT LATER THAN JULY 1, 2004.  IN THE EVENT
THAT SUBTENANT EXERCISES THE FIRST EXTENSION TERM, SUBTENANT SHALL GIVE
SUBLANDLORD WRITTEN NOTICE WITH REGARD TO THE SECOND EXTENSION TERM NOT MORE
THAN THREE HUNDRED SIXTY-FIVE (365) DAYS PRIOR TO THE EXPIRATION OF THE FIRST
EXTENSION TERM AND NOT LESS THAN ONE HUNDRED EIGHTY (180) DAYS PRIOR TO THE
EXPIRATION OF THE FIRST EXTENSION TERM.  IN THE EVENT THAT SUBTENANT EXERCISES
THE SECOND EXTENSION TERM, SUBTENANT SHALL GIVE SUBLANDLORD WRITTEN NOTICE WITH
REGARD TO THE THIRD EXTENSION TERM NOT MORE THAN THREE HUNDRED SIXTY-FIVE (365)
DAYS PRIOR TO THE EXPIRATION OF THE SECOND EXTENSION TERM AND NOT LESS THAN ONE
HUNDRED EIGHTY (180) DAYS PRIOR TO THE EXPIRATION OF THE SECOND EXTENSION TERM. 
(THE NOTICES SET FORTH ABOVE ARE COLLECTIVELY REFERRED TO HEREIN AS THE
“EXERCISE NOTICE”.)  SUBTENANT’S FAILURE TO PROVIDE ANY EXERCISE NOTICE WITHIN
THE TIME PERIODS CONTEMPLATED HEREIN SHALL BE DEEMED A WAIVER OF SUBTENANT’S
RIGHT TO EXERCISE THE APPLICABLE EXTENSION TERM.


 


(C)                                  CONDITIONS TERMINATING TENANT’S RIGHTS TO
EXERCISE OPTIONS.  IN THE EVENT THAT ANY PAYMENT OF SUBTENANT’S RENT DUE
HEREUNDER IS THIRTY (30) OR MORE DAYS LATE FOUR (4) OR MORE TIMES DURING ANY
CALENDAR YEAR OF THE SUBLEASE TERM OR THE THEN CURRENT EXTENSION TERM, SUBTENANT
SHALL NOT HAVE THE RIGHT TO FURTHER EXTEND THE SUBLEASE TERM.


 


(D)                                 TERMS OF THE EXTENSION TERMS.  THE GIVING OF
AN EXERCISE NOTICE SHALL CONSTITUTE AN IRREVOCABLE ELECTION BY SUBTENANT TO
EXTEND THE SUBLEASE UPON THE TERMS, COVENANTS AND CONDITIONS SET FORTH HEREIN. 
THE TERMS, COVENANTS AND CONDITIONS APPLICABLE TO EACH APPLICABLE EXTENSION TERM
SHALL BE THE SAME TERMS, COVENANTS AND CONDITIONS OF THIS SUBLEASE EXCEPT THAT
(1) SUBTENANT SHALL NOT BE ENTITLED TO ANY FURTHER OPTION TO EXTEND AFTER THE
THIRD EXTENSION TERM, (2) THE BASE RENT FOR THE EXTENSION TERM SHALL BE ADJUSTED
AS PROVIDED IN THIS PARAGRAPH; AND (3) NO PROVISIONS RELATING TO THE INITIAL
DELIVERY OF THE SUBLEASE PREMISES TO SUBTENANT (INCLUDING, BUT NOT LIMITED TO,
ANY CONSTRUCTION OBLIGATIONS OR TENANT IMPROVEMENT ALLOWANCE PROVISIONS) SHALL
BE APPLICABLE TO ANY EXTENSION TERM.


 


(E)                                  EXTENSION OPTION PERSONAL TO ORIGINAL
SUBTENANT.  THE OPTIONS TO EXTEND GRANTED TO SUBTENANT PURSUANT TO THIS
PARAGRAPH SHALL NOT BE ASSIGNABLE TO ANY SUCCESSOR OR ASSIGN OF SUBTENANT, AND
SHALL TERMINATE AT THE OPTION OF SUBLANDLORD, IF, AT ANY TIME DURING THE
SUBLEASE TERM OR APPLICABLE EXTENSION TERM, SUBTENANT HAS SUBLEASED ALL OR ANY
PORTION OF THE SUBLEASE PREMISES TO ANY OTHER PARTY.


 


(F)                                    CONDITIONS TO EXERCISE OR TERMINATION OF
OPTION MAY ONLY BE ASSERTED BY SUBLANDLORD AND MAY BE WAIVED BY SUBLANDLORD. 
THE CONDITIONS TO THE EXERCISE BY SUBTENANT OF ANY EXTENSION OPTION AND THE
CONDITIONS WHICH MAY TERMINATE

 

6

--------------------------------------------------------------------------------


 

Subtenant’s right to exercise the Extension Options as set forth in this
Paragraph 5, are solely for the benefit of Sublandlord and any such conditions
may be affirmatively waived by Sublandlord in writing.  Subtenant may not, after
the giving of any Exercise Notice, assert that because any such condition is
then or thereafter not fully satisfied, that such condition renders such
Exercise Notice ineffective or entitles Subtenant to terminate the applicable
Extension Option.


 


(G)                                 DETERMINATION OF BASE RENT DURING EXTENSION
TERM.


 


(I)                                     EXTENSION TERM INITIAL BASE RENT.  THE
BASE RENT DURING THE FIRST EXTENSION TERM SHALL BE EIGHTY-SIX THOUSAND ONE
HUNDRED SIXTY-NINE AND 60/100THS DOLLARS (86,169.60) PER MONTH.  THE BASE RENT
DURING THE FIRST YEAR OF THE SECOND EXTENSION TERM SHALL BE EQUAL TO THE GREATER
OF (1) THE “FAIR MARKET RENTAL VALUE” OF THE SUBLEASE PREMISES FOR THE FIRST
YEAR OF THE SECOND EXTENSION TERM DETERMINED AS PROVIDED HEREIN OR (2) THE BASE
RENT FOR THE LAST MONTH OF THE FIRST EXTENSION TERM (AS SO DETERMINED PURSUANT
TO CLAUSE (1) OR (2) ABOVE, THE “SECOND EXTENSION TERM INITIAL BASE RENT”).


 


(II)                                  FAIR MARKET RENTAL VALUE.  “FAIR MARKET
RENTAL VALUE” AS USED HEREIN SHALL MEAN:  100% OF THE BASE RENT AND OTHER
AMOUNTS NEW OR RENEWAL TENANTS (WHO DO NOT HAVE ANY BELOW MARKET RENEWAL RIGHTS)
AT WHICH TENANTS LEASE COMPARABLE SPACE AS OF THE COMMENCEMENT OF THE SECOND
RENEWAL TERM.  FOR THIS PURPOSE COMPARABLE SPACE (“COMPARABLE SPACE”) SHALL BE
OFFICE, LIGHT MANUFACTURING AND RESEARCH AND DEVELOPMENT SPACE WHICH IS (I) NOT
SUBLEASED; (II) NOT SUBJECT TO ANOTHER TENANT’S EXPANSION RIGHT; (III)
COMPARABLE IN SIZE, LOCATION, AND QUALITY TO THE SUBLEASE PREMISES, (IV) LEASED
FOR A TERM COMPARABLE TO THE SECOND RENEWAL TERM AND (V) LOCATED IN COMPARABLE
BUILDINGS.  IN DETERMINING THE FAIR MARKET RENTAL VALUE OF THE SUBLEASE PREMISES
DURING THE EXTENSION TERM, CONSIDERATION SHALL BE GIVEN TO THE USES OF THE
SUBLEASE PREMISES PERMITTED UNDER THIS SUBLEASE, THE QUALITY, SIZE, DESIGN AND
LOCATION OF THE SUBLEASE PREMISES, THE CREDIT WORTHINESS OF THE TENANT, AND THE
RENTAL VALUE OF COMPARABLE, IMPROVED, SPACE LOCATED IN THE GEOGRAPHICAL AREA OF
THE BUILDING (IGNORING TENANT IMPROVEMENT ALLOWANCES, FREE RENT PERIODS, AND
OTHER TENANT BENEFITS/CONCESSIONS TYPICALLY ASSOCIATED WITH A NEW LEASE IT BEING
ACKNOWLEDGED THAT THE OPTION TO EXTEND HEREUNDER REFLECTS SUBTENANT’S NEGOTIATED
RIGHT TO DEFER ITS DECISION WHETHER TO INITIALLY LEASE THE SUBLEASE PREMISES FOR
SUCH LONGER PERIOD OF TIME, AS OPPOSED TO SUBTENANT’S RIGHT TO ENTER INTO A NEW
SUBLEASE).


 


(III)                               SUBLANDLORD AND SUBTENANT TO SEEK TO AGREE. 
SUBLANDLORD AND SUBTENANT SHALL HAVE THIRTY (30) DAYS AFTER SUBLANDLORD RECEIVES
THE APPLICABLE EXERCISE NOTICE IN WHICH TO SEEK TO AGREE ON THE SECOND EXTENSION
TERM INITIAL BASE RENT.  IF SUBLANDLORD AND SUBTENANT AGREE ON THE SECOND
EXTENSION TERM INITIAL BASE RENT DURING THE THIRTY (30) DAY PERIOD (OR AT ANY
TIME THEREAFTER), THEY IMMEDIATELY SHALL EXECUTE AN AMENDMENT TO THIS SUBLEASE
CONFIRMING THE SECOND

 

7

--------------------------------------------------------------------------------


 


EXTENSION TERM INITIAL BASE RENT AS SO AGREED AS THE BASE RENT FOR THE FIRST
YEAR OF THE SECOND EXTENSION TERM.


 


(IV)                              SELECTION OF APPRAISER TO DETERMINE THE SECOND
EXTENSION TERM INITIAL BASE RENT.  IF SUBLANDLORD AND SUBTENANT ARE UNABLE TO
AGREE ON THE SECOND EXTENSION TERM INITIAL BASE RENT WITHIN THE THIRTY (30) DAY
PERIOD, THEN  THE SECOND EXTENSION TERM INITIAL BASE RENT SHALL BE DETERMINED BY
AN APPRAISAL AS HEREIN SET FORTH AND THE SECOND EXTENSION TERM INITIAL BASE RENT
AS SO DETERMINED SHALL BE BINDING UPON SUBLANDLORD AND SUBTENANT.  SUBLANDLORD
AND SUBTENANT SHALL APPOINT AN APPRAISER WITHIN TEN (10) DAYS AFTER THE
EXPIRATION OF SUCH THIRTY (30) DAY PERIOD.  IF THE SUBLANDLORD AND SUBTENANT ARE
UNABLE TO AGREE UPON AN APPRAISER, THEN EITHER PARTY MAY IMMEDIATELY REQUEST THE
PRESIDING JUDGE OF THE SAN FRANCISCO SUPERIOR COURT TO MAKE SUCH SELECTION. 
SUCH APPRAISER SHALL COMPLETE AN APPRAISAL WITHIN THE NEXT THIRTY (30) DAYS. 
THE APPRAISER SHALL SELECT THE RENTAL FIGURE NAMED BY SUBLANDLORD OR SUBTENANT
WHICH SUCH APPRAISER FEELS MOST NEARLY APPROXIMATES THE FAIR MARKET RENTAL VALUE
OF THE SUBLEASE PREMISES.  THE APPRAISER MAY NOT SELECT ANY OTHER FIGURE.  THE
DECISION OF THE APPRAISER SHALL BE FINAL AND BINDING. THE COST OF THE APPRAISAL
SHALL BE SHARED EQUALLY BY SUBLANDLORD AND SUBTENANT.  UNLESS THE PARTIES AGREE
ON LESSER QUALIFICATIONS, TO BE APPOINTED AS AN APPRAISER THE PERSON SO
APPOINTED SHALL HOLD THE PROFESSIONAL DESIGNATION MAI AWARDED BY THE AMERICAN
INSTITUTE OF REAL ESTATE APPRAISERS OR SUCH DESIGNATION AS MAY THEN BE THE
PREEMINENT PROFESSIONAL DESIGNATION, HOLD ANY LICENSES WHICH MAY THEN BE
REQUIRED BY LAW AND HAVE AT LEAST THREE YEARS CURRENT EXPERIENCE IN APPRAISAL OF
COMMERCIAL PROPERTIES IN THE SAN FRANCISCO BAY AREA. UNTIL THE APPRAISAL IS
COMPLETED SUBTENANT SHALL CONTINUE TO PAY THE SUBTENANT’S BASE RENT FOR THE LAST
MONTH OF THE FIRST EXTENSION TERM.


 


(V)                                 NOTICE TO SUBLANDLORD AND SUBTENANT.  AFTER
THE SECOND EXTENSION TERM INITIAL BASE RENT FOR THE FIRST YEAR OF THE SECOND
EXTENSION TERM HAS BEEN SET BY THE APPRAISER PURSUANT TO SUBPARAGRAPH (IV)
ABOVE, THE APPRAISER SHALL NOTIFY SUBLANDLORD AND SUBTENANT IMMEDIATELY AND
SUBLANDLORD AND SUBTENANT SHALL IMMEDIATELY EXECUTE AN AMENDMENT TO THIS
SUBLEASE CONFIRMING THE SECOND EXTENSION TERM INITIAL BASE RENT AS SO DETERMINED
AS THE SUBTENANT’S BASE RENT FOR THE FIRST YEAR OF THE SECOND EXTENSION TERM
(AND ANY INCREASES THERETO).


 


(VI)                              BASE RENT THIRD EXTENSION TERM.  BASE RENT
DURING THE THIRD EXTENSION TERM SHALL BE DETERMINED THROUGH THE PROCESS SET
FORTH ABOVE, WITH REFERENCES THEREIN TO “SECOND EXTENSION TERM” MEANING “THIRD
EXTENSION TERM” AND REFERENCES THEREIN TO “FIRST EXTENSION TERM” MEANING “SECOND
EXTENSION TERM.”

 

8

--------------------------------------------------------------------------------


 


6.                                       INCORPORATION OF MASTER LEASE.

 


(A)                                  THIS SUBLEASE IS SUBJECT TO ALL OF THE
TERMS AND CONDITIONS OF THE MASTER LEASE, ALL OF WHICH ARE HEREBY INCORPORATED
BY REFERENCE.  EXCEPT AS PROVIDED IN PARAGRAPH 6(E) BELOW, ALL REFERENCES IN THE
MASTER LEASE TO “LANDLORD” AND “TENANT” SHALL, FOR PURPOSES OF INCORPORATION
THEREOF INTO THIS SUBLEASE, MEAN AND REFER TO SUBLANDLORD AND SUBTENANT,
RESPECTIVELY.  SUBTENANT HEREBY AGREES TO BE BOUND BY THE TERMS OF THE MASTER
LEASE AND, WITH RESPECT TO THE SUBLEASE PREMISES, HEREBY ASSUMES AND AGREES TO
PAY, PERFORM AND OBSERVE FOR THE BENEFIT OF MASTER LANDLORD AND SUBLANDLORD,
EACH AND ALL OF THE LIABILITIES, OBLIGATIONS, COVENANTS, CONDITIONS AND
RESTRICTIONS TO BE PAID, PERFORMED OR OBSERVED BY SUBLANDLORD, AS TENANT, UNDER
THE MASTER LEASE, EXCEPT TO THE EXTENT ANY OF THE SAME ARE HEREIN EXPRESSLY
ACKNOWLEDGED NOT TO CONSTITUTE AN OBLIGATION OF SUBTENANT.  WITHOUT LIMITING THE
FOREGOING, SUBTENANT SHALL NOT COMMIT OR PERMIT TO BE COMMITTED ON THE SUBLEASE
PREMISES ANY ACT OR OMISSION WHICH SHALL VIOLATE ANY TERM, COVENANT OR CONDITION
OF THE MASTER LEASE.

 


(B)                                 NOTWITHSTANDING THE FOREGOING, WHENEVER ANY
PROVISION OF THE MASTER LEASE INCORPORATED HEREIN SPECIFIES A TIME PERIOD IN
CONNECTION WITH THE PAYMENT OR PERFORMANCE OF ANY LIABILITY OR OBLIGATION BY
SUBTENANT HEREUNDER, OR ANY NOTICE PERIOD OR OTHER TIME CONDITION TO THE
EXERCISE OF ANY RIGHT OR REMEDY BY SUBLANDLORD HEREUNDER, SUCH TIME PERIOD SHALL
BE SHORTENED IN EACH INSTANCE BY THREE (3) BUSINESS DAYS FOR THE PURPOSE OF
INCORPORATION INTO THIS SUBLEASE.  ANY DEFAULT NOTICE OR OTHER NOTICE OF ANY
OBLIGATION (INCLUDING ANY BILLING OR INVOICE FOR ANY SUBTENANT’S RENT OR ANY
OTHER EXPENSE OR CHARGE FALLING DUE UNDER THE MASTER LEASE) FROM MASTER LANDLORD
WHICH IS RECEIVED BY SUBTENANT (WHETHER DIRECTLY OR AS A RESULT OF BEING
FORWARDED BY SUBLANDLORD TO SUBTENANT) SHALL CONSTITUTE SUCH NOTICE FROM
SUBLANDLORD TO SUBTENANT UNDER THIS SUBLEASE WITHOUT THE NEED FOR ANY ADDITIONAL
NOTICE FROM SUBLANDLORD.  IF SUBTENANT SHALL FAIL TO PAY ANY INSTALLMENT OF
SUBTENANT’S RENT OR ANY OTHER EXPENSE OR CHARGE WHEN DUE HEREUNDER OR SHALL
BREACH OR DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY CONDITIONS OR
COVENANTS TO BE OBSERVED OR PERFORMED BY SUBTENANT HEREUNDER (INCLUDING UNDER
ANY OF THE APPLICABLE PROVISIONS OF THE MASTER LEASE INCORPORATED HEREIN), THEN
SUBLANDLORD SHALL HAVE AND MAY EXERCISE ALL RIGHTS AND REMEDIES AGAINST
SUBTENANT AS PROVIDED TO MASTER LANDLORD IN THE EVENT OF DEFAULT BY SUBLANDLORD
AS SET FORTH IN THE MASTER LEASE (INCLUDING, BUT NOT LIMITED TO, THE RIGHTS AND
REMEDIES PROVIDED IN ARTICLE 19.02 OF THE MASTER LEASE).


 


(C)                                  THIS SUBLEASE IS AND SHALL BE AT ALL TIMES
SUBJECT AND SUBORDINATE TO THE MASTER LEASE, INCLUDING ALL RIGHTS OF MASTER
LANDLORD THEREUNDER.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN THE
EVENT OF TERMINATION OF SUBLANDLORD’S INTEREST UNDER THE MASTER LEASE FOR ANY
REASON (INCLUDING, WITHOUT LIMITATION, UPON THE OCCURRENCE OF ANY CASUALTY OR
CONDEMNATION PERTAINING TO THE SUBLEASE PREMISES), THIS SUBLEASE SHALL TERMINATE
COINCIDENTALLY THEREWITH WITHOUT ANY LIABILITY OF SUBLANDLORD TO SUBTENANT. 
SUBLANDLORD AGREES THAT, NOTWITHSTANDING THE PROVISIONS OF PARAGRAPH 12 BELOW,
SO LONG AS SUBTENANT IS NOT IN DEFAULT HEREUNDER BEYOND ANY APPLICABLE NOTICE
AND CURE PERIODS, SUBLANDLORD SHALL NOT VOLUNTARILY TERMINATE THE MASTER LEASE
WITHOUT THE PRIOR WRITTEN CONSENT OF SUBTENANT, WHICH CONSENT MAY BE WITHHELD IN
SUBTENANT’S SOLE AND ABSOLUTE DISCRETION.

 

9

--------------------------------------------------------------------------------


 


(D)                                 IN THE EVENT OF CONFLICT BETWEEN ANY
PROVISION OF THE MASTER LEASE WHICH IS INCORPORATED HEREIN AS DESCRIBED ABOVE IN
THIS PARAGRAPH 6 AND ANY PROVISION OF THIS SUBLEASE, THE LATTER SHALL CONTROL. 
IN DETERMINING WHETHER TO GRANT OR WITHHOLD ANY CONSENT OR APPROVAL HEREUNDER,
SUBLANDLORD MAY EXPRESSLY CONDITION THE SAME UPON THE CONSENT OR APPROVAL OF
MASTER LANDLORD, AS APPLICABLE, IF SUCH CONSENT OR APPROVAL IS REQUIRED UNDER
THE MASTER LEASE.


 


(E)                                  THE FOLLOWING PROVISIONS OF THE MASTER
LEASE ARE HEREBY ACKNOWLEDGED BY SUBLANDLORD AND SUBTENANT NOT TO BE
INCORPORATED BY REFERENCE INTO THIS SUBLEASE:  ARTICLE 2 (TERM); ARTICLE 3
(POSSESSION); ARTICLE 4 (RENT); ARTICLE 13 (INDEMNIFICATION); ARTICLE 27
(CONSTRUCTION CHANGES); ARTICLE 31 (NOTICES); ARTICLE 39 (BASIC RENT);
ARTICLE 40 (CONSENT); SECTION 42(A) (ASSIGNMENT TO AFFILIATES); ARTICLE 48
(TERMINATION CONTINGENCY); ARTICLE 49 (BROKERS); ARTICLE 50 (CROSS DEFAULT);
ARTICLE 51 (OPTION TO EXTEND); ARTICLE 52 (EXISTING TENANT IMPROVEMENTS);
ARTICLE 53 (TRADE FIXTURES); AND EXHIBITS A, B-1, C AND D.


 


(F)                                    SUBLANDLORD AND SUBTENANT AGREE THAT
SUBLANDLORD SHALL NOT BE RESPONSIBLE OR LIABLE TO SUBTENANT FOR THE PERFORMANCE
OR NONPERFORMANCE OF ANY OBLIGATIONS OF MASTER LANDLORD UNDER THE MASTER LEASE,
AND IN FURTHERANCE THEREOF AGREE AS FOLLOWS:


 


(I)                                     NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SUBLEASE, SUBLANDLORD SHALL NOT BE REQUIRED TO (A) PROVIDE OR
PERFORM ANY INSURANCE AND SERVICES (INCLUDING WITHOUT LIMITATION, THE INSURANCE
DESCRIBED IN ARTICLE 12 OF THE MASTER LEASE) OR ANY ALTERATIONS, IMPROVEMENTS,
IMPROVEMENT ALLOWANCES OR OTHER CONSTRUCTION OBLIGATIONS AS TO THE SUBLEASE
PREMISES THAT MASTER LANDLORD MAY HAVE AGREED TO PROVIDE OR PERFORM PURSUANT TO
THE MASTER LEASE OR AS REQUIRED BY LAW, (B) PROVIDE ANY UTILITIES (INCLUDING
ELECTRICITY) TO THE SUBLEASE PREMISES THAT MASTER LANDLORD MAY HAVE AGREED TO
FURNISH PURSUANT TO ANY PROVISION OF THE MASTER LEASE (OR AS REQUIRED BY LAW),
(C) PERFORM ANY MAINTENANCE OR MAKE ANY OF THE REPAIRS TO THE SUBLEASE PREMISES
OR THE BUILDING THAT MASTER LANDLORD MAY HAVE AGREED TO PERFORM OR MAKE (OR AS
REQUIRED BY LAW), (D) COMPLY WITH ANY LAWS OR REQUIREMENTS OF GOVERNMENTAL
AUTHORITIES REGARDING THE MAINTENANCE OR OPERATION OF THE SUBLEASE PREMISES, (E)
TAKE ANY OTHER ACTION RELATING TO THE OPERATION, MAINTENANCE, REPAIR, ALTERATION
OR SERVICING OF THE SUBLEASE PREMISES THAT MASTER LANDLORD MAY HAVE AGREED TO
PROVIDE, FURNISH, MAKE, COMPLY WITH, OR TAKE, OR CAUSE TO BE PROVIDED,
FURNISHED, MADE, COMPLIED WITH OR TAKEN UNDER THE MASTER LEASE, OR (F) PROVIDE
SUBTENANT WITH ANY REBATE, CREDIT, ALLOWANCE OR OTHER CONCESSION REQUIRED OF
MASTER LANDLORD PURSUANT TO THE MASTER LEASE EXCEPT TO PASS THROUGH TO SUBTENANT
ANY SUCH REBATE, CREDIT, ALLOWANCE OR CONCESSION THAT MAY IN FACT BE GRANTED BY
THE MASTER LANDLORD, WITH RESPECT TO THE SUBLEASE PREMISES DURING THE TERM OF
THIS SUBLEASE.  SUBLANDLORD MAKES NO REPRESENTATION OR WARRANTY OF QUIET
ENJOYMENT AS TO ANY PERSONS CLAIMING BY, THROUGH OR UNDER MASTER LANDLORD.

 

10

--------------------------------------------------------------------------------


 


(II)                                  SUBLANDLORD AGREES, UPON REQUEST OF
SUBTENANT, TO USE COMMERCIALLY REASONABLE EFFORTS, AT SUBTENANT’S SOLE COST AND
EXPENSE, TO CAUSE MASTER LANDLORD TO PROVIDE, FURNISH, OR COMPLY WITH ANY OF
MASTER LANDLORD’S OBLIGATIONS UNDER THE MASTER LEASE (PROVIDED, HOWEVER, THAT
SUBLANDLORD SHALL NOT BE OBLIGATED TO USE SUCH EFFORTS OR TAKE ANY ACTION WHICH,
IN SUBLANDLORD’S REASONABLE JUDGMENT, MIGHT GIVE RISE TO A DEFAULT BY
SUBLANDLORD UNDER THE MASTER LEASE).  IF MASTER LANDLORD SHALL DEFAULT IN THE
PERFORMANCE OF ANY OF ITS OBLIGATIONS UNDER THE MASTER LEASE OR AT LAW,
SUBLANDLORD SHALL, UPON REQUEST AND AT THE EXPENSE OF SUBTENANT, COOPERATE WITH
SUBTENANT IN THE PROSECUTION OF ANY ACTION OR PROCEEDING WHICH SUBLANDLORD, IN
ITS REASONABLE JUDGMENT, DEEMS MERITORIOUS, IN ORDER TO HAVE MASTER LANDLORD (A)
MAKE SUCH REPAIRS, FURNISH SUCH ELECTRICITY, PROVIDE SUCH SERVICES OR COMPLY
WITH ANY OTHER OBLIGATION OF MASTER LANDLORD UNDER THE MASTER LEASE OR AS
REQUIRED BY LAW, AND/OR (B) COMPENSATE SUBTENANT FOR ANY EARLIER DEFAULT BY
MASTER LANDLORD IN THE PAYMENT OR PERFORMANCE OF ITS LIABILITIES AND OBLIGATIONS
UNDER THE MASTER LEASE DURING THE SUBLEASE TERM.


 


(III)                               THE INDEMNITY OBLIGATION OF SUBTENANT AS SET
FORTH IN PARAGRAPH 9(B) SHALL APPLY TO ANY CLAIMS OF MASTER LANDLORD ARISING
FROM OR IN CONNECTION WITH ANY SUCH REQUEST, ACTION OR PROCEEDING REFERRED TO IN
CLAUSE (II) ABOVE.


 


(IV)                              SUBTENANT SHALL NOT MAKE ANY CLAIM AGAINST
SUBLANDLORD FOR ANY DAMAGE WHICH MAY ARISE BY REASON OF:  (I) THE FAILURE OF
MASTER LANDLORD TO KEEP, OBSERVE OR PERFORM ANY OF ITS OBLIGATIONS UNDER THE
MASTER LEASE; OR (II) THE ACTS OR OMISSIONS OF MASTER LANDLORD OR ITS AGENTS,
CONTRACTORS, EMPLOYEES, INVITEES OR LICENSEES.


 


(G)                                 SUBTENANT AGREES THAT ANY WAIVER OF
LIABILITY, WAIVER OF SUBROGATION RIGHTS, OR INDEMNIFICATION PROVISIONS IN THE
MASTER LEASE WHICH ARE INCORPORATED HEREIN AS WAIVERS OR OBLIGATIONS OF
SUBTENANT (INCLUDING, WITHOUT LIMITATION, ARTICLE 12 OF THE MASTER LEASE), SHALL
BE DEEMED EXPANDED SO AS TO PROVIDE FOR SUBTENANT TO MAKE SUCH WAIVERS AND
PROVIDE SUCH INDEMNITIES NOT ONLY IN FAVOR OF SUBLANDLORD, BUT ALSO IN FAVOR OF
MASTER LANDLORD, AND THE RESPECTIVE AFFILIATED EMPLOYEES, AGENTS AND THE LIKE OF
BOTH SUBLANDLORD AND MASTER LANDLORD AS ENUMERATED IN SUCH PROVISIONS.


 


7.                                       INSURANCE.  SUBTENANT SHALL COMPLY IN
ALL RESPECTS WITH THE PROVISIONS OF ARTICLES 10 AND 11 OF THE MASTER LEASE WITH
REGARD TO THE MAINTENANCE OF INSURANCE.  SUCH INSURANCE SHALL NAME, AS
ADDITIONAL INSUREDS, MASTER LANDLORD, SUBLANDLORD AND ANY OTHER PARTIES REQUIRED
TO BE NAMED UNDER THE TERMS OF THE MASTER LEASE, AND A POLICY OR CERTIFICATE
THEREOF SHALL BE PROVIDED TO SUBLANDLORD NOT LATER THAN TWO BUSINESS DAYS PRIOR
TO THE COMMENCEMENT OF THE TERM OF THIS SUBLEASE.  THE MAINTENANCE OF INSURANCE
COVERAGE WITH RESPECT TO THE SUBLEASE PREMISES AND ANY PROPERTY OF SUBTENANT
SHALL BE THE SOLE OBLIGATION OF SUBTENANT.  ALL INSURANCE REQUIRED TO BE
MAINTAINED BY SUBTENANT

 

11

--------------------------------------------------------------------------------


 


SHALL PROVIDE FOR THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO SUBLANDLORD AND
MASTER LANDLORD IN THE EVENT OF ANY TERMINATION OR REDUCTION IN COVERAGE OF SUCH
INSURANCE.

 

8.             Surrender and Holdover.

 


(A)                                  AS SOON AS ITS RIGHT TO POSSESSION ENDS,
SUBTENANT WILL SURRENDER THE SUBLEASE PREMISES TO SUBLANDLORD IN AS GOOD REPAIR
AND CONDITION AS WHEN SUBTENANT FIRST OCCUPIED, EXCEPT FOR REASONABLE WEAR AND
TEAR, AND FOR DAMAGE OR DESTRUCTION BY FIRE OR OTHER CASUALTY FOR WHICH
SUBTENANT IS NOT OTHERWISE RESPONSIBLE.  SUBTENANT WILL CONCURRENTLY DELIVER TO
SUBLANDLORD ALL KEYS TO THE SUBLEASE PREMISES, AND RESTORE ANY LOCKS WHICH IT
HAS CHANGED TO THE SYSTEM WHICH EXISTED AT THE COMMENCEMENT OF THE TERM.  IF
POSSESSION IS NOT IMMEDIATELY SURRENDERED, SUBLANDLORD MAY ENTER UPON AND TAKE
POSSESSION OF THE SUBLEASE PREMISES AND EXPEL OR REMOVE SUBTENANT AND ANY OTHER
PERSON WHO MAY BE OCCUPYING THE SUBLEASE PREMISES OR ANY PART THEREOF.


 


(B)                                 UNDER NO CIRCUMSTANCES SHALL SUBTENANT BE
PERMITTED TO HOLDOVER FOLLOWING THE END OF THE TERM OF THIS SUBLEASE. 
ACCORDINGLY, IF SUBTENANT HAS NOT FULLY SURRENDERED POSSESSION OF THE SUBLEASE
PREMISES IN THE MANNER REQUIRED HEREUNDER ON OR BEFORE TERMINATION OF THIS
SUBLEASE, ALL OF THE TERMS, COVENANTS AND AGREEMENTS HEREOF SHALL CONTINUE TO
BIND SUBTENANT TO THE EXTENT APPLICABLE, EXCEPT THAT (A) THE MONTHLY SUBTENANT’S
BASE RENT SHALL BE EQUAL TO ONE-HUNDRED-FIFTY PERCENT (150%) OF SUBTENANT’S BASE
RENT PAYABLE BY SUBTENANT UNDER THIS SUBLEASE FOR THE MONTH IMMEDIATELY
PRECEDING SUCH HOLDOVER PERIOD, AND (B) SUBTENANT SHALL INDEMNIFY AND DEFEND
SUBLANDLORD AGAINST, AND HOLD SUBLANDLORD HARMLESS FROM, ANY AND ALL CLAIMS,
LOSSES AND LIABILITIES FOR DAMAGES, CONSEQUENTIAL OR OTHERWISE, RESULTING FROM
SUBTENANT’S FAILURE TO SURRENDER POSSESSION, INCLUDING, WITHOUT LIMITATION, ANY
SUCH CLAIMS BY MASTER LANDLORD OR ANY SUCCESSOR TENANT OF ALL OR ANY PORTION OF
THE PREMISES.


 


9.                                       WAIVER AND INDEMNIFICATION.


 


(A)                                  SUBLANDLORD SHALL NOT BE LIABLE OR
RESPONSIBLE IN ANY WAY FOR, AND SUBTENANT HEREBY WAIVES ALL CLAIMS AGAINST
SUBLANDLORD WITH RESPECT TO OR ARISING OUT OF, (I) ANY DEATH, ILLNESS OR INJURY
OF ANY NATURE WHATSOEVER THAT MAY BE SUFFERED OR SUSTAINED BY SUBTENANT OR ITS
EMPLOYEES, AGENTS, CUSTOMERS, LICENSEES, INVITEES OR GUESTS, OR BY ANY OTHER
PERSON, FROM ANY CAUSES WHATSOEVER, OR (II) ANY LOSS OR DAMAGE OR INJURY TO ANY
PROPERTY IN, ON OR ABOUT THE SUBLEASE PREMISES BELONGING TO SUBTENANT OR ITS
EMPLOYEES, AGENTS, CUSTOMERS, LICENSEES, INVITEES OR GUESTS, OR BY ANY OTHER
PERSON, EXCEPT TO THE EXTENT SUCH INJURY OR DAMAGE IS CAUSED SOLELY BY THE
ACTIVE NEGLIGENCE OR WILLFUL MISCONDUCT OF, OR BREACH OF THIS SUBLEASE BY,
SUBLANDLORD.


 


(B)                                 SUBTENANT SHALL HOLD SUBLANDLORD HARMLESS
FROM, AND DEFEND AND INDEMNIFY SUBLANDLORD AGAINST, ANY AND ALL LOSSES, DAMAGES,
CLAIMS, LIABILITY, EXPENSE OR COSTS (INCLUDING REASONABLE ATTORNEYS’ FEES)
ARISING OUT OF, FROM, OR IN CONNECTION WITH (I) SUBTENANT’S USE OR OCCUPANCY OF
THE SUBLEASE PREMISES (INCLUDING, BUT NOT LIMITED TO, ANY DAMAGE TO ANY PROPERTY
OR INJURY, ILLNESS OR DEATH OF ANY PERSON OCCURRING IN, ON, OR ABOUT

 

12

--------------------------------------------------------------------------------


 

the Sublease Premises, or any part thereof, arising at any time and from any
cause whatsoever) or (ii) any breach or default by Subtenant under this
Sublease, including the failure of Subtenant to pay, perform, observe or comply
with any liability, obligation, covenant, condition or restriction imposed on
Sublandlord under the Master Lease which has been incorporated herein as a
liability, obligation, covenant, condition or restriction required to be paid,
performed or observed by Subtenant hereunder (including, but not limited to any
liability to, or indemnity obligation in favor of, Master Landlord either under
the Master Lease or at law or in equity), except to the extent such loss,
damage, claim, liability, expense or cost is caused solely by the active
negligence or willful misconduct of or breach of this Sublease by Sublandlord.


 


10.                                 HAZARDOUS MATERIALS.


 


(A)                                  SUBTENANT SHALL NOT, AND SUBTENANT SHALL
NOT PERMIT ANY OF ITS EMPLOYEES, AGENTS, CUSTOMERS, LICENSEES, INVITEES OR
GUESTS, OR ANY OTHER PERSON TO, MANAGE, HANDLE, STORE OR USE IN ANY WAY IN, ON
OR ABOUT THE SUBLEASE PREMISES OR THE BUILDING ANY TOXIC OR HAZARDOUS MATERIALS
(INCLUDING BUT NOT LIMITED TO ANY PETROLEUM PRODUCTS AND RADIOACTIVE MATERIALS)
OF ANY KIND WHATSOEVER (EXCLUDING REASONABLE AMOUNTS OF CUSTOMARY OFFICE
SUPPLIES AND THOSE TOXIC OR HAZARDOUS MATERIALS DESCRIBED ON EXHIBIT B ATTACHED
HERETO).  FOR PURPOSES OF THIS SECTION 10, “TOXIC OR HAZARDOUS MATERIALS” SHALL
MEAN ANY PRODUCT, SUBSTANCE, CHEMICAL, MATERIAL OR WASTE WHOSE PRESENCE, NATURE,
QUALITY AND/OR INTENSITY OR EXISTENCE, USE, MANUFACTURE, DISPOSAL,
TRANSPORTATION, SPILL, RELEASE OR EFFECT, EITHER BY ITSELF OR IN COMBINATION
WITH OTHER MATERIALS EXPECTED TO BE IN THE SUBLEASE PREMISES OR BUILDING IS
EITHER (I) POTENTIALLY INJURIOUS TO PUBLIC HEALTH, SAFETY OR WELFARE, THE
ENVIRONMENT OR THE SUBLEASE PREMISES OR BUILDING; OR (II) REGULATED OR MONITORED
BY ANY GOVERNMENTAL AUTHORITY.


 


(B)                                 SUBTENANT SHALL, AT ITS SOLE COST AND
REASONABLE EXPENSE, ON OR BEFORE THE SUBLEASE COMMENCEMENT DATE AND ON OR ABOUT
THE END OF THE SUBLEASE TERM, AS THE SAME MAY BE EXTENDED, HIRE A QUALIFIED
ENVIRONMENTAL CONSULTANT, REASONABLY ACCEPTABLE TO SUBLANDLORD, TO DETERMINE
WHETHER, ON EACH SUCH DATE, THE SUBLEASE PREMISES ARE IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS (THE “INITIAL REPORT” AND “FINAL REPORT”, RESPECTIVELY). 
SUBTENANT SHALL SUBMIT TO SUBLANDLORD A REPORT FROM SUCH ENVIRONMENTAL
CONSULTANT WHICH DISCUSSES THE ENVIRONMENTAL CONSULTANT’S FINDINGS.  SUBTENANT
SHALL AT THE END OF THE SUBLEASE TERM, AS THE SAME MAY BE EXTENDED, SURRENDER
THE SUBLEASE PREMISES TO SUBLANDLORD, WITH ALL FUME HOODS CLOSED IN COMPLIANCE
WITH ENVIRONMENTAL LAWS.  SUBTENANT SHALL SURRENDER THE SUBLEASE PREMISES TO
SUBLANDLORD AT THE END OF THE SUBLEASE TERM, AS THE SAME MAY BE EXTENDED, IN
CONDITION SUCH THAT ALL HAZARDOUS MATERIALS EXISTING IN THE SUBLEASE PREMISES
(OR THE SURROUNDING PROPERTY) SHOWN IN THE FINAL REPORT, BUT NOT SHOWN IN THE
INITIAL REPORT HAVE BEEN CLEANED-UP AND REMEDIATED IN ACCORDANCE WITH ALL
ENVIRONMENTAL LAWS.  SUBTENANT SHALL BE SOLELY RESPONSIBLE FOR ALL INVESTIGATION
AND CLEAN UP OF ANY HAZARDOUS MATERIALS WHICH CAME TO BE LOCATED ON THE PREMISES
(OR SURROUNDING PROPERTY) DUE TO THE ACTS OR OMISSIONS OF SUBTENANT OR
SUBTENANT’S EMPLOYEES, AGENTS, CUSTOMERS, ASSIGNEES, SUB-SUBTENANTS,
CONTRACTORS, LICENSEES, INVITEES OR GUESTS.

 

13

--------------------------------------------------------------------------------


 


(C)                                  AS CONTEMPLATED BY ARTICLE 43 OF THE MASTER
LEASE, SUBTENANT SHALL, ON THE ANNIVERSARY OF THE COMMENCEMENT OF THE MASTER
LEASE TERM, HIRE A QUALIFIED ENVIRONMENTAL CONSULTANT REASONABLY ACCEPTABLE TO
SUBLANDLORD AND MASTER LANDLORD TO DETERMINE WHETHER SUBTENANT IS IN COMPLIANCE
WITH ALL GOVERNMENTAL REGULATIONS (AS DEFINED IN THE MASTER LEASE) PERTAINING TO
HAZARDOUS MATERIALS (AS DEFINED IN THE MASTER LEASE).  SUBTENANT SHALL SUBMIT TO
MASTER LANDLORD AND TO SUBLANDLORD A REPORT FROM SUCH ENVIRONMENTAL CONSULTANT
WHICH DISCUSSES THE ENVIRONMENTAL CONSULTANT’S FINDINGS WITHIN TWO (2) MONTHS OF
EACH ANNIVERSARY DATE (AS DEFINED IN THE MASTER LEASE) (THE “ANNUAL
ENVIRONMENTAL REPORT”).  SUBTENANT SHALL PROMPTLY TAKE ALL STEPS NECESSARY TO
CORRECT ANY AND ALL PROBLEMS IDENTIFIED BY THE ENVIRONMENTAL CONSULTANT AND
PROVIDE MASTER LANDLORD AND SUBLANDLORD WITH DOCUMENTATION OF ALL SUCH
CORRECTIONS.  SUBLANDLORD SHALL REIMBURSE SUBTENANT FOR THE ACTUAL REASONABLE
COSTS SUBTENANT PAYS TO SUCH QUALIFIED ENVIRONMENTAL CONSULTANT FOR PREPARING
THE ANNUAL ENVIRONMENTAL REPORT, PROVIDED THAT IN NO EVENT SHALL SUBLANDLORD BE
REQUIRED TO REIMBURSE SUBTENANT IN EXCESS OF THREE THOUSAND DOLLARS ($3,000) PER
YEAR FOR SUCH COSTS.  SUBTENANT SHALL PROVIDE SUBLANDLORD WITH A WRITTEN INVOICE
EVIDENCING SUCH COSTS.


 


(D)                                 SUBTENANT SHALL, AT SUBTENANT’S SOLE COST
AND EXPENSE, AND WITH COUNSEL REASONABLY ACCEPTABLE TO SUBLANDLORD, INDEMNIFY,
DEFEND AND HOLD HARMLESS SUBLANDLORD AND SUBLANDLORD’S SHAREHOLDERS, DIRECTORS,
OFFICERS, EMPLOYEES, PARTNERS, MEMBERS, AFFILIATES, AGENTS, SUCCESSORS AND
ASSIGNS WITH RESPECT TO ALL LOSSES ARISING OUT OF OR RESULTING FROM THE RELEASE
OF ANY TOXIC OR HAZARDOUS MATERIALS IN OR ABOUT THE SUBLEASE PREMISES OR
BUILDING, OR THE VIOLATION OF ANY ENVIRONMENTAL LAW (AS DEFINED BELOW), BY
SUBTENANT OR SUBTENANT’S EMPLOYEES, AGENTS, CUSTOMERS, ASSIGNEES,
SUB-SUBTENANTS, CONTRACTORS, LICENSEES, INVITEES OR GUESTS.


 


(E)                                  SUBLANDLORD SHALL, AT SUBLANDLORD’S SOLE
COST AND EXPENSE, AND WITH COUNSEL REASONABLY ACCEPTABLE TO SUBTENANT INDEMNIFY,
DEFEND AND HOLD HARMLESS SUBTENANT AND SUBTENANT’S SHAREHOLDERS, DIRECTORS,
OFFICERS, EMPLOYEES, PARTNERS, MEMBERS, AFFILIATES, AGENTS, SUCCESSORS AND
ASSIGNS WITH RESPECT TO ALL LOSSES ARISING OUT OF OR RESULTING FROM THE RELEASE
OF ANY TOXIC OR HAZARDOUS MATERIALS IN OR ABOUT THE SUBLEASE PREMISES OR
BUILDING, OR THE VIOLATION OF ANY ENVIRONMENTAL LAW (AS DEFINED BELOW), BY
SUBLANDLORD OR SUBLANDLORD’S EMPLOYEES, AGENTS, CUSTOMERS, CONTRACTORS,
LICENSEES, INVITEES OR GUESTS.

 

For purposes of this Section 10, Environmental Laws include any federal, state
or local law, regulation, ordinance or requirement (including consent decrees
and administrative orders) imposing liability or standard of conduct concerning
any Toxic or Hazardous Materials, including without limitation, Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) (42
United States Code sections 9601-9675) and Resource Conservation and Recovery
Act of 1976 (RCRA) (42 United States Code section 6901-6992k).  The provisions
of this Paragraph 10 shall survive the expiration or earlier termination of this
Sublease.

 

14

--------------------------------------------------------------------------------


 


11.                                 NOTICES.  SUBTENANT HEREBY DESIGNATES THE
PARTY SET FORTH BELOW AS THE SOLE REPRESENTATIVE OF SUBTENANT AUTHORIZED TO GIVE
AND RECEIVE ALL NOTICES AND OTHER COMMUNICATIONS ON BEHALF OF SUBTENANT UNDER
THIS SUBLEASE.  ALL NOTICES, DEMANDS, STATEMENTS AND OTHER COMMUNICATIONS THAT
MAY OR ARE REQUIRED TO BE GIVEN BY EITHER PARTY TO THE OTHER HEREUNDER SHALL BE
IN WRITING AND SHALL BE (I) PERSONALLY DELIVERED TO THE ADDRESS OR ADDRESSEE
PROVIDED HEREIN OR SENT VIA FACSIMILE TO THE FAX NUMBER PROVIDED BELOW, OR (II)
SENT BY FIRST CLASS UNITED STATES MAIL, POSTAGE PREPAID, OR (III) DELIVERED BY A
REPUTABLE MESSENGER OR OVERNIGHT COURIER SERVICE AND, IN ANY CASE, ADDRESSED AS
FOLLOWS:

 

If to Sublandlord:

 

Abgenix, Inc.

 

 

6701 Kaiser Drive

 

 

Fremont, CA 94555

 

 

Attn: Chief Financial Officer

 

 

 

with a copy to:

 

Abgenix, Inc.

 

 

6701 Kaiser Drive

 

 

Fremont, CA 94555

 

 

Attn: General Counsel

 

 

 

If to Subtenant:

 

Protein Design Labs, Inc.

 

 

34801 Campus Drive

 

 

Fremont, CA 94555

 

 

Attn: General Counsel

 

Notices shall be deemed to have been fully given upon actual delivery thereof to
the address or addressee provided above or, if delivery thereof is refused, then
upon such refusal to accept delivery (provided that there is reasonable evidence
of such refusal).  Either party shall have the right upon ten (10) days prior
notice to the other to change its address for notice as provided above.


 


12.                                 IF MASTER LANDLORD AND SUBLANDLORD JOINTLY
AND VOLUNTARILY ELECT, FOR ANY REASON WHATSOEVER, TO TERMINATE THE MASTER LEASE
PRIOR TO THE SCHEDULED MASTER LEASE TERMINATION DATE, THEN THIS SUBLEASE (IF
THEN STILL IN EFFECT) SHALL TERMINATE CONCURRENTLY WITH THE TERMINATION OF THE
MASTER LEASE.  SUBTENANT EXPRESSLY ACKNOWLEDGES AND AGREES THAT (1) THE
VOLUNTARY TERMINATION OF THE MASTER LEASE BY MASTER LANDLORD AND SUBLANDLORD AND
THE RESULTING TERMINATION OF THE SUBLEASE SHALL NOT GIVE SUBTENANT ANY RIGHT OR
POWER TO MAKE ANY LEGAL OR EQUITABLE CLAIM AGAINST MASTER LANDLORD, INCLUDING
WITHOUT LIMITATION, ANY CLAIM FOR INTERFERENCE WITH CONTRACT OR INTERFERENCE
WITH PROSPECTIVE ECONOMIC ADVANTAGE, AND (2) SUBTENANT HEREBY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE UNDER LAW OR AT EQUITY AGAINST LANDLORD TO CHALLENGE SUCH AN
EARLY TERMINATION OF THE SUBLEASE AND UNCONDITIONALLY RELEASES AND RELIEVES
MASTER LANDLORD, AND ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS FROM ANY AND
ALL CLAIMS, DEMANDS, AND/OR CAUSES OR ACTION WHATSOEVER (COLLECTIVELY,
“CLAIMS”), WHETHER SUCH MATTERS ARE KNOWN OR UNKNOWN, LATENT OR APPARENT,
SUSPECTED OR UNSUSPECTED, FORESEEABLE OR UNFORESEEABLE,

 

15

--------------------------------------------------------------------------------


 

which Subtenant may have arising out of or in connection with any such early
termination of this Sublease.  Subtenant knowingly and intentionally waives any
and all protection which is or may be given by Section 1542 of the California
Civil Code which provides, as follows: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with debtor”.

 

The term of the Sublease is therefore subject to early termination, Subtenant’s
initials below evidence (a) Subtenant’s consideration of and agreement to this
early termination provision, (b) Subtenant’s acknowledgment that, in determining
the net benefits to be derived by Subtenant under the terms of his Sublease,
Subtenant has anticipated the potential for early termination, and (c)
Subtenant’s agreement to the general waiver and release of Claims set forth
above.

 

 

Initials:

 

 

 

 

 

Sublandlord

Subtenant

 


13.                                 PERSONAL PROPERTY.


 


(A)                                  SUBTENANT SHALL HAVE THE USE OF
SUBLANDLORD’S EXISTING CUBICLES AND THE FURNITURE SET FORTH ON EXHIBIT C
ATTACHED HERETO (THE “PERSONAL PROPERTY”) FOR THE SUBLEASE TERM AT NO ADDITIONAL
COST TO SUBTENANT.  AFTER SUBTENANT HAS HAD AN OPPORTUNITY TO INVENTORY THE
PERSONAL PROPERTY ACTUALLY LOCATED AT THE SUBLEASE PREMISES, COMPARE THE SAME
WITH EXHIBIT C, AND DETERMINE WHICH PERSONAL PROPERTY ITEMS SUBTENANT DESIRES TO
USE, BUT IN NO EVENT LATER THAN SIXTY (60) DAYS FOLLOWING THE SUBLEASE
COMMENCEMENT DATE, SUBTENANT SHALL PREPARE A REVISED EXHIBIT C, SUBJECT TO
TIMELY APPROVAL BY SUBLANDLORD, EXHIBIT C, AS SO REVISED, SHALL BE SUBSTITUTED
FOR EXHIBIT C INITIALLY ATTACHED HERETO.  SUBTENANT AND SUBLANDLORD SHALL
COOPERATE, TO REMOVE FROM THE SUBLEASE PREMISES ANY ITEMS WHICH WERE LISTED IN
THE INITIAL EXHIBIT C, BUT DELETED FROM THE REVISED EXHIBIT C.  SUBLANDLORD
SHALL ASSUME CONTROL OVER AND RESPONSIBILITY FOR SUCH ITEMS AND SUCH ITEMS SHALL
BE OMITTED FROM THE DEFINITION OF PERSONAL PROPERTY USED HEREUNDER FROM AND
AFTER THE DATE OF REMOVAL OF SUCH ITEMS.  SUBJECT TO THE FOREGOING SENTENCE, THE
PERSONAL PROPERTY SHALL REMAIN IN THE SUBLEASE PREMISES AT ALL TIMES, PROVIDED
THAT SUBTENANT MAY STORE THE SAME OFF-SITE WITH SUBLANDLORD’S PRIOR WRITTEN
CONSENT.  SUBTENANT HAS NOT RELIED UPON OR BEEN INDUCED BY ANY STATEMENTS OR
REPRESENTATIONS OF ANY PERSON WITH RESPECT TO THE PHYSICAL CONDITION OF THE
PERSONAL PROPERTY OR WITH RESPECT TO ANY MATTER AFFECTING THE PERSONAL PROPERTY
THAT MIGHT BE PERTINENT IN CONSIDERING THE USE OF THE PERSONAL PROPERTY. 
SUBTENANT HAS RELIED SOLELY ON SUCH EXAMINATIONS AND INSPECTIONS AS SUBTENANT
HAS CHOSEN TO MAKE OR HAVE MADE ON ITS BEHALF.  SUBTENANT ACKNOWLEDGED THAT IT
HAS BEEN AFFORDED THE OPPORTUNITY FOR FULL AND COMPLETE EXAMINATIONS AND
INSPECTIONS AND UPON TAKING POSSESSION OF THE PERSONAL PROPERTY, SUBTENANT SHALL
BE DEEMED TO HAVE ACCEPTED THE PERSONAL PROPERTY IN ITS “AS-IS” CONDITION.  UPON
TERMINATION OF THE SUBLEASE, ALL OF THE PERSONAL PROPERTY SHALL REMAIN ON OR BE
RETURNED TO THE SUBLEASE PREMISES IN THE SAME CONDITION THAT SUCH PERSONAL
PROPERTY WAS IN AS OF THE SUBLEASE COMMENCEMENT DATE, NORMAL WEAR AND TEAR
EXCEPTED.

 

16

--------------------------------------------------------------------------------


 


(B)                                 PRIOR TO THE END OF THE SUBLEASE TERM,
SUBTENANT SHALL REPAIR ANY DAMAGE TO THE PERSONAL PROPERTY RESULTING FROM CAUSES
OTHER THAN ORDINARY WEAR AND TEAR.  SUBTENANT ASSUMES AND SHALL BEAR ALL RISK OF
LOSS OF AND DAMAGE TO THE PERSONAL PROPERTY FROM ANY AND EVERY CAUSE WHATSOEVER
(WHETHER INSURED OR UNINSURED, EXCEPT ORDINARY WEAR AND TEAR), AND, EXCEPT AS
OTHERWISE PROVIDED HEREIN, SHALL BE OBLIGATED TO REPAIR OR REPLACE ANY PERSONAL
PROPERTY SO DAMAGED.  IN THE EVENT ANY PERSONAL PROPERTY IS DAMAGED BY EITHER AN
INSURED OR UNINSURED CAUSE TO THE EXTENT THAT IT IS NOT COMMERCIALLY REASONABLE
TO REPAIR THE SAME (TAKING INTO CONSIDERATION BOTH THE USEFUL LIFE OF THE
RESPECTIVE ITEM OF PERSONAL PROPERTY AND THE THEN REMAINING TERM OF THIS
SUBLEASE), SUBLANDLORD AND SUBTENANT SHALL DISCUSS THE SAME AND REASONABLY AGREE
UPON THE REMOVAL AND DISPOSAL OF SUCH ITEMS OF PERSONAL PROPERTY, BUT NO SUCH
REMOVAL OR DISPOSAL SHALL RESULT IN ANY REDUCTION OF THE SUBTENANT’S RENT
PAYABLE UNDER THIS SUBLEASE, AND SUBTENANT SHALL BE RESPONSIBLE FOR PAYING TO
SUBLANDLORD THE REASONABLE VALUE OF ANY SUCH ITEM TO BE SO DISPOSED (DETERMINED
AS OF THE DATE IMMEDIATELY PRECEDING THE OCCURRENCE OF SUCH DAMAGE), REDUCED BY
ANY SALVAGE VALUE REALIZED BY SUBLANDLORD FROM THE DISPOSAL OF THE SAME.


 


14.                                 ALTERATIONS.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THE MASTER LEASE, SUBTENANT SHALL NOT MAKE ANY
ALTERATIONS, IMPROVEMENTS OR INSTALLATIONS (COLLECTIVELY, “SUBTENANT
ALTERATIONS”) IN OR TO THE SUBLEASE PREMISES WITHOUT THE PRIOR WRITTEN CONSENT
OF SUBLANDLORD AND MASTER LANDLORD. SUBLANDLORD, AT ITS SOLE OPTION, MAY,
HOWEVER, REQUIRE AS A CONDITION TO THE GRANTING OF ANY SUCH CONSENT, THAT
SUBTENANT PROVIDE TO SUBLANDLORD, AT SUBTENANT’S SOLE COST AND EXPENSE, A LIEN
AND COMPLETION BOND IN AN AMOUNT EQUAL TO ONE AND ONE-HALF (1½) TIMES ANY AND
ALL ESTIMATED COSTS OF ANY SUBTENANT ALTERATIONS, TO INSURE SUBLANDLORD AGAINST
ANY LIABILITY FOR MECHANICS’ AND MATERIALMEN’S LIENS AND TO INSURE COMPLETION OF
THE WORK; PROVIDED, HOWEVER, THAT IF SUBTENANT IS REQUIRED AND PROVIDES SUCH
BOND UNDER ARTICLE 7 OF THE MATER LEASE, THEN NO BOND SHALL BE REQUIRED UNDER
THIS PARAGRAPH 14.  SUBTENANT SHALL GIVE SUBLANDLORD WRITTEN NOTICE OF
SUBTENANT’S INTENTION TO PERFORM ANY WORK ON THE SUBLEASE PREMISES AT LEAST
TWENTY (20) DAYS PRIOR TO THE COMMENCEMENT OF SUCH WORK TO ENABLE SUBLANDLORD TO
POST AND RECORD AN APPROPRIATE NOTICE OF NONRESPONSIBILITY OR OTHER NOTICE
DEEMED PROPER BEFORE THE COMMENCEMENT OF ANY SUCH WORK.  ALL SUBTENANT
ALTERATIONS SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THE MASTER LEASE,
INCLUDING WITHOUT LIMITATION, THE OBLIGATION TO REMOVE SUCH SUBTENANT
ALTERATIONS AT THE END OF THE SUBLEASE TERM AND RESTORE THE SUBLEASE PREMISES TO
ITS ORIGINAL CONDITION IF SO REQUIRED BY SUBLANDLORD OR MASTER LANDLORD.  ALL
SUBTENANT ALTERATIONS SHALL BE PERFORMED BY A CONTRACTOR APPROVED BY SUBLANDLORD
AND MASTER LANDLORD.


 


15.                                 BROKERS.  SUBTENANT AND SUBLANDLORD
RESPECTIVELY WARRANT AND REPRESENT TO EACH OTHER THAT IT HAS DEALT WITH NO
LEASING AGENT OR BROKER IN CONNECTION WITH THIS SUBLEASE EXCEPT FOR CRESA
PARTNERS AND CORNISH AND CAREY COMMERCIAL (“BROKER”).  SUBTENANT AND SUBLANDLORD
EACH AGREE TO INDEMNIFY, DEFEND AND HOLD THE OTHER PARTY HARMLESS FROM AND
AGAINST ANY CLAIMS ARISING OUT OF A BREACH OF THE FOREGOING

 

17

--------------------------------------------------------------------------------


 

representation and warranty.  Sublandlord agrees that it shall be responsible
for paying a commission to the Broker in accordance with a separate agreement.


 


16.                                 ASSIGNMENT AND SUBLETTING


 


(A)                                  THE TERMS OF ARTICLE 16 OF THE MASTER LEASE
ARE INCORPORATED HEREIN BY REFERENCE WITH REGARD TO FURTHER TRANSFERS OR
ASSIGNMENTS OF THIS SUBLEASE OR SUBLETTING OF ANY PORTION OF THE SUBLEASE
PREMISES BY SUBTENANT; PROVIDED, HOWEVER, THAT SUBTENANT SHALL PAY TO
SUBLANDLORD, AS SUBTENANT’S ADDITIONAL RENT, FIFTY PERCENT (50%) OF ANY EXCESS
RENT (AS DEFINED IN THE MASTER LEASE) RECEIVED BY SUBTENANT FROM ANY TRANSFER,
ASSIGNMENT OR SUBLEASE CONSENTED TO BY SUBLANDLORD AND MASTER LANDLORD, AFTER
MASTER LANDLORD HAS RECOVERED ANY EXCESS RENT TO WHICH IT MAY BE ENTITLED
PURSUANT TO THE PROVISIONS OF ARTICLE 16 OF THE MASER LEASE.


 


(B)                                 NO TRANSFER, ASSIGNMENT, OR SUBLEASE BY
SUBTENANT, NOR THE CONSENT OF THE SUBLANDLORD THERETO, SHALL RELIEVE SUBTENANT
FROM ITS OBLIGATIONS HEREUNDER, AND CONSENT OF SUBLANDLORD TO ANY ASSIGNMENT OR
SUBLETTING, SHALL NOT BE DEEMED TO CONSTITUTE CONSENT TO ANY SUBSEQUENT
TRANSFER, ASSIGNMENT OR SUBLETTING.


 


17.                                 INTENTIONALLY OMITTED.


 


18.                                 FINANCIAL STATEMENTS.  SUBTENANT REPRESENTS,
WARRANTS AND COVENANTS THAT ANY FINANCIAL STATEMENTS HERETOFORE OR HEREAFTER
FURNISHED TO SUBLANDLORD, IN CONNECTION WITH THIS SUBLEASE, ARE ACCURATE AND ARE
NOT MATERIALLY MISLEADING.  AT ANY TIME (BUT NOT MORE FREQUENTLY THAN ONCE EACH
TWELVE MONTHS DURING THE SUBLEASE TERM), SUBTENANT SHALL, UPON TEN (10) DAYS
PRIOR WRITTEN NOTICE, PROVIDE SUBLANDLORD WITH A CURRENT QUARTERLY FINANCIAL
STATEMENT AND THE LAST ANNUAL STATEMENT, WHICH ARE TO HAVE BEEN PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND, IF SUCH IS
SUBTENANT’S NORMAL PRACTICE AND THE AUDIT HAS BEEN COMPLETED, THE ANNUAL
STATEMENT AS SO AUDITED AND AS PUBLICLY FILED.


 


19.                                 MISCELLANEOUS.


 


(A)                                  THE PARTIES AGREE THAT DURING THE SUBLEASE
TERM SUBTENANT SHALL HAVE THE USE OF THE EMERGENCY GENERATOR LOCATED ON THE
PROPERTY.  SUBTENANT SHALL BE RESPONSIBLE, AT IT’S COST AND EXPENSE, FOR
MAINTAINING ALL PERMITS NECESSARY FOR THE MAINTENANCE AND OPERATION OF SUCH
EMERGENCY GENERATOR.


 


(B)                                 THIS SUBLEASE MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


 


(C)                                  THIS SUBLEASE CANNOT BE CHANGED OR
TERMINATED ORALLY.  ALL INFORMAL UNDERSTANDINGS AND AGREEMENTS HERETOFORE MADE
BETWEEN THE PARTIES ARE MERGED IN THIS SUBLEASE, WHICH ALONE FULLY AND
COMPLETELY EXPRESSES THE AGREEMENT BETWEEN SUBLANDLORD AND SUBTENANT AS TO THE
SUBLEASING OF THE SUBLEASE PREMISES.

 

18

--------------------------------------------------------------------------------


 


(D)                                 EACH AND EVERY INDEMNIFICATION OBLIGATION
SET FORTH IN THIS SUBLEASE, OR INCORPORATED INTO THIS SUBLEASE FROM THE MASTER
LEASE, SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THE TERM OF THIS
SUBLEASE.


 


(E)                                  IF, FOR ANY REASON, ANY SUIT BE INITIATED
BETWEEN SUBLANDLORD AND SUBTENANT TO ENFORCE ANY PROVISION OF THIS SUBLEASE, THE
PREVAILING PARTY SHALL BE ENTITLED TO LEGAL COSTS, EXPERT WITNESS EXPENSES, AND
REASONABLE ATTORNEYS’ FEES, AS FIXED BY THE COURT.


 


(F)                                    THIS SUBLEASE SHALL NOT BECOME EFFECTIVE
AND SHALL NOT BE DEEMED TO BE AN OFFER TO SUBLEASE OR CREATE ANY RIGHTS OR
OBLIGATIONS BETWEEN SUBTENANT OR SUBLANDLORD UNLESS AND UNTIL SUBLANDLORD AND
SUBTENANT HAVE EXECUTED AND DELIVERED THE SAME, AND MASTER LANDLORD HAS EXECUTED
AND DELIVERED A CONSENT TO THIS SUBLEASE IN A FORM REASONABLY ACCEPTABLE TO
SUBLANDLORD AND SUBTENANT, OR SHALL OTHERWISE HAVE BEEN DEEMED TO HAVE GRANTED
ITS CONSENT TO THIS SUBLEASE PURSUANT TO THE PROVISIONS OF THE MASTER LEASE.  IF
NO SUCH CONSENT TO THIS SUBLEASE IS GIVEN OR DEEMED GIVEN BY MASTER LANDLORD
WITHIN THIRTY (30) DAYS AFTER THE DELIVERY OF A COPY OF THE FULLY EXECUTED
SUBLEASE TO MASTER LANDLORD, THEN EITHER SUBLANDLORD OR SUBTENANT SHALL HAVE THE
RIGHT, BY WRITTEN NOTICE TO THE OTHER, TO TERMINATE THIS SUBLEASE AT ANY TIME
PRIOR TO SUCH CONSENT FROM MASTER LANDLORD BEING GIVEN OR DEEMED GIVEN.  BY
DELIVERING THIS SUBLEASE, EACH PARTY HEREBY REPRESENTS AND WARRANTS TO THE OTHER
THAT SUCH EXECUTION AND DELIVERY HAS BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE OR PARTNERSHIP ACTION AND THAT THE PERSON(S) EXECUTING SAME HAVE BEEN
DULY AUTHORIZED TO DO SO.


 


(G)                                 SUBJECT TO THE RESTRICTIONS ON ASSIGNMENT
SET FORTH IN THIS SUBLEASE, THIS SUBLEASE SHALL BE BINDING ON AND SHALL INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


(H)                                 THE PARTIES MUTUALLY ACKNOWLEDGE THAT THIS
SUBLEASE HAS BEEN NEGOTIATED AT ARM’S LENGTH.  THE PROVISIONS OF THIS SUBLEASE
SHALL BE DEEMED TO HAVE BEEN DRAFTED BY ALL OF THE PARTIES AND THIS SUBLEASE
SHALL NOT BE INTERPRETED OR CONSTRUCTED AGAINST ANY PARTY SOLELY BY VIRTUE OF
THE FACT THAT SUCH PARTY OR ITS COUNSEL WAS RESPONSIBLE FOR ITS PREPARATION.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Sublease as of the date set
forth above.

 

SUBLANDLORD:

ABGENIX, INC.,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

 

SUBTENANT:

PROTEIN DESIGN LABS, INC.,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MASTER LEASE AGREEMENT

 

THIS LEASE, made this 22nd day of January, 2002 between JOHN ARRILLAGA, Trustee,
or his Successor Trustee, UTA dated 7/20/77 (JOHN ARRILLAGA SURVIVOR’S TRUST) as
amended, and RICHARD T. PEERY, Trustee, or his Successor Trustee, UTA dated
7/20/77 (RICHARD T. PEERY SEPARATE PROPERTY TRUST) as amended, hereinafter
called Landlord, and ABGENIX, INC., a Delaware corporation, hereinafter called
Tenant.

 

WITNESSETH:

 

Landlord hereby leases to Tenant and Tenant hereby hires and takes from Landlord
those certain premises (the “Premises”) outlined in red on Exhibit ”A”, attached
hereto and incorporated herein by this reference thereto more particularly
described as follows:

 

All of that certain 50,688+ square foot, one-story building located at
34700 Campus Drive, Fremont, California 94555. Said Premises is more
particularly shown within the area outlined in Red on Exhibit A attached hereto.
The Premises shall include the entire parcel, of which the Building is a part,
including exclusive parking appurtenant thereto, as shown within the area
outlined in Green on Exhibit A attached. The Premises is leased on an “as is”
basis, in its present condition, and in the configuration as shown in Red on
Exhibit B to be attached hereto.

 

The word “Premises” as used throughout this lease is hereby defined to include
the nonexclusive use of landscaped areas, sidewalks and driveways in front of or
adjacent to the Premises, and the nonexclusive use of the area directly
underneath or over such sidewalks and driveways. The gross leasable area of the
building shall be measured from outside of exterior walls to outside of exterior
walls, and shall include any atriums, covered entrances or egresses and covered
building loading areas.

 

Said letting and hiring is upon and subject to the terms, covenants and
conditions hereinafter set forth and Tenant covenants as a material part of the
consideration for the Lease to perform and observe each and all of said terms,
covenants and conditions. This Lease is made upon the conditions of such
performance and observance.

 

1.      USE  Tenant shall use the Premises only in conformance with applicable
governmental laws, regulations, rules and ordinances for the purpose of general
office, light manufacturing, research and development (including
biotechnological research and associated animal research) and storage and other
uses as may be necessary or appropriate for Tenant to conduct Tenant’s business,
provided that such uses shall be in accordance with all applicable governmental
laws and ordinances, and for no other purpose without Landlord’s prior written
consent. Tenant shall not do or permit to be done in or about the Premises nor
bring or keep or permit to be brought or kept in or about the Premises anything
which is prohibited by or will in any way increase the existing rate of (or
otherwise affect) fire or any insurance covering the Premises or any part
thereof, or any of its contents, or will cause a cancellation of any insurance
covering the Premises or any part thereof, or any of its contents. Tenant shall
not do or permit to be done anything in, on or about the Premises which will in
any way obstruct or interfere with the rights of other tenants or occupants of
the Premises or neighboring premises or injure or annoy them, or use or allow
the Premises to be used for any improper, immoral, unlawful or objectionable
purpose, nor shall Tenant cause, maintain or permit any nuisance in, on or about
the Premises. No sale by auction shall be permitted on the Premises. Tenant
shall not place any loads upon

 

1

--------------------------------------------------------------------------------


 

the floors, walls or ceiling which endanger the structure, or place any harmful
fluids or other materials in the drainage system of the building, or overload
existing electrical or other mechanical systems. No waste materials or refuse
shall be dumped upon or permitted to remain upon any part of the Premises or
outside of the building in which the Premises are a part, except in trash
containers placed inside exterior enclosures designated by Landlord for that
purpose or inside of the building proper where designated by Landlord. No
materials, supplies, equipment, finished products or semi-finished products, raw
materials or articles of any nature shall be stored upon or permitted to remain
outside the Premises. Tenant shall not place anything or allow anything to be
placed near the glass of any window, door partition or wall which may appear
unsightly from outside the Premises. No loudspeaker or other device, system or
apparatus which can be heard outside the Premises shall be used in or at the
Premises without the prior written consent of Landlord. Tenant shall not commit
or suffer to be committed any waste in or upon the Premises. Tenant shall
indemnify, defend and hold Landlord harmless against any loss, expense, damage,
reasonable attorneys’ fees, or liability arising out of failure of Tenant to
comply with any applicable law relating to Tenant’s use of the Premises or for
which Tenant is otherwise obligated to comply under the terms of this Lease.
Tenant shall comply with any covenant, condition, or restriction (“CC&R’s”)
affecting the Premises. The provisions of this paragraph are for the benefit of
Landlord only and shall not be construed to be for the benefit of any tenant or
occupant of the Premises.

 

2.      TERM*

 

A.  The term of this Lease shall be for a period of TWELVE (12) years TWO (2)
months (unless sooner terminated as hereinafter provided) and, subject to
Paragraphs 2B and 3, shall commence on the 1st day of May, 2002 and end on the
30th day of June, 2014.

 

B.  Possession of the Premises shall be deemed tendered and the term of the
Lease shall commence on May 1, 2002, or

 

(d)                                 As otherwise agreed in writing.

 

3.      POSSESSION  If Landlord, for any reason whatsoever, cannot deliver
possession of said premises to Tenant at the commencement of the said term, as
hereinbefore specified, this Lease shall not be void or voidable; no obligation
of Tenant shall be affected thereby; nor shall Landlord or Landlord’s agents be
liable to Tenant for any loss or damage resulting therefrom; but in that event
the commencement and termination dates of the Lease, and all other dates
affected thereby shall be revised to conform to the date of Landlord’s delivery
of possession, as specified in Paragraph 2B, above. The above is, however,
subject to the provision that the period of delay of delivery of the Premises
shall not exceed 60 days from the commencement date hereof (except those delays
caused by Acts of God, strikes, war, utilities, governmental bodies, weather,
unavailable materials, and delays beyond Landlord’s control shall be excluded in
calculating such period) in which instance Tenant, at its option, may, by
written notice to Landlord, terminate this Lease.

4.      RENT

 

A.  Basic Rent. Tenant agrees to pay to Landlord at such place as Landlord may
designate without deduction, offset, prior notice, or demand, and Landlord
agrees to accept as Basic Rent for the leased Premises the total sum of FOURTEEN
MILLION FOUR HUNDRED THOUSAND FOUR HUNDRED SIXTY AND 80/100 Dollars
($14,400,460.80) in lawful money of the United States of America, payable as
follows:

 

See Paragraph 39 for Basic Rent Schedule

 

--------------------------------------------------------------------------------

*              It is agreed in the event said Lease commences on a date other
than the first day of the month the term of the Lease will be extended to
account for the number of days in the partial month. The Basic Rent during the
resulting partial month will be pro-rated (for the number of days in the partial
month) at the Basic Rent rate scheduled for the projected commencement date as
shown in Paragraph 39.

 

2

--------------------------------------------------------------------------------


 

B.    Time for Payment.    Full monthly rent is due in advance on the first day
of each calendar month. In the event that the term of this Lease commences on a
date other than the first day of a calendar month, on the date of commencement
of the term hereof Tenant shall pay to Landlord as rent for the period from such
date of commencement to the first day of the next succeeding calendar month that
proportion of the monthly rent hereunder which the number of days between such
date of commencement and the first day of the next succeeding calendar month
bears to thirty (30). In the event that the term of this Lease for any reason
ends on a date other than the last day of a calendar month, on the first day of
the last calendar month of the term hereof Tenant shall pay to Landlord as rent
for the period from said first day of said last calendar month to and including
the last day of the term hereof that proportion of the monthly rent hereunder
which the number of days between said first day of said last calendar month and
the last day of the term hereof bears to thirty (30).

 

C.    Late Charge.    Notwithstanding any other provision of this Lease, if
Tenant is in default in the payment of rental as set forth in this Paragraph 4
when due, or any part thereof, Tenant agrees to pay Landlord, in addition to the
delinquent rental due, a late charge for each rental payment in default ten (10)
days. Said late charge shall equal ten percent (10%) of each rental payment so
in default.

 

D.    Additional Rent.    Beginning with the commencement date of the term of
this Lease, Tenant shall pay to Landlord or to Landlord’s designated agent in
addition to the Basic Rent and as Additional Rent the following:

 

(a)                                  All Taxes relating to the Premises as set
forth in Paragraph 9, and

 

(b)                                 All insurance premiums and deductibles
relating to the Premises, as set forth in Paragraph 12, and

 

(c)                                  All charges, costs and expenses, which
Tenant is required to pay hereunder, together with all interest and penalties,
costs and expenses including reasonable attorneys’ fees and legal expenses, that
may accrue thereto in the event of Tenant’s failure to pay such amounts, and all
damages, reasonable costs and expenses which Landlord may incur by reason of
default of Tenant or failure on Tenant’s part to comply with the terms of this
Lease. In the event of nonpayment by Tenant of Additional Rent, Landlord shall
have all the rights and remedies with respect thereto as Landlord has for
nonpayment of rent, and

 

(d)                                 all prorated costs and expenses related to
the Ardenwood Property Owners’ Association as set forth in Paragraph 44.

 

The Additional Rent due hereunder shall be paid to Landlord or Landlord’s agent
(i) within five business days for taxes and insurance and within thirty days for
all other Additional Rent items after presentation of invoice from Landlord or
Landlord’s agent setting forth such Additional Rent and/or (ii) at the option of
Landlord, Tenant shall pay to Landlord monthly, in advance, Tenant’s prorata
share of an amount estimated by Landlord to be Landlord’s approximate average
monthly expenditure for such Additional Rent items, which estimated amount shall
be reconciled within 120 days of the end of each calendar year or more
frequently if Landlord elects to do so at Landlord’s sole and absolute
discretion as compared to Landlord’s actual expenditure for said Additional Rent
items, with Tenant paying to Landlord, upon demand, any amount of actual
expenses expended by Landlord in excess of said estimated amount, or Landlord
crediting to Tenant (providing Tenant is not in default in the performance of
any of the terms, covenants and conditions of this Lease) any amount of
estimated payments made by Tenant in excess of Landlord’s actual expenditures
for said Additional Rent items. Within thirty (30) days after receipt of
Landlord’s reconciliation, Tenant shall have the right, at Tenant’s sole
expense, to audit, at a mutually convenient time at Landlord’s office,
Landlord’s records relating to the foregoing expenses. Such audit must be
conducted by Tenant or an independent nationally recognized accounting firm that
is not being compensated by Tenant or other third party on a

 

3

--------------------------------------------------------------------------------


 

contingency fee basis. If such audit reveals that Landlord has overcharged
Tenant, the amount overcharged shall be credited to Tenant’s account within
thirty (30) days after the audit is concluded.

 

E.    Fixed Management Fee.    Beginning with the Commencement Date of the Term
of this Lease, Tenant shall pay to Landlord or Landlord’s Assignee, in addition
to the Basic Rent and Additional Rent, a fixed monthly management fee
(“Management Fee”) equal to one and one-half percent (1.5%) of the Basic Rent
due for each month during the Lease Term.

 

The respective obligations of Landlord and Tenant under this paragraph shall
survive the expiration or other termination of the term of this Lease, and if
the term hereof shall expire or shall otherwise terminate on a day other than
the last day of a calendar year, the actual Additional Rent incurred for the
calendar year in which the term hereof expires or otherwise terminates shall be
determined and settled on the basis of the statement of actual Additional Rent
for such calendar year and shall be prorated in the proportion which the number
of days in such calendar year preceding such expiration or termination bears to
365.

 

F.    Place of Payment of Rent and Additional Rent.    All Basic Rent hereunder
and all payments hereunder for Additional Rent shall be paid to Landlord at the
office of Landlord at PEERY/ARRILLAGA, FILE 1504, BOX 60000, SAN FRANCISCO, CA
94160 or to such other person or to such other place as Landlord may from time
to time designate in writing.

 

G.    Security Deposit.    Concurrently with Tenant’s execution of this Lease,
Tenant shall deposit with Landlord the sum of ONE HUNDRED TWENTY-EIGHT THOUSAND
SEVEN HUNDRED FIFTY-ONE AND NO/100 Dollars ($128,571.00). Said sum shall be held
by Landlord as a Security Deposit for the faithful performance by Tenant of all
of the terms, covenants, and conditions of this Lease to be kept and performed
by Tenant during the term hereof. If Tenant defaults with respect to any
provision of this Lease, including, but not limited to, the provisions relating
to the payment of rent and any of the monetary sums due herewith, Landlord may
(but shall not be required to) use, apply or retain all or any part of this
Security Deposit for the payment of any other amount which Landlord may spend by
reason of Tenant’s default or to compensate Landlord for any other loss or
damage which Landlord may suffer by reason of Tenant’s default. If any portion
of said Deposit is so used or applied, Tenant shall, within ten (10) days after
written demand therefor, deposit cash with Landlord in the amount sufficient to
restore the Security Deposit to its original amount. Tenant’s failure to do so
shall be a material breach of this Lease. Landlord shall not be required to keep
this Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on such Deposit. If Tenant fully and faithfully performs
every provision of this Lease to be performed by it, the Security Deposit or any
balance thereof shall be returned to Tenant (or at Landlord’s option, to the
last assignee of Tenant’s interest hereunder) at the expiration of the Lease
term and after Tenant has vacated the Premises. In the event of termination of
Landlord’s interest in this Lease, Landlord shall transfer said Deposit to
Landlord’s successor in interest whereupon Tenant agrees to release Landlord
from liability for the return of such Deposit or the accounting therefor.

 

5.    ACCEPTANCE AND SURRENDER OF PREMISES    Be entry hereunder Tenant accepts
the Premises as being in good and sanitary order, condition and repair and
accepts the building and improvements included in the Premises in their present
condition and without representation or warranty by Landlord as to the condition
of such building or as to the use of occupancy which may be made thereof. Any
exceptions to the foregoing must be by written agreement executed by Landlord
and Tenant. Tenant agrees on the last day of the Lease term or on the sooner
termination of this Lease. To surrender the Premises promptly and ocaceably to
Landlord in good condition and repair (damage by Acts of God, fire and other
causes for which Tenant does not have the obligation to repair under the other
provisions of this Lease, and normal wear and tear excepted), with all interior
walls painted, or cleaned so that they appear freshly painted, and repainted,
and repaired or replaced, if damaged; all floors cleaned and waved; all carpets
cleaned and shampooed; all broken, marred or nonconforming acoustical ceiling
files replaced; all windows washed; the air conditioning and heating systems
serviced

 

4

--------------------------------------------------------------------------------


 

by a reputable and licensed service firm and in good operating condition and
repair; the plumbing and electrical systems and lighting in good order and
repair, including replacement of any burned out or ballast; the lawn and shrubs
in good condition including the replacement of any dead or damaged plantings;
the sidewalk, driveways and parking areas in good order, condition and repair;
together with all alterations, additions, and improvements which may have been
made in, to, or on the Premises (except moveable trade fixtures installed at the
expense of Tenant) except that Tenant shall ascertain from Landlord within
thirty (30) days before the end the term of this Lease whether Landlord desires
to have the Premises or any part or parts thereof restored to their condition
and configuration as when the Premises were delivered to Tenant and if Landlord
shall so desire, then Tenant shall restore said Premises or such part or parts
thereof before the end of this Lease at Tenant’s sole cost and expense.
Notwithstanding the above, Tenant shall not be required to remove such interior
improvements shown on Exhibit B to this Lease. Tenant on or before the end of
the term or sooner termination of this Lease, shall remove all of Tenant’s
personal property and trace fixtures from the Premises, and all property not so
removed on or before on or before the end of the term or sooner termination of
this Lease shall be deemed abandoned by Tenant and to same shall thereupon pass
to Landlord without compensation to Tenant. Landlord may, upon termination of
this Lease, remove all moveable furniture and equipment so abandoned by Tenant,
at Tenant’s sole cost, and repair any damage caused by such removal at Tenant’s
sole cost. If the Premises be not surrendered at the end of the term or sooner
termination of this Lease. Tenant shall indemnify Landlord against loss or
liability resulting from the delay by Tenant in so surrendering the Premises
including, without limitation, any claims made by any successful Tenant founded
on such delay. Nothing contained herein shall be construed as an extension of
the term hereof or as a consent of Landlord to any holding given by Tenant. The
voluntary or other surrender of this Lease or the Premises by Tenant or a mutual
cancellation of this Lease shall not work as a merger and. all the option of
Landlord, shall either terminate all or any existing subleases or subleases or
operate as an assignment to Landlord of all or any such subleases or
subtenancies.

 

6.    ALTERATIONS AND ADDITIONS    Tenant shall not make, or suffer to be made,
any alteration or addition to the Premises, or any part thereof, without the
written consent of Landlord first had and obtained by Tenant (such consent not
to be unreasonably withheld), but at the cost of the Tenant, and any addition to
or allocation of the Premises, except moveable furniture and trade fixtures,
shall at once become a part of the Premises and upon Termination of this Lease
belong to Landlord. Landlord reserves the right to approve all contracts and
mechanics proposed by Tenant to make such alterations and additions which
approval shall not be unreasonably withheld. Tenant shall retain little to all
moveable furniture and trade fixtures placed in the Premises. All heating,
lighting, electrical, air conditioning, floor to ceiling partitioning, drapery,
carpeting, and floor installations made by Tenant, together with a property that
has become an integral part of the Premises, shall not be deemed trade failure.
Tenant agrees that it will not proceed to make such alteration or additions,
without having obtained consent from Landlord to do so, and until five (5) days
from the receipt of such consent. In order that Landlord may post appropriate
notices to avoid any liability to contracts or materials suppliers for payment
for Tenant’s improvements. Tenant will at all times permit such notices to be
posted and to remain posted until the completion of work, Tenant shall, if
required by Landlord, secure at Tenant’s own cost and expense, a completion and
man indemnity band, satisfactory to Landlord, for such work. Tenant further
covenants and agrees that any mechanic’s lien filed against the Premises for
work claimed to have been done for, or materials claimed to have been furnished
to Tenant, will be discharged by Tenant, by band or otherwise, within ten (10)
days after notice of the filing thereof, at the cost and expense of Tenant. Any
excepting to the foregoing must be made in writing and executed by both Landlord
and Tenant.

 

7.    TENANT MAINTENANCE    Subject to the provisions of Paragraph 21, Tenant
shall, at its sole cost and expense, keep and maintain the Premises (including
appurtenances) and every part thereof in a-high standard of maintenance and
repair, or replacement,an in good and sanitary condition. Tenant’s maintenance
and repair responsibilities herein referred to include, but are not limited to,
amortization,

 

5

--------------------------------------------------------------------------------


 

all windows (interior and exterior), window frames, plate glass and glazing
(destroyed by accident or act of third parties), truck doors, plumbing systems
(such as water and drain lines, sinks, toilets, faucets, drains, showers and
water fountains), electrical systems (such as panels, conduits, outlets,
lighting fixtures, lamps, bulbs, tubes, and ballasts), heating and air
conditioning systems (such as compressors, fans, air handlers, ducts, mixing
boxes, thermostats, time clocks, boilers, heaters, supply and return grills),
structural elements and exterior surfaces of the building, store fronts, roofs,
downspouts, all interior improvements within the premises including but not
limited to wall coverings, window coverings, carpet, floor coverings,
partitioning, ceilings, doors (both interior and exterior), including closing
mechanisms, latches, locks, skylights (if any), automatic fire extinguishing
systems, and elevators and all other interior improvements of any nature
whatsoever, and all exterior improvements including but not limited to
landscaping, sidewalks, driveways, parking lots including striping and seating,
sprinkler systems, lighting, ponds, fountains, waterways, and drains. Tenant
agrees to provide carpet shields under all rolling chairs or to otherwise be
responsible for wear and tear of the carpet caused by such rolling chairs if
such wear and tear excess that caused by normal tool traffic in surrounding
areas. Areas of excessive wear shall be replaced all Tenant’s sole expense upon
Lease termination. Tenant hereby waives all rights under, and benefits of,
Subsection 1 of Section 1932 and Section 1341 and 1942 of the California Civil
Code and under any similarities law, statute or ordinance now or hereafter in
effect. In the event any of the above maintenance responsibilities apply to any
other tenant(s) of Landlord where there is common usage with other tenant(s),
such maintenance responsibilities and charges shall be allocated to the leased
Premises by square footage or other equitable and determined by Landlord.

 

8.    UTILITIES    Tenant shall pay promptly, as the same become due, all
charged for water, gas, electricity, telephone, telex and other electronic
communication service, sewer service, waste pick-up and any other Utilities,
materials or services furnished directly to or used by Tenant or about the
Premises during the term of this Lease, including, without limitation, any
temporary or permanent utility surcharge or other exactinos whether or not
hereinafter imposed. In the event the above charges apply in any other tenant(s)
of Landlord where there is common usage with other tenant(s), such charges shall
be allocated to the leased Premises by square footage or other equitable basis
as calculated and determined by Landlord.

 

Landlord shall not be liable for and Tenant shall not be entitled to any
abatement or reduction of rent by reason of any interruption or failure of
utility services in the Premises when such interruption or failure is caused by
accident, breakage, repair, strikes, lockouts, or other labor disturbances or
labor disputes of any nature, or by any other cause, similar or dissimilar,
beyond the reasonable control of Landlord.

 

9.    TAXES

 

A.    As Additions Rent and in accordance with Paragraph 4D of this Lease,
Tenant shall pay to Landlord, or if Landlord so directs, directly to the Tax
Collector, all Real Property Taxes relating to the Premises accruing with
respect to the Premises during the Term of this Lease. In the event the Premises
leased hereunder consists of only a portion of the entire tax parcel, Tenant
shall pay to Landlord as they become due Tenant’s proportionate share of such
real estate taxes allocated to the leased Premises by square footage or other
reasonable basis as calculated and determined by Landlord, if the tax billing
partains 100% to the leased Premises, and Landlord chooses to have Tenant pay
said real estate taxes directly to the Tax Collector, then in such event it
shall be the responsibility of Tenant to obtain the tax and assessment bills and
pay, prior to delinquency, the applicable real property taxes and assessments
pertaining to the leased Premises, and failure to receive a bill for taxes
and/or assessments shall not provide a basis for cancellation of or
nonresponsibility for payment of penalties for nonpayment or late payment by
Tenant. The term “Real Property Taxes”, as used herein, shall mean (i) all
taxes, assessments, levies and other charges of any kind or nature whatsoever,
general and special, foreseen and unforeseen (including all installations of
principal and interest required to pay any general special assessments for
public improvements and any increases resulting from reassessments

 

6

--------------------------------------------------------------------------------


 

caused by any change in ownership of the Premises) now or hereafter imposed by
any governmental or quasi-governmental authority or special district having the
direct or indirect power to tax or levy assessments, which are levied or
assessed against, or with respect to the value, occupancy or use of, all or any
portion of the Premises (as now constructed or as may at any time hereafter be
constructed, altered, or otherwise changed) or Landlord’s interest therein; any
improvements located within the Premises (regardless of ownership); the
failures, equipment and other property of Landlord, neat or personal, that are
an integral part if located in the Premises; or parking areas, public utilities,
or energy within the Premises; (ii) all charges, levies or fees imposed by
reason of environmental regulation or other governmental control of the
Premises, excluding any taxes related to on-site Hazardous Materials
contamination which Tenant did not cause or contribute to; and (iii) all costs
and fees (including reasonable attorneys’ fees) incurred by Landlord in
reasonably contesting any Real Property Tax and in negotiating with public
authorities as to any Real Property Tax, if at any time during the term of this
Lease the taxation or assessment of the Premises prevailing as of the
commencement date of this Lease shall be altered so that in lieu of or in
addition to any Real Property Tax described above there shall be levied,
assessed or imposed (whether by reason or change in the method of taxation or
assessment, creation of a new tax exchange, or any other cause) an alternate or
additional tax or charge (i) on the value, use or occupancy of the Premises of
Landlord’s interest therein or (ii) on or measured by the gross receipts, income
or rentals from the Premises, on Landlord’s business of leasing the Premises, or
computed in any manner with respect to the Premises, then any such tax or
charge, however designatee shall be included within the meaning of the term
“Real Property Taxes” for purposes of this Lease, if any Real Property Tax is
based upon property or rents unrelated to the Premises, then only that part of
such Real Property Tax that is fairly allocable to the Premises shall be
included within the meaning of the term “Real Property Taxes”. Notwithstanding
the foregoing, the term “Real Property Taxes” shall not include estate,
inheritance, gift or franchise fares of Landlord or the federal or state net
income tax imposed on Landlord’s income from all sources or other personal taxes
measured by the net income (as distinguished from gross income) of Landlord from
the leasing of the Premises either separately or together with other property.
SEE PARAGRAPH 46

 

B.    Taxes on Tenant’s Property    Tenant shall be liable for and shall pay ten
days before delinquency, taxes levied against any personal property or trade
fixtures placed by Tenant in or about the Premises. If any such taxes on
Tenant’s personal property or trade fixtures are levied against Landlord or
Landlord’s property or if the assessed value of the Premises is increased by the
inclusion therein of a value placed upon personal property or trade fixtures
Tenant and if Landlord, after written notice to Tenant, pays the taxes based on
such increased assessment, which Landlord shall have the right to do regardless
of the validity thereof, but only under proper protest if requested by Tenant,
Tenant shall within ten (10) days after demand, as the case may be, repay to
Landlord the taxes so levied against Landlord, or the proportion of such taxes
resulting from such increase in the assessment; provided that in any such event
Tenant shall have the right. In the name of Landlord and with Landlord’s full
cooperation, to bring suit in any court of competent jurisdiction to recover the
amount of such taxes so paid under protest, and any amount so recovered shall
belong to Tenant.

 

10.    LIABILITY INSURANCE    Tenant, at Tenant’s expense, agrees to keep in
force during the term of this Lease’s policy of commercial general liability
insurance with combined single limit coverage of not less than Two Million
Dollars ($2,000,000), per occurrence for bodily injury and property damage
occurring in, on or about the Premises, including parking and landscaped areas.
Such insurance shall be primary and noncontributary as respects any insurance
carried by Landlord. The policy or policies effecting such insurance shall name
Landlord as additional insureds, and shall insure any liability of Landlord,
contingent or otherwise; as respects acts or omission of Tenant. Its agents,
employees or invitees or otherwise by any conduct or transactions of any of said
persons in or about or concerning the Premises including any failure of Tenant
to observe or perform any of its obligations hereunder; shall be issued by an
insurance company admitted to transact business in the State of California; and
shall provide that the insurance effected thereby shall not be canceled, except
upon thirty (30) days

 

7

--------------------------------------------------------------------------------


 

prior written notice to Landlord. A certificate of insurance said policy shall
be delivered to Landlord. If, during the term of this Lease, in the considered
opinion of Landlord’s Lender, Insurance advisor, or counsel, the amount of
Insurance described in this Paragraph 10 is not adequate, Tenant agrees to
increase said coverage to such reasonable amount as Landlord’s Lender, insurance
advisor, or counsel shall deem adequate.

 

11.    TENANT’S PERSONAL PROPERTY INSURANCE AND WORKMAN’S COMPENSATION
INSURANCE    Tenant shall maintain a policy or policies of fire and property
damage insurance in “all risk” form with a sprinkler leakage endorsement
ensuring the personal property, inventory, trade fixtures, and leasehold
improvements within the leased Premises for the full replacement value thereof.
The proceeds from any of such policies shall be used for the repair or
replacement of such items so insured.

 

Tenant shall also maintain a policy or policies of workman’s compensation
insurance and any other employee benefit insurance sufficient to comply with all
laws.

 

12.    PROPERTY INSURANCE    Landlord shall purchase and keep in force, and as
Additional Rent and in accordance with Paragraph 4D of this Lease. Tenant shall
pay to Landlord (or Landlord’s agent of so directed by Landlord) Tenant’s
proportional share (allocated to the leased Premises by square footage or other
equitable basis as calculated and determined by Landlord) of the deductibles on
insurance claims and the cost of, policy of policies of insurance covering loss
or damage to the Premises (excluding routine maintenance and repairs and
incidental damage or destruction caused by accidents or vandalism for which
Tenant is responsible under Paragraph 7) in the amount of the full replacement
value thereof, providing protection against those parts included within the
classification of “all risks” insurance and flood and/or earthquake insurance.
If available, plus a policy of rental income insurance in the amount of one
hundred (100%) percent of twelve (12) months Basic Rent, plus sums paid as
Additional Rent, if such insurance cost is increased due to Tenant’s use of the
Premises, Tenant agrees to pay to Landlord the full cost of such increase.
Tenant shall have no interest in nor any right to the proceeds of any insurance
procured by Landlord for the Premises.

 

Landlord and Tenant do each hereby respectively release the other, to the extent
of insurance coverage of the releasing party, from any liability for less or
damage caused by fire or any of the extended coverage casualties included in the
releasing party’s insurance policies. Irrespective of the cause of such fire or
casualty; provided, however, that if the insurance policy of either releasing
party prohibits such waiver, then this waiver shall not take effect until
consent to such waiver is obtained. If such waiver is so prohibiting, the
insured party affected shall promptly notify the other party thereof.

 

13.    INDEMNIFICATION    Landlord shall not be liable to Tenant and Tenant
hereby waives all claims against Landlord for any injury to or death any person
or damage to or destruction of property in or about the Premises by or from any
cause whatsoever, including, without limitation, gas, fire, oil, electricity or
leakage of any character from the roof, walls, basement or other portions of the
Premises but excluding, however, the willful misconduct or negligence of
Landlord, its agents, servants, employees, invitees, or contractors of which
negligence Landlord has knowledge and reasonable time to correct. Except as to
injury to persons or damage to property to the extent arising from the willful
misconduct or the negligence of Landlord, its agents, servants, employees,
invitees, or contractors, Tenant shall hold Landlord harmless from and defend
Landlord against any and all expenses, including reasonable attorney’s fees. In
connection therewith, arising out of any injury to or death of any person or
damage to or destruction or property occurring in, on or about the Premises, of
any part thereof, from any causes whatsoever.

 

14.    COMPLIANCE    Tenant, at its sole cost and expense, shall promptly comply
with all laws, statutes, ordinances and governmental rules, regulations of its
agents, servants, employees, invitees, or contractors requirements now or
hereafter in effect; with the requirements of any board of fire underwriters or
other similar body now or hereafter constituted; and with any direction or
occupancy certificate issued pursuant to law by any public officer, provided,
however, that no such failure shall be

 

8

--------------------------------------------------------------------------------


 

deemed a breach of the provisions. If Tenant, immediately upon notification,
commences to remedy or rectify said failure. The judgement of any court of
competent jurisdiction or the admission of Tenant in any action against Tenant,
whether Landlord be a party thereto or not, that Tenant has violated any such
law, statute, ordinance or governmental rule, regulation, requirement, direction
or provision, shall be conclusive of that fact as between Landlord and Tenant.
Tenant shall, at its sole cost and expense, comply with any and all requirements
pertaining to said Premises, of any insurance organization or company, necessary
for the maintenance of reasonable fire and public liability insurance covering
requirements pertaining to said Premises.

 

15.    LIENS    Tenant shall keep the Premises free from any liens arising out
of any work performed, materials furnished or obligation incurred by Tenant, in
the event that Tenant shall not, within ten (10) days following notice of the
imposition of such lien, cause the same to be released of record. Landlord shall
have, in addition to all other remedies provided herein and by law, the right
(after two days written notice), but no obligation, to cause the same to be
released by such means as if shall deem proper, including payment of the claim
giving rise to such lien. All sums paid by Landlord for such purpose, and all
expense incurred by it in connection therewith, shall be payable to Landlord by
Tenant on demand with interest at the prime rate of interest as quoted by the
Bank of America.

 

16.    ASSIGNMENT AND SUBLETTING    Tenant shall assign, transfer, or
hypothecate the leasehold estate under this Lease, of any interest therein, and
shall not sublet the Premises, or any part thereof, or any right or privilege
appurtenant thereto, or suffer any other person or entity to occupy or use the
Premises, or any portion thereof, without, in increase, the prior written
consent of Landlord which consent will not be unreasonably withheld. As a
condition for granting this consent to any assignment, transfer, or subletting.
Landlord may require that Tenant agrees to pay to Landlord, as Additional Rent,
twenty-five percent (25%) of all rents or additional consideration received by
Tenant from its assignees, transferees, or subleasees in excess of the Rent
payable by Tenant to Landlord hereunder (“Excess Rent”); provided, however, that
before sharing such Excess Rent, Tenant shall first be entitled to recover from
such Excess Rent (i) the amount of any reasonable leasing commissions paid by
Tenant to third parties not affiliated with Tenant and (ii) Tenant’s unamortized
costs, excluding costs of interest (if any), to construct interior improvements
in the area being sublet for said subtenant(s). Tenant shall, by thirty (30)
days written notice, advice Landlord of its intent to assign or transfer
Tenant’s interest in the Lease or sublet the Premises or any portion thereof for
any part of the term hereof. Within thirty (30) days after receipt of said
written notice, Landlord may, in its sole discretion elect to terminate this
Lease as to the portion of the Premises described in Tenant’s notice on the date
specified in Tenant’s notice by giving written notice of such election to
terminate (provided Tenant intends to sublet 50% or more of the Premises) If no
such notice to terminate is given to Tenant within said thirty (30) day period.
Tenant may proceed to locate an acceptable sublease, assignor, or other transfer
for presentment to Landlord for Landlord’s approval, all in accordance with the
lease, covenant and condition of this paragraph 16. If Tenant intends to sublet
Premises and Landlord elects to terminate this Lease, this Lease shall be
terminated on the date specified in Tenant’s notice. If, however, this Lease
shall terminate pursuant to the foregoing with respect to less than all the
Premises, the rent as defined and reserved hereinabove shall be adjusted on a
pro rata basis to the number of square feet retained by Tenant, and this Lease
as so amended shall continue in full force and effect. In the event Tenant is
allowed to assign, transfer or sublet the whole or any part of the Premise, with
the prior written consent of Landlord, no assignee, transferee or subtenant
shall assign or transfer this Lease, either in whole or in part, or sublet the
whole or any part of the Premises without having obtained prior written consent
of Landlord which consent shall not be unreasonably withheld. A consent of
Landlord to one assignment, transfer, hypothecation, subletting, occupation or
use without such consent shall be void and shall constitute a breach of this
Lease by Tenant and shall, if the option of Landlord exercised by written notice
to Tenant, terminate this Lease. The leasehold estate under this Lease shall not
shall any interest therein, be assignable for any purpose by operation of law
without the written consent of Landlord which consent shall not be unreasonably
withheld. As a condition to its consent,

 

9

--------------------------------------------------------------------------------


 

Landlord may require Tenant to pay all expenses in connection with the
assignment, and Landlord may require Tenant’s assignee or transferee (or other
assignees or transferees) to assume in writing all of the obligations under this
Lease and for Tenant to remain liable to Landlord under the Lease. SEE PARAGRAPH
42

 

17.    SUBORDINATION AND MORTGAGES    In the event Landlord’s title or leasehold
interest is now or hereafter encumbered by a deed of trust, upon the interest of
Landlord in the land and buildings in which the demised Premises are located, to
secure a loan from a lender thereinafter referred to as “Lender” to Landlord,
Tenant shall, at the request of Landlord or Lender, execute in writing an
agreement (in form reasonably acceptable to Tenant) subordinating its rights
under this Lease to the lien of such deed of trust, or, if so requested,
agreeing that the lien of Lender’s deed of trust shall be or remain subject and
subordinate to the rights of Tenant under this Lease. Notwithstanding any such
subordination, Tenant’s possession under this Lease shall not be disputed if
Tenant is not in default and so long as Tenant shall pay all rent and observe
and perform all of the provisions set forth in this Lease and any Subordination
agreement shall reflect the agreement of the Lender to the same. SEE
PARAGRAPH 47

 

18.    ENTRY BY LANDLORD    Landlord reserves, and shall at all reasonable times
after at least 24 hours notice (except in emergencies) have, the right to enter
the Premises to inspect them; to perform any services to be provided by Landlord
hereunder; to make repairs or provide any services to a contiguous tenant(s); to
submit the Premises to prospective purchasers, mortgagors or tenants; to post
notices of nonresponsibility; and to alter, improve or repair the Premises or
other parts of the building, all without abatement of rent, and may erect
scaffolding and other necessary structures in or through the Premises where
reasonably required by the character of the work to be performed provided,
however that the business of Tenant shall be interfered with to the least extent
that is reasonably practical. Any entry to the Premises by Landlord for the
purposes provided for herein shall not under any circumstances be construed or
deemed to be a forcible or unlawful entry into or a detainer of the Premises or
an eviction, actual or constructive, of Tenant from the premises or any portion
thereof.

 

19.    BANKRUPTCY AND DEFAULT    The commencement of a bankruptcy action or
liquidation action or reorganization action or insolvency action or an
assignment of or by Tenant for the benefit of creditors, or any similar action
undertaken by Tenant, or the insolvency of Tenant, shall, at Landlord’s option,
constitute a breach of this Lease by Tenant. If the trustee or receiver
appointed to serve during a bankruptcy, liquidation, reorganization, insolvency
or similar action elects to reject Tenant’s unexpired Lease, the trustee or
receiver shall notify Landlord in writing of its election within thirty (30)
days after an order for relief in a liquidation action or within thirty (30)
days after the commencement of any action.

 

Within thirty (30) days after court approval of the assumption of this Lease,
the trustee or receiver shall cure (or provide adequate assurance to the
reasonable satisfaction of Landlord that the trustee or receiver shall cure) any
and all previous defaults under the unexpired Lease and shall compensate
Landlord for all actual pecuniary loss and shall provide adequate assurance of
future performance under said Lease to the reasonable satisfaction of Landlord.
Adequate assurance of future performance, as used herein, includes, but shall
not be limited to: (i) assurance of source and payment of rent, and other
consideration due under this Lease; (ii) assurance that the assumption or
assignment of this Lease will not breach substantially any provision, such as
radius, location, use, or exclusivity provision, in any agreement relating to
the above described Premises.

 

Nothing contained in this section shall affect the existing right of Landlord to
refuse to accept an assignment upon commencement of or in connection with a
bankruptcy, liquidation, reorganization or insolvency action or an assignment of
Tenant for the benefit of creditors or other similar act. Nothing contained in
this Lease shall be construed as giving or granting or creating an equity in the
demised Premises to Tenant. In no event shall the leasehold estate under this
Lease, or any interest therein, be assigned by voluntary or involuntary
bankruptcy proceeding without the prior written consent of Landlord. In no event
shall this Lease or any rights or privileges hereunder be an asset of Tenant
under any bankruptcy, insolvency or reorganization proceedings.

 

10

--------------------------------------------------------------------------------


 

The failure to perform or honor any covenant, condition or representation made
under this Lease shall constitute a default hereunder by Tenant upon expiration
of the appropriate grace period hereinafter provided. Tenant shall have a period
of five (5) business days from the date of written notice from Landlord within
which to cure any default in the payment of rental or adjustment thereto. Tenant
shall have a period of thirty (30) days from the date of written notice from
Landlord within which to cure any other default under this Lease; provided,
however, that if the nature of Tenant’s failure is such that more than thirty
days is reasonably required to cure the same, Tenant shall not be in default so
long as Tenant commences performance within such thirty day period and
thereafter prosecutes the same to completion.

 

Upon an uncured default of this Lease by Tenant, Landlord shall have the
following rights and remedies in addition to any other rights or remedies
available to Landlord at law or in equity:

 

(a)  The rights and remedies provided for by California Civil Code
Section 1951.2, including but not limited to, recovery of the worth at the time
of award of the amount by which the unpaid rent for the balance of the term
after the time of award exceeds the amount of rental loss for the same period
that Tenant proves could be reasonably avoided, as computed pursuant to
subsection (b) of said Section 1951.2. Any proof by Tenant under subparagraphs
(2) and (3) of Section 1951.2 of the California Civil Code of the amount of
rental loss that could be reasonably avoided shall be made in the following
manner: Landlord and Tenant shall each select a licensed real estate broker in
the business of renting property of the same type and use as the Premises and in
the same geographic vicinity. Such two real estate brokers shall select a third
licensed real estate broker, and the three licensed real estate brokers so
selected shall determine the amount of the rental loss that could be reasonably
avoided from the balance of the term of this Lease after the time of award. The
decision of the majority of said licensed real estate brokers shall be final and
binding upon the parties hereto.

 

(b)  The rights and remedies provided by California Civil Code Section which
allows Landlord to continue the Lease in effect and to enforce all of its rights
and remedies under this Lease, including the right to recover rent as it becomes
due, for so long as Landlord does not terminate Tenant’s right to possession;
acts of maintenance or preservation, efforts to relet the Premises, or the
appointment of a receiver upon Landlord’s initiative to protect its interest
under this Lease shall not constitute a termination of Tenant’s right to
possession.

 

(c)  The right to terminate this Lease by giving notice to Tenant in accordance
with applicable law.

 

(d)  To the extent permitted by law the right and power, to enter the Premises
and remove therefrom all persons and property, to store such property in a
public warehouse or elsewhere at the cost of and for the account of Tenant, and
to sell such property and apply such proceeds therefrom pursuant to applicable
California law, Landlord may from time to time sublet the premises or any part
thereof for such term or terms (which may extend beyond the term of this Lease)
and at such rent and such other terms as Landlord in its reasonable sole
discretion may deem advisable, with the right to make alterations and repairs to
the Premises. Upon each subletting, (i) Tenant shall be immediately liable to
pay Landlord, in addition to indebtedness other than rent due hereunder, the
reasonable cost of such subletting, including, but not limited to, reasonable
attorneys’ fees, and any real estate commissions actually paid, and the cost of
such reasonable alterations and repairs incurred by Landlord and the amount, if
any, by which the rent hereunder for the period of such subletting (to the
extent such period does not exceed the term hereof) exceeds the amount to be
paid as rent for the Premises of such period or (ii) at the option of Landlord,
rents received from such subletting shall be applied first to payment of
indebtedness other than rent due hereunder from Tenant to Landlord; second, to
the payment of any costs of such subletting and of such alterations and repairs;
third to payment of rent due and

 

11

--------------------------------------------------------------------------------


 

unpaid hereunder; and the residue, if any, shall be held by Landlord and applied
in payment of future rent as the same becomes due hereunder. If Tenant has been
credited with any rent to be received by such subletting under option (i) and
such rent shall not be promptly paid to Landlord by the subtenant(s), or if such
rentals received from such subletting under option (ii) during any month be less
than that to be paid during that month by Tenant hereunder, Tenant shall pay any
such deficiency to Landlord. Such deficiency shall be calculated and paid
monthly. No taking possession of the Premises by Landlord shall be construed as
an election on its part to terminate this Lease unless a written notice of such
intention be given to Tenant. Notwithstanding any such subletting without
termination, Landlord may at any time hereafter elect to terminate this Lease
for such previous breach.

 

(e)  The right to have a receiver appointed for Tenant upon application by
Landlord, to take possession of the Premises and to apply any rental collected
from the premises and to exercise all other rights and remedies granted to
Landlord pursuant to subparagraph d above.

 

20.    ABANDONMENT    Tenant shall not vacate or abandon the Premises at any
time during the term of this Lease (except that Tenant may vacate so long as it
pays Rent, provides a security service to check the Premises during normal
business hours from Monday to Friday, and otherwise performs its obligations
hereunder) and if Tenant shall abandon, vacate or surrender said Premises, or be
dispossessed by the process of law, or otherwise, any personal property
belonging to Tenant and left on the Premises shall be deemed to be abandoned, at
the option of Landlord, except such property as may be mortgaged to Landlord.

 

21.    DESTRUCTION    In the event the Premises are destroyed in whole or in
part from any cause, except for routine maintenance and repairs and incidental
damage and destruction or caused from vandalism and accidents for which Tenant
is responsible under Paragraph 7, Landlord may, at its option:

 

(a)  Rebuild or restore the Premises to their condition prior to the damage or
destruction, or

 

(b)  Terminate this Lease, (providing that the Premises is damaged to the extent
of 331/3% of the replacement cost. If Landlord does not give Tenant notice in
writing within thirty (30) days from the destruction of the Premises of its
election to either rebuild and restore them or to terminate this Lease, Landlord
shall be deemed to have elected to rebuild or restore them, in which event
Landlord agrees, at its expense promptly to rebuild or restore the premises to
their condition prior to the damage or destruction. Tenant shall be entitled to
a reduction in rent while such repair is being made in the proportion that the
area of the Premises rendered untenantable by such damage bears to the total
area of the Premises. If it is reasonably estimated by Landlord that the
rebuilding or restoration will exceed 180 days or if Landlord does not complete
the rebuilding or restoration within one hundred eighty (180) days following the
date of destruction (such period of time to be extended for delays caused by the
fault or neglect of Tenant or because of subsequent acts of God, acts of public
agencies, labor disputes, strikes, fires, freight embargos, rainy or stormy
weather, inability to obtain materials, supplies or fuels, acts of contractors
or subcontractors, or delay of the contractors or subcontractors due to such
causes or other contingencies beyond the control of Landlord), then Tenant shall
have the right to terminate this Lease by giving fifteen (15) days prior written
notice to Landlord. Notwithstanding anything herein to the contrary, Landlord’s
obligation to rebuild or restore shall be limited to the building and interior
improvements constructed by Landlord as they existed as of the commencement date
of the Lease and shall not include restoration of Tenant’s trade fixtures,
equipment, merchandise, or any improvements, alterations or additions made by
Tenant to the Premises, which Tenant shall forthwith replace or fully repair at
Tenant’s sole cost and expense provided this Lease is not cancelled according to
the provisions above.

 

12

--------------------------------------------------------------------------------


 

Unless this Lease is terminated pursuant to the foregoing provisions, this Lease
shall remain in full force and effect. Tenant hereby expressly waives the
provisions of Section 1932, Subdivision 2, in Section 1933, Subdivision 4 of the
California Civil Code.

 

In the event that the building in which the Premises are situated is damaged or
destroyed to the extent of not less than 331/3% of the replacement cost thereof,
Landlord may elect to terminate this Lease, whether the Premises be injured or
not.

 

22.    EMINENT DOMAIN    If all or any part of the Premises shall be taken by
any public or quasi-public authority under the power of eminent domain or
conveyance in lieu thereof, this Lease shall terminate as to any portion of the
Premises so taken or conveyed on the date when title vests in the condemnor, and
Landlord shall be entitled to any and all payment, income, rent, award, or any
interest therein whatsoever which may be paid or made in connection with such
taking or conveyance, and Tenant shall have no claim against Landlord or
otherwise for the value of any unexpired term of this Lease. Notwithstanding the
foregoing paragraph, any compensation specifically awarded Tenant for loss of
business, Tenant’s personal property, moving cost or loss of goodwill, shall be
and remain the property of Tenant.

 

If any action or proceeding is commenced for such taking of the Premises or any
material part thereof, then Landlord shall have the right to terminate this
Lease by giving Tenant written notice thereof within sixty (60) days of the date
of receipt of said written advice, or commencement of said action or proceeding,
or taking conveyance, which termination shall take place as of the first to
occur of the last day of the calendar month next following the month in which
such notice is given or the date on which title to the Premises shall vest in
the condemnor.

 

In the event of such a partial taking or conveyance of the Premises, if the
portion of the Premises taken or conveyed is so substantial that the Tenant can
no longer reasonably conduct its business, Tenant shall have the privilege of
terminating this Lease within sixty (60) days from the date of such taking or
conveyance, upon written notice to Landlord of its intention to do so, and upon
giving of such notice this Lease shall terminate on the last day of the calendar
month next following the month in which such notice is given, upon payment by
Tenant of the rent from the date of such taking or conveyance to the date of
termination.

 

If a portion of the Premises be taken by condemnation or conveyance in lieu
thereof and neither Landlord nor Tenant shall terminate this Lease as provided
herein, this Lease shall continue in full force and effect as to the part of the
Premises not so taken or conveyed, and the rent herein shall be apportioned as
of the date of such taking or conveyance so that thereafter the rent to be paid
by Tenant shall be in the ratio that the area of the portion of the Premises not
so taken or conveyed bears to the total area of the Premises prior to such
taking.

 

23.    SALE OR CONVEYANCE BY LANDLORD    In the event of a sale or conveyance of
the Premises or any interest therein, by any owner of the reversion then
constituting Landlord, the transferor shall thereby be released as to such
interest transferred from any further liability upon any of the terms, covenants
or conditions (express or implied) herein contained in favor of Tenant, and in
such event, insofar as such transfer is concerned, Tenant agrees to look solely
to the responsibility of the successor in interest of such transferor in and to
the Premises and this Lease. This Lease shall not be affected by any such sale
or conveyance, and Tenant agrees to attorn to the successor in interest of such
transferor.

 

24.    ATTORNMENT TO LENDER OR THIRD PARTY    In the event the interest of
Landlord in the land and buildings in which the leased Premises are located
(whether such interest of Landlord is a fee title interest or a leasehold
interest) is encumbered by deed of trust, and such interest is acquired by the
lender or any third party through judicial foreclosure or by exercise of a power
of sale at private trustee’s foreclosure sale, Tenant hereby agrees to attorn to
the purchaser at any such foreclosure sale and to recognize such purchaser as
the Landlord under this Lease. In the event the lien of the deed of

 

13

--------------------------------------------------------------------------------


 

trust securing the loan from a Lender to Landlord is prior and paramount to the
Lease, this Lease shall nonetheless continue in full force and effect for the
remainder of the unexpired term hereof, at the same rental herein reserved and
upon all the other terms, conditions and covenants herein contained.

 

25.    HOLDING OVER    Any holding over by Tenant after expiration or other
termination of the term of this Lease with the written consent of Landlord
delivered to Tenant shall not constitute a renewal or extension of the Lease or
give Tenant any rights in or to the leased Premises except as expressly provided
in this Lease. Any holding over after the expiration or other termination of the
term of this Lease, with the consent of Landlord, shall be construed to be a
tenancy from month to month, on the same terms and conditions herein specified
insofar as applicable except that the monthly Basic Rent shall be increased to
an amount equal to one hundred fifty (150%) percent of the monthly Basic Rent
required during the last month of the Lease term.

 

26.    CERTIFICATE OF ESTOPPEL    Tenant shall at any time upon not less than
ten (10) days prior written notice from Landlord execute, acknowledge and
deliver to Landlord a statement in writing (i) certifying that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification and certifying that this Lease, as so modified, is in full
force and effect) and the date to which the rent and other charges are paid in
advance, if any, and (ii) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of the Landlord hereunder, or
specifying such defaults, if any are claimed. Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Premises. Tenant’s failure to deliver such statement within such time shall be
conclusive upon Tenant that this Lease is in full force and effect without
modification except as may be represented by Landlord; that there are no uncured
defaults in Landlord’s performance, and that not more than one month’s rent has
been paid in advance.

 

27.    CONSTRUCTION CHANGES    It is understood that the description of the
Premises and the location of ductwork, plumbing and other facilities therein are
subject to such minor changes as Landlord or Landlord’s architect determines to
be desirable in the course of construction of the Premises, and no such changes
shall effect this Lease or entitle Tenant to any reduction of rent hereunder or
result in any liability of Landlord to Tenant. Landlord does not guarantee the
accuracy of any drawings supplied to Tenant and verification of the accuracy of
such drawings rests with Tenant.

 

28.    RIGHT OF LANDLORD TO PERFORM    All terms, covenants and conditions of
this Lease to be performed or observed by Tenant shall be performed or observed
by Tenant at Tenant’s sole cost and expense and without any reduction of rent.
If Tenant shall fail to pay any sum of money, or other rent, required to be paid
by it hereunder and such failure shall continue for five (5) days after written
notice by Landlord, or shall fail to perform any other term or covenant
hereunder on its part to be performed, and such failure shall continue for
thirty (30) days after written notice thereof by Landlord, Landlord, without
waiving or releasing Tenant from any obligation of Tenant hereunder, may, but
shall not be obliged to, make any such payment or perform any such other term or
covenant on Tenant’s part to be performed. All sums so paid by Landlord and all
necessary costs of such performance by Landlord together with interest thereon
at the rate of the prime rate of interest per annum as quoted by the Bank of
America from the date of such payment or performance by Landlord, shall be paid
(and Tenant covenants to make such payment) to Landlord within five (5) business
days after demand by Landlord, and Landlord shall have (in addition to any other
right or remedy of Landlord) the same rights and remedies in the event of
nonpayment by Tenant as in the case of failure by Tenant in the payment of rent
hereunder.

 

29.    ATTORNEYS’ FEES

 

A.    In the event that either Landlord or Tenant should bring suit for the
possession of the Premises, for the recovery of any sum due under this Lease, or
because of the breach of any provision of this Lease, or for any other relief
against the other party hereunder, then all costs and expenses,

 

14

--------------------------------------------------------------------------------


 

including reasonable attorneys’ fees, incurred by the prevailing party therein
shall be paid by the other party, which obligation on the part of the other
party shall be deemed to have accrued on the date of the commencement of such
action and shall be enforceable whether or not the action is prosecuted to
judgment.

 

B.    Should Landlord be named as a defendant in any suit brought against Tenant
in connection with or arising out of Tenant’s occupancy hereunder, Tenant shall
pay to Landlord its costs and expenses incurred in such suit, including a
reasonable attorney’s fee.

 

30.    WAIVER    The waiver by either party of the other party’s failure to
perform or observe any term, covenant or condition herein contained to be
performed or observed by such waiving party shall not be deemed to be a waiver
of such term, covenant or condition or of any subsequent failure of the party
failing to perform or observe the same or any other such term, covenant or
condition therein contained, and no custom or practice which may develop between
the parties hereto during the term hereof shall be deemed a waiver of, or in any
way affect, the right of either party to insist upon performance and observance
by the other party in strict accordance with the terms hereof.

 

31.    NOTICES    All notices, demands, requests, advices or designations which
may be or are required to be given by either party to the other hereunder shall
be in writing. All notices, demands, requests, advices or designations by
Landlord to Tenant shall be sufficiently given, made or delivered if personally
served on Tenant by United States certified or registered mail, postage prepaid,
or by a reputable same day or overnight courier service, addressed to Tenant at
the Premises Attn: President. All notices, demands, requests, advices or
designations by Tenant to Landlord shall be sent by United States certified or
registered mail, postage prepaid, addressed to Landlord at its offices at
Peery/Arrillaga, 2560 Mission College Blvd., Suite 101, Santa Clara, CA 95054.
Each notice, request, demand, advice or designation referred to in this
paragraph shall be deemed received on the date of receipt or refusal to accept
receipt of the mailing thereof in the manner herein provided, as the case may
be. Either party shall have the right, upon ten (10) days written notice to the
other, to change the address noted herein.

 

32.    EXAMINATION OF LEASE    Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for a lease,
and this instrument is not effective as a lease or otherwise until its execution
and delivery by both Landlord and Tenant.

 

33.    DEFAULT BY LANDLORD    Landlord shall not be in default unless Landlord
fails to perform obligations required of Landlord within a reasonable time, but
in no event earlier than (30) days after written notice by Tenant to Landlord
and to the holder of any first mortgage or deed of trust covering the Premises
whose name and address shall have heretofore been furnished to Tenant in
writing, specifying wherein Landlord has failed to perform such obligations;
provided, however, that if the nature of Landlord’s obligations is such that
more than thirty (30) days are required for performance, then Landlord shall not
be in default if Landlord commences performance within such thirty (30) day
period and thereafter diligently prosecutes the same to completion.

 

34.    CORPORATE AUTHORITY    If Tenant is a corporation (or a partnership),
each individual executing this Lease on behalf of said corporation (or
partnership) represents and warrants that he is duly authorized to execute and
deliver this Lease on behalf of said corporation (or partnership) in accordance
with the by-laws of said corporation (or partnership in accordance with the
partnership agreement) and that this Lease is binding upon said corporation (or
partnership) in accordance with its terms. If Tenant is a corporation, Tenant
shall, within thirty (30) days after execution of this Lease, deliver to
Landlord a certified copy of the resolution of the Board of Directors of said
corporation authorizing or ratifying the execution of this Lease.

 

15

--------------------------------------------------------------------------------


 

36.    LIMITATION OF LIABILITY    In consideration of the benefits accruing
hereunder. Tenant and all successors and assigns covenant and agree that, in the
event of any actual or alleged failure, breach or default hereunder by Landlord:

 

(a)  the sole and exclusive remedy shall be against Landlord’s interest in the
Premises leased herein;

 

(b)  no partner of Landlord shall be sued or named as a party in any suit or
action (except as may be necessary to secure jurisdiction of the partnership);

 

(c)  no service of process shall be made against any partner of Landlord (except
as may be necessary to secure jurisdiction of the partnership);

 

(d)  no partner of Landlord shall be required to answer or otherwise plead to
any service of process;

 

(e)  no judgment will be taken against any partner of Landlord;

 

(f)    any judgment taken against any partner of Landlord may be vacated and set
aside at any time without hearing;

 

(g)  no writ of execution will ever be levied against the assets of any partner
of Landlord;

 

(h)  these covenants and agreements are enforceable both by Landlord and also by
any partner of Landlord.

 

Tenant agrees that each of the foregoing covenants and agreements shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by statute or at common law.

 

37.    SIGNS    No sign, placard, picture, advertisement, name or notice shall
be inscribed, displayed or printed or affixed on or to any part of the outside
of the Premises or any exterior windows of the Premises without the written
consent of Landlord first had and obtained and Landlord shall have the right to
remove any such sign, placard, picture, advertisement, name or notice without
notice to and at the expense of Tenant. If Tenant is allowed to print or affix
or in any way place a sign in, on, or about the Premises, upon expiration or
other sooner termination of this Lease, Tenant at Tenant’s sole cost and expense
shall both remove such sign and repair all damage in such a manner as to restore
all aspects of the appearance of the Premises to the condition prior to the
placement of said sign.

 

All approved signs or lettering on outside doors shall be printed, painted,
affixed or inscribed at the expense of Tenant by a person approved of by
Landlord.

 

Tenant shall not place anything or allow anything to be placed near the glass of
any window, door partition or wall which may appear unsightly from outside the
Premises.

 

38.    MISCELLANEOUS AND GENERAL PROVISIONS

 

A.    Use of Building Name.    Tenant shall not, without the written consent of
Landlord, use the name of the building for any purpose other than as the address
of the business conducted by Tenant in the Premises.

 

B.    Choice of Law, Severability.    This Lease shall in all respects be
governed by and construed in accordance with the laws of the State of
California. If any provision of this Lease shall be invalid, unenforceable or
ineffective for any reason whatsoever, all other provisions hereof shall be and
remain in full force and effect.

 

C.    Definition of Terms.    The term “Premises” includes the space leased
hereby and any improvements now or hereafter installed therein or attached
thereto. The term “Landlord” or any pronoun used in place thereof includes the
plural as well as the singular and the successors and assigns

 

16

--------------------------------------------------------------------------------


 

of Landlord. The term “Tenant” or any pronoun used in place thereof includes the
plural as well as the singular and individuals, firms, associations,
partnerships and corporations, and their and each of their respective heirs,
executors, administrators, successors and permitted assigns, according to the
context hereof, and the provisions of this Lease shall inure to the benefit of
and bind such heirs, executors, administrators, successors, and permitted
assigns.

 

The term “person” includes the plural as well as the singular and individuals,
firms, associations, partnerships and corporations. Words used in any gender
include other genders. If there be more than one Tenant the obligations of
Tenant hereunder are joint and several. The paragraph headings of this Lease are
for convenience of reference only and shall have no effect upon the construction
or interpretation of any provision hereof.

 

D.    Time of Essence.    Time is of the essence of this Lease and of each and
all of its provisions.

 

E.    Quitclaim.    At the expiration or earlier termination of this Lease,
Tenant shall execute, acknowledge and deliver to Landlord, within ten (10) days
after written demand from Landlord to Tenant, any quitclaim deed or other
document required by any reputable title company, licensed to operate in the
State of California, to remove the cloud or encumbrance created by this Lease
from the real property of which Tenant’s Premises are a part.

 

F.    Incorporation of Prior Agreements: Amendments.    This instrument along
with any exhibits and attachment hereto constitutes the entire agreement between
Landlord and Tenant relative to the Premises and this agreement and the exhibits
and attachments may be altered, amended or revoked only by an instrument in
writing signed by both Landlord and Tenant. Landlord and Tenant agree hereby
that all prior or contemporaneous oral agreements between and among themselves
and their agents or representatives relative to the leasing of the Premises are
merged in or revoked by this agreement.

 

G.    Recording.    Neither Landlord nor Tenant shall record this Lease or a
short form memorandum hereof without the consent of the other.

 

H.    Amendments for Financing.    Tenant further agrees to execute any
reasonable amendments required by a lender to enable Landlord to obtain
financing, so long as Tenant’s rights hereunder are not substantially affected.

 

I.    Additional Paragraphs.    Paragraphs 39 through 53 are added hereto and
are included as a part of this lease.

 

J.    Clauses, Plats and Riders.    Clauses, plats and riders, if any, signed by
Landlord and Tenant and endorsed on or affixed to this Lease are a part hereof.

 

K.    Diminution of Light, Air or View.    Tenant covenants and agrees that no
diminution or shutting off of light, air or view by any structure which may be
hereafter erected (whether or not by Landlord) shall in any way affect his
Lease, entitle Tenant to any reduction of rent hereunder or result in any
liability of Landlord to Tenant.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Lease
as of the day and year last written below.

 

LANDLORD:

 

TENANT:

 

 

 

JOHN ARRILLAGA SURVIVOR’S TRUST

 

ABGENIX, INC.
a Delaware corporation

 

 

 

 

 

 

By

 

 

 

By

 

 

John Arrillaga, Trustee

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Title

 

 

 

 

 

 

 

 

 

RICHARD T. PEERY SEPARATE PROPERTY TRUST

 

Type or Print Name

 

 

 

 

 

 

 

 

By

 

 

 

Date:

 

 

Richard T. Peery, Trustee

 

 

 

 

 

 

 

Date:

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

Paragraphs 39 through 53 to Lease Agreement Dated January 22, 2002, By and
Between the John Arrillaga Survivor’s Trust and the Richard T. Peery Separate
Property Trust, as Landlord, and Abgenix, Inc., a Delaware corporation, as
Tenant for 50,688± Square Feet of Space Located at 34700 Campus Drive, Fremont,
California.

 

39.    BASIC RENT:    Subject to Paragraphs 2A, 2B and 48 below, and in
accordance with Paragraph 4A herein, the total aggregate sum of FOURTEEN MILLION
FOUR HUNDRED THOUSAND FOUR HUNDRED SIXTY AND 80/100 DOLLARS ($14,400,460.80),
shall be payable as follows:

 

Upon Tenant’s execution of this Lease, the sum of EIGHTY-THREE THOUSAND SIX
HUNDRED THIRTY-FIVE AND 20/100 DOLLARS ($83,635.20) shall be due, representing
the Basic Rent for the period of May 1, 2002 through May 31, 2002. In the event
the Lease does not commence on May 1, 2002, said Basic Rent amount prepaid for
the month of May 2002 shall be applied to the amount due as of the Lease
Commencement Date and shall be prorated if the Lease does not commence on the
first day of a given month, with any excess payment credited to the following
month’s Basic Rent due.

 

On June 1, 2002, the sum of EIGHTY-THREE THOUSAND SIX HUNDRED THIRTY-FIVE AND
20/100 DOLLARS ($83,635.20) shall be due, and a like sum due on the first day of
each month thereafter, through and including December 1, 2002.

 

On January 1, 2003, the sum of EIGHTY-SIX THOUSAND ONE HUNDRED SIXTY-NINE AND
60/100 DOLLARS ($86,169.60) shall be due, and a like sum due on the first day of
each month thereafter, through and including December 1, 2003.

 

On January 1, 2004, the sum of EIGHTY-EIGHT THOUSAND SEVEN HUNDRED FOUR AND
NO/100 DOLLARS ($88,704.00) shall be due, and a like sum due on the first day of
each month thereafter, through and including December 1, 2004.

 

On January 1, 2005, the sum of NINETY-ONE THOUSAND TWO HUNDRED THIRTY-EIGHT AND
40/100 DOLLARS ($91,238.40) shall be due, and a like sum due on the first day of
each month thereafter, through and including December 1, 2005.

 

On January 1, 2006, the sum of NINETY-THREE THOUSAND SEVEN HUNDRED SEVENTY-TWO
AND 80/100 DOLLARS ($93,772.80) shall be due, and a like sum due on the first
day of each month thereafter, through and including December 1, 2006.

 

On January 1, 2007, the sum of NINETY-SIX THOUSAND THREE HUNDRED SEVEN AND
20/100 DOLLARS ($96,307.20) shall be due, and a like sum due on the first day of
each month thereafter, through and including December 2007.

 

On January 1, 2008, the sum of NINETY-EIGHT THOUSAND EIGHT HUNDRED FORTY-ONE AND
60/100 DOLLARS ($98,841.60) shall be due, and a like sum due on the first day of
each month thereafter, through and including December 1, 2008.

 

On January 1, 2009, the sum of ONE HUNDRED ONE THOUSAND THREE HUNDRED
SEVENTY-SIX AND NO/100 DOLLARS ($101,376.00) shall be due, and a like sum due on
the first day of each month thereafter, through and including December 1, 2009.

 

On January 1, 2010, the sum of ONE HUNDRED THREE THOUSAND NINE HUNDRED TEN AND
40/100 DOLLARS ($103,910.40) shall be due, and a like sum due on the first day
of each month thereafter, through and including December 1, 2010.

 

On January 1, 2011, the sum of ONE HUNDRED SIX THOUSAND FOUR HUNDRED FORTY FOUR
AND 80/100 DOLLARS ($106,444.80) shall be due, and a like sum due on the first
day of each month thereafter, through and including December 1, 2011.

 

19

--------------------------------------------------------------------------------


 

On January 1, 2012, the sum of ONE HUNDRED EIGHT THOUSAND NINE HUNDRED
SEVENTY-NINE AND 20/100 DOLLARS ($108,979.20) shall be due, and a like sum due
on the first day of each month thereafter, through and including December 1,
2012.

 

On January 1, 2013, the sum of ONE HUNDRED ELEVEN THOUSAND FIVE HUNDRED THIRTEEN
AND 60/100 DOLLARS ($111,513.60) shall be due, and a like sum due on the first
day of each month thereafter, through and including December 1, 2013.

 

On January 1, 2014, the sum of ONE HUNDRED FOURTEEN THOUSAND FORTY-EIGHT AND
NO/100 DOLLARS ($114,048.00) shall be due, and a like sum due on the first day
of each month thereafter, through and including June 1, 2014; or until the
entire aggregate sum of FOURTEEN MILLION FOUR HUNDRED THOUSAND FOUR HUNDRED
SIXTY AND 80/100 Dollars ($14,400,460.80) has been paid, subject to an
adjustment as may be required by any provisions providing for abatement of Rent
or adjustment of the Term of this Lease.

 

40.    CONSENT:    Whenever the consent or approval of one party to the other is
required by the terms of this Lease, such consent or approval shall not be
unreasonably withheld.

 

41.    ASSESSMENT CREDITS:    The demised property herein may be subject to a
special assessment levied by the City of Fremont as part of an Improvement
District. As a part of said special assessment proceedings (if any), additional
bonds were or may be sold and assessments were or may be levied to provide for
construction contingencies and reserve funds. Interest shall be earned on such
funds created for contingencies and on reserve funds which will be credited for
the benefit of said assessment district. To the extent surpluses are created in
said district through unused contingency funds, interest earnings or reserve
funds, such surpluses shall be deemed the property of Landlord. Notwithstanding
that such surpluses may be credited on assessments otherwise due against the
Leased Premises, Tenant shall pay to Landlord, as additional rent if, and at the
time of any such credit of surpluses, an amount equal to all such surpluses so
credited. For example: if (i) the property is subject to an annual assessment of
$1,000.00, and (ii) a surplus of $200.00 is credited towards the current year’s
assessment which reduces the assessment amount shown on the property tax bill
from $1,000.00 to $800.00, Tenant shall, upon receipt of notice from Landlord,
pay to Landlord said $200.00 credit as Additional Rent.

 

42.    ASSIGNMENT AND SUBLETTING (CONTINUED):

 

A.    In addition to and notwithstanding anything to the contrary in
Paragraph 16 of this Lease, Landlord hereby agrees to consent to Tenant’s
assigning or subletting said Lease to: (i) any parent or subsidiary corporation,
affiliate, or corporation with which Tenant merges or consolidates, and provided
that, with respect to any such assignment, said parent or subsidiary
corporation, affiliate, or said corporation has a net worth equal to or greater
than the net worth of Tenant at the time of such assignment, merger, or
consolidation; or (ii) any third party or entity to whom Tenant sells all or
substantially all of its assets; provided, that the net worth of the resulting
or acquiring corporation has a net worth after the merger, consolidation or
acquisition equal to or greater than the net worth of Tenant at the time of such
merger, consolidation or acquisition. No such assignment or subletting will
release the Tenant from its liability and responsibility under this Lease to the
extent Tenant continues in existence following such transaction. Notwithstanding
the above, Tenant shall be required to (a) give Landlord written notice prior to
such assignment or subletting to any party as described in (i) and (ii) above,
and (b) execute Landlord’s consent document prepared by Landlord reflecting the
assignment or subletting.

 

B.    Any and all sublease agreement(s) between Tenant and any and all
subtenant(s) (which agreements must be consented to by Landlord, pursuant to the
requirements of this Lease) shall contain the following language:

 

“If Landlord and Tenant jointly and voluntarily elect, for any reason
whatsoever, to terminate the Master Lease prior to the scheduled Master Lease
termination date, then this Sublease (if

 

20

--------------------------------------------------------------------------------


 

then still in effect) shall terminate concurrently with the termination of the
Master Lease. Subtenant expressly acknowledges and agrees that (1) the voluntary
termination of the Master Lease by Landlord and Tenant and the resulting
termination of this Sublease shall not give Subtenant any right or power to make
any legal or equitable claim against Landlord, including without limitation any
claim for interference with contract or interference with prospective economic
advantage, and (2) Subtenant hereby waives any and all rights it may have under
law or at equity against Landlord to challenge such an early termination of the
Sublease, and unconditionally releases and relieves Landlord, and its officers,
directors, employees and agents, from any and all claims, demands, and/or causes
of action whatsoever (collectively, “Claims”), whether such matters are known or
unknown, latent or apparent, suspected or unsuspected, foreseeable or
unforeseeable, which Subtenant may have arising out of or in connection with any
such early termination of this Sublease. Subtenant knowingly and intentionally
waives any and all protection which is or may be given by Section 1542 of the
California Civil Code which provides as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with debtor.

 

The term of this Sublease is therefore subject to early termination. Subtenant’s
initials here below evidence (a) Subtenant’s consideration of and agreement to
this early termination provision, (b) Subtenant’s acknowledgment that in
determining the net benefits to be derived by Subtenant under the terms of this
Sublease, Subtenant has anticipated the potential for early termination, and
(c) Subtenant’s agreement to the general waiver and release of Claims above.

 

 

Initials:

 

 

Initials:

 

 

 

Subtenant

 

Tenant”

 

43.    HAZARDOUS MATERIALS:    Landlord and Tenant agree as follows with respect
to the existence or use of “Hazardous Materials” (as defined herein) on, in,
under or about the Premises and real property located beneath said Premises
(hereinafter collectively referred to as the “Property”):

 

As used herein, the term “Hazardous Materials” shall mean any hazardous or toxic
substance, material or waste which is or becomes subject to or regulated by any
local governmental authority, the State of California, or the United States
Government. The term “Hazardous Materials” includes, without limitation any
material or hazardous substance which is (i) listed under Article 9 or defined
as “hazardous” or “extremely hazardous” pursuant to Article 11 of Title 22 of
the California Administrative Code, Division 4, Chapter 30, (ii) listed or
defined as a “hazardous waste” pursuant to the Federal Resource Conservation and
Recovery Act, Section 42 U.S.C. Section 6901 et. seq., (iii) listed or defined
as a “hazardous substance” pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601 et. seq, (42 U.S.C.
Section 9601), (iv) petroleum or any derivative of petroleum, or (v) asbestos.

 

Tenant shall have no obligation to “clean up”, reimburse, release, indemnify, or
defend Landlord with respect to any Hazardous Materials or wastes which Tenant
(prior to and during the Term of the Lease) or other parties on the Property, as
described below, (during the Term of this Lease) did not store, dispose, or
transport in, use, or cause to be on the Property or which Tenant, its agents,
employees, contractors, vendors, invitees, visitors or its future subtenants
and/or assignees (if any) (during the Term of this Lease), did not store,
dispose, or transport in, use or cause to be on the Property in violation of
applicable law.

 

Tenant shall be 100 percent liable and responsible for: (i) any and all
“investigation and cleanup” of any Hazardous Materials contamination resulting
from any Hazardous Materials which Tenant, its agents, employees, contractors,
vendors, invitees visitors or its future subtenants and/or assignees (if any),
or other parties on the Property, does store, dispose, or transport in, use or
cause to be on the

 

21

--------------------------------------------------------------------------------


 

Property, and (ii) any claims, including third party claims, resulting from such
Hazardous Materials contamination. Tenant shall indemnify Landlord and hold
Landlord harmless from any liabilities, demands, costs, expenses and damages,
including, without limitation, attorney fees incurred as a result of any claims
resulting from any such Hazardous Materials contamination.

 

Tenant also agrees not to use or dispose of any Hazardous Materials on the
Property without first obtaining Landlord’s written consent; provided, however,
that Landlord’s consent shall not be required for normal use of customary
household and office supplies, such as cleaners, lubricants, solvents, copier
toner, etc. Tenant agrees to complete compliance with governmental regulations
regarding the use or removal or remediation of all Hazardous Materials used,
stored, disposed of, transported or caused to be on the Property as stated
above, and prior to the termination of said Lease Tenant agrees to follow the
proper closure procedures and will obtain a clearance from the local fire
department and/or the appropriate governing agency. If Tenant uses any Hazardous
Materials, Tenant also agrees to install, at Tenant’s expense, such Hazardous
Materials monitoring devices as Landlord deems reasonably necessary. It is
agreed that the Tenant’s responsibilities related to Hazardous Materials will
survive the termination date of the Lease and that Landlord may obtain specific
performance of Tenant’s responsibilities under this Paragraph 43.

 

Subject to the terms and conditions of this Lease, Landlord hereby acknowledges
its consent to Tenant’s storage and use on the Property of those Hazardous
Materials listed on Exhibit C attached hereto. At Tenant’s sole cost and
expense, each year upon the anniversary of the Commencement Date of the Lease
Term (“Anniversary Date”), Tenant shall hire a qualified environmental
consultant, acceptable to Landlord, to evaluate whether Tenant is in compliance
with all applicable Governmental Regulations pertaining to Hazardous Materials.
Tenant shall submit to Landlord a report from such environmental consultant
which discusses the environmental consultant’s findings within two (2) months of
each Anniversary Date. Tenant shall promptly take all steps necessary to correct
any and all problems identified by the environmental consultant and provide
Landlord with documentation of all such corrections.

 

As evidenced by their initials set forth immediately below, Tenant acknowledges
that Landlord has provided Tenant with copies of the environmental reports
listed on Exhibit D (“Reports”), and Tenant acknowledges that Tenant and
Tenant’s experts (if any) have had ample opportunity to review such reports and
that Tenant has satisfied itself as to the environmental conditions of the
Property and the suitability of such conditions for Tenant’s intended use of the
Property. To the best of Landlord’s knowledge as of the date of this Lease,
except as noted in said Reports, no additional on site Hazardous Materials
contamination exist on the Property; however, Landlord shall have no obligation
to further investigate.

 

 

Initial:

 

 

Initial:

 

 

 

Tenant

 

Landlord

 

It is agreed that the Tenant’s responsibilities related to Hazardous Materials
will survive the expiration or termination of this Lease and that Landlord may
obtain specific performance of Tenant’s responsibilities under this
Paragraph 43.

 

44.    ASSOCIATION DUES:    The Premises leased hereunder is part of the
Ardenwood Property Owner’s Association (the “Association”), and is subject to
Association Dues to fund the cost of the Association’s obligations and expenses
as authorized under said Agreement. As of the date of this Lease, Tenant’s
current prorata share of the Association Dues is currently estimated at $44.52
per month and is subject to adjustment as provided for by said Association. Said
Association Dues are payable to Tenant to Landlord as Additional Rent on a
monthly basis throughout the Term of this Lease. Tenant understands that it will
not be a direct member of the Association.

 

45.    AUTHORITY TO EXECUTE:    The parties executing this Agreement hereby
warrant and represent that they are properly authorized to execute this
Agreement and bind the parties on behalf of whom they execute this agreement and
to all of the terms, covenants and conditions of this Agreement as they relate
to the respective parties hereto.

 

22

--------------------------------------------------------------------------------


 

46.    TAXES CONTINUED:    Notwithstanding anything within Paragraph 9, it is
agreed that if any special assessments for capital improvements are assessed,
and if Landlord has the option to either pay the entire assessment in cash or go
to bond, and if Landlord elects to pay the entire assessment in cash in lieu of
going to bond, the entire portion of the assessment assigned to Tenant’s Leased
Premises will be prorated over the same period that the assessment would have
been prorated had the assessment gone to bond.

 

47.    SUBORDINATION AND MORTGAGES CONTINUED:    Landlord represents to Tenant
that the Premises are not presently encumbered by a deed of trust or other
security device in favor of any Lender.

 

48.    LEASE CONTINGENT UPON LANDLORD OBTAINING TERMINATION AGREEMENT WITH
CURRENT TENANT:    This Lease is subject to and conditional upon Landlord
obtaining from Matrix Pharmaceutical, Inc. (“Matrix”), the current tenant
occupying the Premises leased hereunder, a Termination Agreement related to the
Premises satisfactory to Landlord on or before April 30, 2002. In the event
Matrix does not fully vacate and surrender the Premises to Landlord on or before
April 30, 2002, the scheduled Commencement Date herein shall automatically be
amended to June 1, 2002. In the event Landlord is unable to obtain said
satisfactory Termination Agreement on or before May 31, 2002, this Lease shall
be automatically rescinded.

 

49.    BROKERS.    Landlord and Tenant each represent and warrant that they have
not dealt with any real estate brokers, agents, or finders in connection with
the original Term of this Lease, and know of no real estate broker, agent or
finder who is entitled to a commission in connection with this Lease (“Lease
Commission”), except Mark Pearson of Cresa Partners, which Lease Commission
shall be paid one hundred percent (100%) by Matrix Pharmaceutical, Inc. The
parties hereto acknowledge that Landlord will not pay a Lease Commission to Mark
Pearson, Cresa Partners or any other broker related to the original Term of this
Lease, or in the event this Lease is extended or the square footage leased
hereunder is increased for any reason whatsoever. Landlord and Tenant each
agrees to defend, protect, indemnify and hold the other party harmless from and
against all claims for brokerage commissions, finder’s fees, and other
compensation made by any other broker, agent, or finder as consequence of
Landlord’s or Tenant’s actions or dealings with such other broker, agent or
finder.

 

50.    CROSS DEFAULT.    It is understood that Landlord and Tenant have
previously entered into another lease dated July 31, 1996 for premises located
at 7601 Dumbarton Circle, Fremont, California (the “Existing Lease”). As a
material part of the consideration for the execution of this Lease by Landlord,
it is agreed between Landlord and Tenant that a default under this Lease, or a
default under said Existing Lease may, at the option of Landlord, be considered
a default under both leases, in which event Landlord shall be entitled (but in
no event required) to apply all rights and remedies of Landlord under the terms
of one lease to both leases including, but not limited to, the right to
terminate one or both of said leases by reason of a default under said Existing
Lease or hereunder.

 

51.    OPTION TO EXTEND LEASE FOR ONE (1) YEAR SEVEN (7) MONTHS:    Landlord
hereby grants to Tenant an Option to Extend this Lease Agreement for an
additional one (1) year seven (7) month period upon the following terms and
conditions;

 

A.    Tenant shall give Landlord written notice of Tenant’s exercise of this
Option to Extend not later than twelve (12) months prior to the scheduled Lease
Termination Date, which Termination Date is currently projected to be June 30,
2014, in which event the Lease shall be considered extended for an additional
one (1) year and seven (7) months, subject to the Basic Rental set forth below
and with: (i) the Rent to be determined pursuant to Paragraph B below; (ii) the
terms and conditions subject to amendment by Landlord (Landlord, in its sole and
absolute discretion, may, but is not required to, incorporate its current Lease
provisions that are standard in Landlord’s leases as of the date of Tenant’s
exercise of its Option to Extend); and (iii) this Paragraph 51 deleted. In the
event that Tenant fails to timely exercise Tenant’s Option to Extend as set
forth herein in writing, Tenant shall have no

 

23

--------------------------------------------------------------------------------


 

further Option to Extend this Lease, and this Lease shall continue in full force
and effect for the full remaining term hereof, absent this Paragraph 51.

 

B.    In the event Tenant timely exercises Tenant’s Option to Extend as set
forth herein, Landlord shall, within fifteen (15) days after receipt of Tenant’s
exercise of option, advise Tenant of the terms and conditions and Rent required
for the Extended Term of the Lease. Tenant shall have five (5) days after
receipt from the Landlord of said new terms and conditions and Rent in which to
accept said new Basic Rental, terms and conditions and enter into written
documentation confirming same. In the event Tenant fails to execute said written
documentation confirming said new terms and conditions and Rent for the Extended
Term of Lease within said five (5) day period, Tenant shall have no further
Option to Extend this Lease, and this Lease shall continue in full force and
effect for the full remaining term hereof absent of this Paragraph 51, with
Landlord having no further responsibility or obligation to Tenant with respect
to Tenant’s Option to Extend.

 

C.    The option rights of Tenant under this Paragraph 51, and the Extended Term
hereunder, are granted for Tenant’s personal benefit and may not be assigned or
transferred by Tenant, either voluntarily or by operation of law, in any manner
whatsoever (except to a parent or subsidiary corporation or successor by merger
as provided for in Paragraph 42A). In the event that Landlord consents to a
sublease or assignment under Paragraph 51, the option granted herein and any
Extended Term hereunder shall be void and of no force and effect, whether or not
Tenant shall have purported to exercise such option prior to such assignment or
sublease.

 

D.    It is agreed that if Tenant is at any time prior to exercising its Option
to Extend in default of this Lease and has failed to cure the default in the
time period allowed, this Paragraph 51 will be null and void and Tenant will
have no further rights under this Paragraph 51. It is further agreed that if
Tenant has exercised its Option to Extend and is subsequently in default and
fails to cure said default in the time period allowed prior to, or at any time
the lease commences on the Extended Term, Landlord may at its sole and absolute
discretion, cancel Tenant’s Option to Extend, and this Lease will continue in
full force and effect for the full remaining term hereof, absent of this
Paragraph 51.

 

52.    EXISTING TENANT IMPROVEMENTS:    It is agreed between the parties hereto
that the existing tenant improvements (“Existing Tenant Improvements”) as
detailed on Exhibit B-1 attached hereto shall not be removed from the Premises
by Landlord prior to the Lease Commencement Date or thereafter during the Lease
Term and that said Existing Tenant Improvements will be available for Tenant’s
use during the Lease Term. Notwithstanding the above, Tenant shall be one
hundred percent (100%) responsible for the maintenance, repair and replacement
(if necessary) of said Existing Tenant Improvements.

 

53.    TRADE FIXTURES:    Notwithstanding anything to the contrary in Lease
Paragraphs 5 (“Acceptance and Surrender of Premises”) and 6 (“Alterations and
Additions”), Tenant shall be entitled to remove any trade fixtures that are not
attached to the Premises. Any trade fixtures that are attached to the Premises
shall become the property of Landlord at the expiration of the Lease, and may
not be removed by Tenant without the prior written consent of Landlord. Tenant
shall be one hundred percent (100%) responsible for the maintenance, repair and
replacement (if necessary) of all trade fixtures installed in the Premises.

 

24

--------------------------------------------------------------------------------


 

[Floor Plan 1]

 

EXHIBIT A TO LEASE AGREEMENT DATED JANUARY 22, 2002 BY AND BETWEEN THE JOHN
ARRILLAGA SURVIVOR’S TRUST AND THE RICHARD T. PEERY SEPARATE PROPERTY TRUST, AS
LANDLORD, AND ABGENIX, INC., AS TENANT.

 

25

--------------------------------------------------------------------------------


 

[Floor Plan 2]

 

EXHIBIT B TO LEASE AGREEMENT DATED JANUARY 22, 2002 BY AND BETWEEN THE JOHN
ARRILLAGA SURVIVOR’S TRUST AND THE RICHARD T. PEERY SEPARATE PROPERTY TRUST, AS
LANDLORD, AND ABGENIX, INC., AS TENANT.

 

26

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

Existing Tenant Improvements Not to Be Removed By Landlord
Prior to Lease Commencement Date or During the Lease Term

 

1.                                       All HVAC, plumbing, electrical, and
security systems currently installed (as of the Lease Commencement Date) within
the Premises.

 

2.                                       Emergency Generator.

 

3.                                       All walls, doors and built-in
cabinetry.

 

4.                                       All laboratory case work and fume
hoods.

 

5.                                       One cold room.

 

6.                                       All installed glass wash and autoclave
equipment/facilities.

 

7.                                       All installed equipment/facilities
servicing the vivarium (Bally Boiler and Gage Wash equipment).

 

8.                                       All other installed utility systems and
related infrastructure shall remain in place.

 

9.                                       All installed data/telephone cabling.

 

10.                                 All installed document storage vaults

 

Notwithstanding anything to the contrary in said Lease, Tenant shall be one
hundred percent (100%) responsible for the maintenance, repair and replacement
(if necessary) of said items noted above.

 

27

--------------------------------------------------------------------------------


 

Exhibit C to Lease Agreement dated January 22, 2002

 

Abgenix                  Estimated Chemical Inventory for B-6

 

Hazard
Class

 

Common
Name

 

Chemical
Name

 

CAS #

 

Extremely
Hazardous?

 

Pure or
Mixture

 

Solid,
Gas or
Liquid

 

Fed
Haz
Cat

 

Days
on
Site

 

Largest
Container

 

Max.
Amount

 

Avg
Amount

 

Units
(lbs,
gal,
cu
ft)

 

Container

 

Pressure

 

Temp

 



NFPA

 

Health

 

Fire

 

Reactivity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOX

 

 

 

10%  Azide

 

26628-22-8

 

N

 

P

 

L

 

ACR

 

365

 

0.1

 

0.2

 

0.1

 

G

 

PB

 

A

 

A

 

3

 

1

 

3

 

FL

 

 

 

1-Propanol

 

71-23-B

 

N

 

P

 

L

 

CAF

 

365

 

1

 

1

 

1

 

G

 

GB

 

A

 

A

 

1

 

3

 

0

 

FL

 

 

 

2 Propanol

 

67-63-0

 

N

 

P

 

L

 

ACF

 

365

 

1

 

4

 

2

 

G

 

PB

 

A

 

A

 

2

 

3

 

0

 

IRR

 

Bleach

 

5% Sodium Hydrochlorite

 

7681-52-9

 

N

 

P

 

L

 

C

 

365

 

1

 

2

 

1

 

G

 

PB

 

A

 

A

 

2

 

0

 

1

 

COR

 

 

 

5% Sodium Hydroxide

 

1310-73-2

 

N

 

P

 

L

 

A

 

365

 

0.2

 

0.2

 

0.2

 

G

 

PB

 

A

 

A

 

3

 

0

 

1

 

COR

 

LancerAid

 

Acetic Acid

 

631-61-8

 

N

 

M

 

L

 

C

 

365

 

25

 

50

 

40

 

G

 

CB

 

A

 

A

 

t

 

1

 

0

 

COR

 

 

 

Acetic Acid

 

64-19-7

 

N

 

P

 

L

 

AR

 

365

 

0.2

 

1

 

0.5

 

G

 

GB

 

A

 

A

 

3

 

2

 

0

 

IRR

 

 

 

Acetic Acid Glacial

 

64-19-7

 

N

 

P

 

L

 

CA

 

365

 

0.2

 

0.2

 

0.2

 

G

 

GB

 

A

 

A

 

2

 

2

 

1

 

IRR

 

 

 

Acetic Acid Glacial

 

64-19-7

 

N

 

P

 

L

 

ACFR

 

365

 

0.3

 

0.3

 

0.3

 

G

 

GB

 

A

 

A

 

2

 

2

 

1

 

FL

 

 

 

Acetone

 

67-64-1

 

N

 

P

 

L

 

A/F

 

365

 

1

 

3

 

2

 

G

 

GB

 

A

 

A

 

2

 

3

 

0

 

FL

 

 

 

Acetone?

 

75-05-8

 

N

 

P

 

L

 

ACF

 

365

 

1

 

5

 

2.5

 

G

 

GB

 

A

 

A

 

3

 

3

 

0

 

NFG

 

 

 

Air Compressed

 

25635-88-5

 

N

 

P

 

G

 

P

 

365

 

250

 

5000

 

5000

 

CF

 

CY

 

G

 

A

 

0

 

0

 

0

 

NFG

 

Air

 

Air, Compressed

 

25635-88-5

 

N

 

P

 

G

 

P

 

365

 

233

 

466

 

466

 

cu ft

 

CYL

 

G

 

A

 

0

 

0

 

0

 

OHH

 

 

 

Aluminum Potassium Sulfate

 

7784-24-9

 

N

 

P

 

S

 

C

 

365

 

0.25

 

0.5

 

0.25

 

P

 

PB

 

A

 

A

 

1

 

0

 

0

 

OHH

 

 

 

Ammonium Bicarbonate

 

1066-33-7

 

N

 

P

 

S

 

C

 

365

 

0.5

 

1.00

 

0.50

 

P

 

PB

 

A

 

A

 

1

 

0

 

0

 

IRR

 

 

 

Ammonium Chloride

 

12125-02-9

 

N

 

P

 

S

 

A

 

365

 

0.1

 

0.1

 

0.1

 

P

 

PB

 

A

 

A

 

2

 

0

 

0

 

COR

 

 

 

Ammonium Hydroxide

 

1336-21-6

 

N

 

P

 

L

 

CIA

 

365

 

0.25

 

1

 

0.5

 

G

 

GB

 

A

 

A

 

3

 

1

 

0

 

OX

 

 

 

Ammonium Persulfate

 

7727-54-9

 

N

 

P

 

S

 

AR

 

365

 

0.1

 

0.25

 

0.1

 

P

 

GB

 

A

 

A

 

2

 

0

 

1

 

IRR

 

 

 

Ammonium Sulfate

 

7783-20-2

 

N

 

P

 

S

 

C

 

365

 

0.25

 

1

 

1

 

G

 

PB

 

A

 

A

 

2

 

0

 

0

 

IRR

 

 

 

Ammonium Chloride

 

12125-02-9

 

N

 

P

 

S

 

C

 

365

 

0.1

 

0.2

 

0.1

 

P

 

PB

 

A

 

A

 

2

 

0

 

0

 

MFG

 

 

 

Argon

 

7440-37-1

 

N

 

P

 

G

 

P

 

365

 

100

 

100

 

100

 

CF

 

CY

 

G

 

A

 

0

 

0

 

0

 

DHH

 

 

 

Aspartic Acid

 

617-45-8

 

N

 

P

 

S

 

C

 

365

 

0.2

 

0.4

 

0.2

 

P

 

PB

 

A

 

A

 

1

 

0

 

0

 

IRR

 

 

 

Butyric Acid

 

107-92-6

 

N

 

P

 

L

 

AF

 

365

 

0.1

 

0.1

 

0.1

 

G

 

PB

 

A

 

A

 

2

 

2

 

0

 

FS

 

 

 

Carbon Decolorizing

 

7440-44-0

 

N

 

P

 

S

 

CF

 

365

 

0.2

 

0.5

 

0.2

 

P

 

GB

 

A

 

A

 

3

 

3

 

0

 

CRY

 

 

 

Carbon dioxide, liquified

 

124-38-9

 

N

 

P

 

L

 

PA

 

365

 

40

 

120

 

120

 

GAL

 

DEW

 

G

 

L

 

3

 

0

 

0

 

TOX

 

 

 

Chloroform

 

67-66-3

 

N

 

P

 

L

 

A/C

 

365

 

0.2

 

0.20

 

0.20

 

G

 

GB

 

A

 

A

 

3

 

0

 

0

 

COR

 

Chronenge

 

Chromium Trioxide

 

1333-82-0

 

N

 

P

 

L

 

ACR

 

365

 

0.1

 

0.2

 

0.1

 

G

 

GB

 

A

 

A

 

3

 

0

 

2

 

IRR

 

 

 

Citric Acid

 

5949-29-1

 

N

 

P

 

S

 

C

 

365

 

0.25

 

1

 

1

 

P

 

GB

 

A

 

A

 

2

 

1

 

0

 

 

28

--------------------------------------------------------------------------------


 

Hazard
Class

 

Common
Name

 

Chemical
Name

 

CAS #

 

Extremely
Hazardous?

 

Pure or
Mixture

 

Solid,
Gas or
Liquid

 

Fed
Haz
Cat

 

Days
on
Site

 

Largest
Container

 

Max.
Amount

 

Avg
Amount

 

Units
(lbs,
gal,
cu
ft)

 

Container

 

Pressure

 

Temp

 



NFPA

 

Health

 

Fire

 

Reactivity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OHH

 

 

 

D(+)- Glucose

 

50-99-7

 

N

 

P

 

S

 

C

 

365

 

500

 

500

 

300

 

P

 

FB

 

A

 

A

 

0

 

0

 

0

 

CL

 

Diesel

 

Diesel #2

 

68476-34-6

 

N

 

M

 

L

 

FAC

 

365

 

400

 

400

 

400

 

G

 

AT

 

A

 

A

 

0

 

2

 

0

 

FL

 

Starting Fluid

 

Diethyl ether

 

60-29-7

 

N

 

M

 

L

 

ACF

 

365

 

0.5

 

0.5

 

0.5

 

CUFT

 

CN

 

G

 

A

 

2

 

4

 

1

 

OHH

 

 

 

Diethylenetrismin-pentacetic acid

 

67-43-6

 

N

 

M

 

S

 

C

 

365

 

0.1

 

0.1

 

0.1

 

P

 

GB

 

A

 

A

 

1

 

0

 

0

 

FL

 

Acetone

 

Dimethyl Ketone

 

67-64-1

 

N

 

P

 

L

 

FA

 

365

 

1

 

2

 

2

 

G

 

PB

 

A

 

A

 

1

 

3

 

0

 

OHH

 

 

 

Dimethyl Polysifoxane

 

9016-00-6

 

N

 

P

 

L

 

C

 

365

 

0.5

 

0.5

 

0.5

 

G

 

GB

 

A

 

A

 

1

 

1

 

0

 

OHH

 

 

 

Dimethyl Sulfox

 

67-68-5

 

N

 

P

 

L

 

CA

 

365

 

0.1

 

0.20

 

0.1

 

L

 

GB

 

A

 

A

 

1

 

1

 

0

 

OHH

 

 

 

Dimethyl Sulphoxide

 

67-68-5

 

N

 

P

 

L

 

C

 

365

 

0.1

 

0.1

 

0.1

 

G

 

GB

 

A

 

A

 

1

 

1

 

0

 

OHH

 

 

 

Disodium Pyrophosphate

 

7722-88-5

 

N

 

P

 

S

 

C

 

365

 

0.25

 

0.5

 

0.25

 

P

 

PB

 

A

 

A

 

1

 

0

 

0

 

OHH

 

 

 

DMSO

 

67-68-5

 

N

 

P

 

L

 

C

 

365

 

0.1

 

0.1

 

0.1

 

G

 

GB

 

A

 

A

 

1

 

1

 

0

 

FL

 

Alcohol

 

Ethanol

 

64-17-5

 

N

 

P

 

L

 

FAC

 

365

 

1

 

2

 

1

 

G

 

PB

 

A

 

A

 

0

 

3

 

0

 

FL

 

 

 

Ethanol 70%

 

64-17-5

 

N

 

P

 

L

 

ACF

 

365

 

1

 

6

 

6

 

G

 

PB

 

A

 

A

 

0

 

3

 

0

 

FL

 

Gills III

 

Ethanol, Aluminus Sulfate

 

64-17-5

 

N

 

M

 

L

 

FC

 

365

 

0.25

 

0.25

 

0.25

 

G

 

PB

 

A

 

A

 

1

 

3

 

0

 

FL

 

Eosiny Stain

 

Ethanol, Aluminus Sulfate

 

64-17-5 631-61-8

 

N

 

M

 

L

 

FC

 

365

 

0.25

 

0.25

 

0.25

 

G

 

PB

 

A

 

A

 

0

 

3

 

0

 

FL

 

Reagent Alcohol

 

Ethanol, Methanol

 

64-17-5 57-56-1

 

N

 

M

 

L

 

CAF

 

365

 

0.25

 

4

 

4

 

G

 

GB

 

A

 

A

 

0

 

3

 

0

 

FL

 

Reagent Alcohol

 

Ethanol, methanol, isopropanol

 

64-17-5

 

N

 

M

 

L

 

F

 

365

 

1

 

10

 

6

 

G

 

PB

 

A

 

A

 

0

 

3

 

0

 

FL

 

REAGENT ALOCHOL

 

ETHANOL/METHONAL

 

64-17-5

 

N

 

P

 

L

 

CAF

 

365

 

1

 

3

 

2

 

G

 

PB

 

A

 

A

 

0

 

3

 

0

 

OHH

 

 

 

Ethanolamine

 

2002-24-6

 

N

 

P

 

S

 

AR

 

365

 

0.25

 

0.25

 

0.25

 

P

 

PB

 

A

 

A

 

1

 

0

 

1

 

COR/FLAM

 

 

 

Ethanolamine

 

141-43-5

 

N

 

P

 

L

 

CFA

 

365

 

0.26

 

1

 

0.5

 

G

 

GB

 

A

 

A

 

3

 

2

 

0

 

OHH

 

 

 

Ethylene Bromine

 

1239-49-8

 

N

 

P

 

L

 

C

 

365

 

10

 

0.10

 

10

 

G

 

GB

 

A

 

A

 

1

 

1

 

0

 

FL

 

 

 

Ethyl Alcohol

 

64-17-5

 

N

 

P

 

L

 

ACF

 

365

 

0.25

 

5

 

2.5

 

G

 

GB

 

A

 

A

 

2

 

3

 

0

 

OHH

 

 

 

Ethylenediamineletracelic Acid

 

60-00-4

 

N

 

P

 

S

 

C

 

365

 

0.1

 

0.25

 

0.1

 

P

 

PB

 

A

 

A

 

1

 

0

 

0

 

OHH

 

 

 

Ferrous Sulfate

 

7720-78-7

 

N

 

P

 

S

 

C

 

365

 

0.1

 

0.25

 

0.1

 

P

 

PB

 

A

 

A

 

1

 

1

 

0

 

IOX

 

 

 

Formaldehyde

 

50-08-0

 

Y

 

P

 

L

 

ACF

 

365

 

0.25

 

0.5

 

0.25

 

G

 

GB

 

A

 

A

 

3

 

2

 

0

 

CL

 

 

 

Formatin 4%

 

50-00-01

 

N

 

P

 

L

 

ACF

 

365

 

0.1

 

0.1

 

0.1

 

G

 

PB

 

A

 

A

 

3

 

2

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COR

 

 

 

Formic Acid

 

64-18-6

 

N

 

P

 

L

 

AF

 

365

 

0.2

 

1

 

0.5

 

G

 

PB

 

A

 

A

 

3

 

2

 

0

 

COR

 

 

 

Formic Acid 1% IPR

 

64-18-6

 

N

 

M

 

L

 

ACF

 

365

 

0.1

 

0.5

 

0.25

 

G

 

GB

 

A

 

A

 

3

 

2

 

0

 

 

29

--------------------------------------------------------------------------------


 

Hazard
Class

 

Common
Name

 

Chemical
Name

 

CAS #

 

Extremely
Hazardous?

 

Pure or
Mixture

 

Solid,
Gas or
Liquid

 

Fed
Haz
Cat

 

Days
on
Site

 

Largest
Container

 

Max.
Amount

 

Avg
Amount

 

Units
(lbs,
gal,
cu
ft)

 

Container

 

Pressure

 

Temp

 



NFPA

 

Health

 

Fire

 

Reactivity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OHH

 

 

 

Glutamic Acid

 

56-85-0

 

N

 

P

 

S

 

C

 

365

 

0.5

 

0.1

 

0.1

 

P

 

PB

 

A

 

A

 

0

 

0

 

0

 

OHH

 

Glycerol

 

Glycerin

 

56-81-5

 

N

 

P

 

L

 

C

 

365

 

0.2

 

0.25

 

0.2

 

G

 

PB

 

A

 

A

 

1

 

1

 

0

 

OHH

 

 

 

Glycerin

 

56-81-5

 

N

 

P

 

L

 

C

 

365

 

0.1

 

0.20

 

0.1

 

G

 

GB

 

A

 

A

 

1

 

1

 

0

 

OHH

 

 

 

Glycerol

 

56-81-5

 

N

 

P

 

L

 

C

 

365

 

1

 

3

 

1.5

 

G

 

GB

 

A

 

A

 

1

 

1

 

0

 

OHH

 

 

 

Glycine

 

58-40-6

 

N

 

P

 

S

 

C

 

365

 

0.1

 

0.25

 

0.25

 

P

 

PB

 

A

 

A

 

0

 

1

 

0

 

RAD

 

Tritium

 

H-3

 

 

 

N

 

P

 

S/L

 

C

 

365

 

1

 

10

 

2

 

mCi

 

GB

 

A

 

A

 

 

 

 

 

 

 

NFG

 

 

 

Helium Compressed

 

7440-59-7

 

N

 

P

 

G

 

P

 

365

 

304

 

1250

 

1250

 

CF

 

CY

 

G

 

A

 

0

 

0

 

0

 

NFG

 

 

 

Helium Compressed

 

7440-59-7

 

N

 

P

 

G

 

C,P

 

365

 

291

 

291

 

291

 

CF

 

CYL

 

G

 

A

 

0

 

0

 

0

 

NFG

 

 

 

Helium, Compressed

 

7440-59-7

 

N

 

P

 

G

 

P

 

365

 

223

 

223

 

223

 

cuft

 

CY

 

G

 

A

 

0

 

0

 

0

 

COR

 

 

 

Hydrochloric Acid

 

7647-01-0

 

N

 

P

 

L

 

A

 

365

 

0.25

 

3

 

1.5

 

G

 

PB

 

A

 

A

 

3

 

0

 

0

 

OX

 

 

 

Hydrogen Peroxide

 

7722841

 

N

 

P

 

L

 

ACR

 

365

 

0.1

 

0.2

 

0.1

 

G

 

PB

 

A

 

A

 

3

 

0

 

1

 

OX

 

 

 

Hydrogen Peroxide 30%

 

7722-B4-1

 

N

 

P

 

L

 

AC

 

365

 

0.1

 

0.2

 

0.1

 

G

 

PB

 

A

 

A

 

3

 

0

 

1

 

OX

 

 

 

Hydrogen Peroxide 30%

 

7722-B4-1

 

N

 

P

 

L

 

A

 

365

 

0.1

 

0.1

 

0.1

 

G

 

PB

 

A

 

A

 

3

 

0

 

1

 

COR

 

 

 

Hydroxamine Hydrochloride

 

5470-11-1

 

N

 

P

 

L

 

ACR

 

365

 

0.1

 

0.2

 

0.1

 

P

 

GB

 

A

 

A

 

3

 

1

 

1

 

RAD

 

 

 

I-125

 

 

 

N

 

P

 

S/L

 

C

 

365

 

1

 

10

 

2

 

mCi

 

GB

 

A

 

A

 

 

 

 

 

 

 

FL

 

2-Propanol

 

Isopropanol

 

E7-63-0

 

N

 

P

 

L

 

CAF

 

365

 

1

 

15

 

5

 

G

 

GB

 

A

 

A

 

2

 

3

 

0

 

IRR

 

 

 

Karamycin

 

25369-94-0

 

N

 

P

 

S

 

C

 

365

 

0.1

 

0.1

 

0.1

 

P

 

PB

 

A

 

A

 

2

 

0

 

0

 

CL

 

Charcoal Starter

 

Kerosene

 

8008-20-6

 

N

 

M

 

L

 

F

 

365

 

0.1

 

0.2

 

0.1

 

G

 

PB

 

A

 

A

 

1

 

2

 

0

 

OHH

 

 

 

Lauryl Sulfate

 

151-21-3

 

N

 

P

 

S

 

C

 

365

 

0.25

 

0.5

 

0.25

 

P

 

PB

 

A

 

A

 

1

 

0

 

0

 

CRY

 

 

 

Liquid Nitrogen

 

7727-37-9

 

N

 

P

 

L

 

PA

 

365

 

40

 

160

 

120

 

GAL

 

DEW

 

G

 

L

 

3

 

0

 

0

 

CRY

 

 

 

Liquid Nitrogen

 

7727-37-9

 

N

 

P

 

L

 

PA

 

365

 

40

 

300

 

240

 

G

 

DEW

 

G

 

L

 

3

 

0

 

0

 

OHH

 

 

 

L-Protine

 

147-85-3

 

N

 

P

 

S

 

C

 

365

 

0.1

 

0.1

 

0.1

 

P

 

PB

 

A

 

A

 

1

 

0

 

0

 

FL

 

Reagent grade alcohol

 

Methanol

 

64-17-5

 

N

 

P

 

L

 

F

 

365

 

1

 

6

 

4

 

G

 

PB

 

A

 

A

 

0

 

3

 

0

 

FL

 

 

 

Methanol

 

67-58-1

 

N

 

P

 

L

 

A/C

 

365

 

1

 

8

 

1

 

G

 

GB

 

A

 

A

 

1

 

3

 

0

 

CL

 

10% buffered

 

methanol, formaldehyde

 

50-00-0

 

N

 

M

 

L

 

FAC

 

365

 

1

 

1

 

2

 

G

 

PB

 

A

 

A

 

2

 

2

 

0

 

FL

 

Methanol

 

Methyl Alcohol

 

67-56-1

 

N

 

P

 

L

 

FA

 

365

 

1

 

2

 

1

 

G

 

GB

 

A

 

A

 

1

 

3

 

0

 

FL

 

Paint

 

Methyl ethyl ketone

 

78-86-4

 

N

 

M

 

L

 

F

 

365

 

0.1

 

0.1

 

0.1

 

G

 

CN

 

G

 

A

 

1

 

3

 

0

 

TOX

 

 

 

Methylene Chloride

 

75-09-2

 

N

 

P

 

L

 

A/C

 

365

 

0.25

 

0.5

 

0.25

 

G

 

GB

 

A

 

A

 

3

 

1

 

0

 

OHH

 

 

 

Mineral Oil

 

8012-95-1

 

N

 

P

 

L

 

C

 

365

 

0.25

 

0.20

 

0.25

 

G

 

PB

 

A

 

A

 

0

 

1

 

0

 

 

30

--------------------------------------------------------------------------------


 

Hazard
Class

 

Common
Name

 

Chemical
Name

 

CAS #

 

Extremely
Hazardous?

 

Pure or
Mixture

 

Solid,
Gas or
Liquid

 

Fed
Haz
Cat

 

Days
on
Site

 

Largest
Container

 

Max.
Amount

 

Avg
Amount

 

Units
(lbs,
gal,
cu
ft)

 

Container

 

Pressure

 

Temp

 


NFPA

 

Health

 

Fire

 

Reactivity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IRR

 

 

 

N,N- Dimethyl Formamide

 

6B-12-2

 

N

 

P

 

S

 

AF

 

365

 

1

 

1

 

1

 

P

 

PB

 

A

 

A

 

2

 

2

 

0

 

CL

 

 

 

N,N-Dimethyl Formamide

 

6B-12-2

 

N

 

P

 

L

 

CAF

 

365

 

0.2

 

0.25

 

0.2

 

G

 

GB

 

A

 

A

 

1

 

2

 

0

 

OX

 

 

 

Nitric Acid

 

7697-37-2

 

N

 

P

 

L

 

ACR

 

365

 

0.1

 

0.1

 

0.1

 

G

 

GB

 

A

 

A

 

3

 

0

 

1

 

CRG

 

 

 

Nitrogen

 

7727-37-9

 

N

 

P

 

G

 

A

 

365

 

50

 

400

 

350

 

cuft

 

DEW

 

G

 

L

 

3

 

0

 

0

 

NFG

 

 

 

Nitrogen Compressed

 

7727-37-9

 

N

 

P

 

G

 

P

 

365

 

291

 

291

 

600

 

CF

 

CY

 

G

 

A

 

0

 

0

 

0

 

CRG

 

 

 

Nitrogen Compressed

 

7727-37-9

 

N

 

P

 

G

 

A

 

365

 

304

 

304

 

304

 

cuft

 

CY

 

G

 

L

 

3

 

0

 

0

 

NFG

 

 

 

Nitrogen Compressed

 

7727-37-9

 

N

 

P

 

G

 

A P

 

365

 

304

 

304

 

304

 

CF

 

CYL

 

G

 

A

 

0

 

0

 

0

 

IRR

 

Hapes

 

N-LZ Hydroxyethy Piperazine N- Ether

 

17365-45-9

 

N

 

P

 

S

 

C

 

365

 

0.1

 

0.25

 

0.1

 

P

 

PB

 

A

 

A

 

1

 

1

 

0

 

OXY

 

 

 

Oxygen 50%/CO2 50%

 

7782-44-7

 

N

 

M

 

G

 

PF

 

365

 

117

 

117

 

117

 

CF

 

CY

 

G

 

A

 

1

 

0

 

0

 

OXY

 

 

 

Oxygen 50%/Nitrogen 50%

 

7782-44-7

 

N

 

M

 

G

 

PF

 

365

 

250

 

1250

 

1250

 

CF

 

CY

 

G

 

A

 

1

 

0

 

0

 

RAD

 

 

 

P-32

 

 

 

N

 

P

 

S/L

 

C

 

365

 

1

 

10

 

2

 

mCi

 

GB

 

A

 

A

 

 

 

 

 

 

 

TOX

 

 

 

Paraformaldehyde 16%

 

3052S-89-4

 

Y

 

M

 

L

 

AC

 

365

 

0.05

 

0.1

 

0.1

 

G

 

GB

 

A

 

A

 

3

 

1

 

0

 

IRR

 

 

 

Perchloric Acid

 

7601-90-3

 

N

 

P

 

L

 

CA

 

365

 

0.1

 

0.2

 

0.2

 

G

 

GB

 

A

 

A

 

2

 

0

 

0

 

TOX

 

 

 

Phenol

 

108-95-2

 

Y

 

P

 

L

 

ACF

 

365

 

0.25

 

0.25

 

0.25

 

G

 

GB

 

A

 

A

 

4

 

2

 

0

 

TOX

 

 

 

Phenol

 

108-95-2

 

N

 

P

 

L

 

A

 

365

 

0.1

 

0.1

 

0.1

 

G

 

GB

 

A

 

A

 

4

 

2

 

0

 

TOX

 

 

 

Phenol Chloroform

 

67-66-3

 

Y

 

P

 

L

 

CA

 

365

 

0.1

 

0.1

 

0.1

 

G

 

GB

 

A

 

A

 

3

 

0

 

1

 

CCH

 

 

 

Phenylmethy Sulfuryl

 

329-98-6

 

N

 

P

 

S

 

A/C

 

365

 

0.25

 

0.25

 

0.25

 

P

 

GB

 

A

 

A

 

3

 

0

 

1

 

COR/TOX

 

 

 

Phenylmethylsulfuryl Fluoride

 

329-98-6

 

N

 

P

 

S

 

A

 

365

 

0.5

 

5.00

 

2.5

 

P

 

GB

 

A

 

A

 

3

 

0

 

1

 

COR

 

 

 

Phosphoric Acid

 

766-38-2

 

N

 

P

 

L

 

A

 

365

 

0.2

 

0.25

 

0.2

 

G

 

GB

 

A

 

A

 

3

 

0

 

0

 

COR

 

 

 

Phosphoric Acid

 

766-38-2

 

N

 

P

 

L

 

A

 

365

 

0.1

 

0.5

 

0.25

 

G

 

GB

 

A

 

A

 

3

 

0

 

0

 

IRR

 

 

 

Polyoxyethylene Sorbitan

 

9005-64-5

 

N

 

M

 

L

 

C

 

365

 

0.1

 

0.20

 

0.1

 

G

 

PB

 

A

 

A

 

1

 

0

 

0

 

OHH

 

 

 

Potassium Chloride

 

7447-40-7

 

N

 

P

 

L

 

C

 

365

 

0.2

 

0.25

 

0.2

 

G

 

GB

 

A

 

A

 

1

 

0

 

0

 

COR

 

 

 

Potassium Hydroxide

 

1310-58-3

 

N

 

P

 

L

 

ACR

 

365

 

0.25

 

0.5

 

0.25

 

G

 

PB

 

A

 

A

 

3

 

0

 

1

 

IRR

 

 

 

Pyruvic Acid

 

127-17-3

 

N

 

0

 

S

 

C

 

365

 

0.25

 

0.5

 

0.25

 

P

 

PB

 

A

 

A

 

2

 

1

 

0

 

FL

 

 

 

Rossville Alcohol 200 Proof

 

64-17-5

 

N

 

P

 

L

 

CAF

 

365

 

1

 

10

 

0

 

G

 

GB

 

A

 

A

 

1

 

3

 

0

 

OHH

 

Salt

 

Salt

 

7647-14-5

 

N

 

P

 

S

 

C

 

365

 

23

 

500

 

500

 

P

 

Bag

 

A

 

A

 

1

 

0

 

0

 

OX

 

 

 

Silver Nitrate

 

7761-88-98

 

N

 

P

 

L

 

A R

 

365

 

0.1

 

0.10

 

0.1

 

P

 

PB

 

A

 

A

 

4

 

0

 

0

 

OYR

 

Fixer

 

Silver Nitrate (0.1%)

 

7761-88-8

 

N

 

M

 

L

 

C

 

365

 

10

 

20

 

10

 

G

 

PB

 

A

 

A

 

1

 

0

 

0

 

OHH

 

 

 

Sodium Heparin

 

9D41-D8-1

 

N

 

P

 

S

 

A

 

365

 

0.1

 

0.10

 

0.10

 

P

 

GB

 

A

 

A

 

1

 

1

 

0

 

 

31

--------------------------------------------------------------------------------


 

Hazard
Class

 

Common
Name

 

Chemical
Name

 

CAS #

 

Extremely
Hazardous?

 

Pure or
Mixture

 

Solid,
Gas or
Liquid

 

Fed
Haz
Cat

 

Days
on
Site

 

Largest
Container

 

Max.
Amount

 

Avg
Amount

 

Units
(lbs,
gal,
cu
ft)

 

Container

 

Pressure

 

Temp

 


NFPA

 

Health

 

Fire

 

Reactivity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOX

 

 

 

Sodium Azide

 

26528-22-0

 

Y

 

P

 

S

 

ACR

 

365

 

0.25

 

0.5

 

0.25

 

P

 

GB

 

A

 

A

 

3

 

1

 

3

 

DVR

 

Developer

 

Sodium Bissulfate (0.5%)

 

7601-38-1

 

N

 

M

 

L

 

C

 

365

 

10

 

20

 

10

 

G

 

PB

 

A

 

A

 

1

 

0

 

0

 

OHH

 

 

 

Sodium Chloride

 

7647-14-5

 

N

 

P

 

S

 

C

 

365

 

0.5

 

0.1

 

0.5

 

P

 

PB

 

A

 

A

 

1

 

0

 

0

 

OHH

 

TRYPAN BLUE SOLUTION

 

SODIUM CHLORIDE

 

75-57-1

 

N

 

M

 

L

 

C

 

365

 

0.1

 

0.2

 

0.1

 

G

 

PB

 

A

 

A

 

1

 

0

 

0

 

COR

 

Luminey

 

Sodium Chloride Sodium Phosphate

 

7647-14-5 7722-88-5

 

N

 

M

 

L

 

C

 

365

 

5

 

10

 

5

 

G

 

GB

 

A

 

A

 

1

 

0

 

0

 

COR

 

 

 

Sodium Hydroxide

 

1310-73-2

 

N

 

P

 

L

 

A/C

 

365

 

2.5

 

20

 

10

 

G

 

PB

 

A

 

A

 

3

 

0

 

1

 

IRR

 

Bleach

 

Sodium Hypochloride

 

7681-52-9

 

N

 

P

 

L

 

A

 

365

 

1

 

20

 

10

 

G

 

PR

 

A

 

A

 

2

 

0

 

1

 

IRR

 

 

 

Sodium Orthorariadate

 

13721-39-6

 

N

 

P

 

S

 

A

 

365

 

0.25

 

0.50

 

0.25

 

P

 

PB

 

A

 

A

 

2

 

0

 

0

 

OX

 

 

 

Sodium Perchlorate

 

1791-07-3

 

N

 

P

 

S

 

AR

 

365

 

0.1

 

0.25

 

0.1

 

P

 

PB

 

A

 

A

 

2

 

0

 

1

 

HTOX

 

 

 

Sodium Selenite

 

10102-18-8

 

Y

 

P

 

S

 

C/A

 

365

 

0.1

 

0.1

 

0.1

 

P

 

BOX

 

A

 

A

 

3

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CL

 

WD 40

 

Standard Solvent

 

8052-41-3

 

N

 

M

 

L

 

C

 

365

 

0.5

 

0.5

 

0.5

 

CUFT

 

CA

 

G

 

A

 

1

 

2

 

0

 

COR

 

 

 

Sulfuric Acid

 

7684-93-9

 

Y

 

P

 

L

 

AR

 

365

 

0.2

 

0.5

 

0.2

 

G

 

GB

 

A

 

A

 

3

 

0

 

2

 

IRR

 

 

 

Tetraethylammonium Chloride Hydrate

 

56-34-8

 

N

 

P

 

S

 

C

 

365

 

0.25

 

0.5

 

0.25

 

P

 

GB

 

A

 

A

 

2

 

0

 

0

 

FL

 

Permount

 

Toluene, piocolyte

 

108-08-33

 

N

 

M

 

L

 

AF

 

365

 

0.1

 

0.2

 

0.1

 

G

 

GB

 

A

 

A

 

2

 

3

 

0

 

COR

 

 

 

Trichloracelic Acid

 

76-02-9

 

N

 

P

 

S

 

C

 

365

 

0.5

 

1.00

 

1.00

 

P

 

GB

 

A

 

A

 

3

 

0

 

0

 

FL

 

 

 

Tilethytamine

 

121-44-8

 

N

 

P

 

L

 

CAF

 

365

 

0.2

 

0.20

 

0.2

 

G

 

GB

 

A

 

A

 

2

 

3

 

0

 

FL

 

 

 

Tilethytamine

 

121-44-8

 

N

 

P

 

L

 

ACF

 

365

 

0.1

 

0.1

 

0.1

 

G

 

GB

 

A

 

A

 

3

 

3

 

0

 

COR

 

 

 

Telfluoroacetic Acid

 

76-05-1

 

N

 

P

 

L

 

A

 

365

 

0.1

 

0.5

 

0.1

 

G

 

GB

 

A

 

A

 

3

 

0

 

0

 

IRR

 

 

 

Tris Hyrdoxymethyl

 

77-86-1

 

N

 

P

 

S

 

C

 

365

 

2.2

 

2.2

 

2.2

 

P

 

PB

 

A

 

A

 

1

 

1

 

0

 

IRR

 

 

 

Trion-x-100

 

9002-98-1

 

N

 

M

 

L

 

C

 

365

 

0.25

 

0.50

 

0.25

 

G

 

GB

 

A

 

A

 

2

 

1

 

0

 

OHH

 

 

 

Trypan Blue Solution

 

72-57-1

 

N

 

P

 

L

 

A/C

 

365

 

0.2

 

0.1

 

0.1

 

G

 

PB

 

A

 

A

 

1

 

0

 

0

 

IRR

 

 

 

Tween

 

9005-64-5

 

N

 

M

 

L

 

C

 

365

 

0.2

 

0.20

 

0.1

 

G

 

GB

 

A

 

A

 

1

 

0

 

0

 

OHH

 

 

 

Urea

 

57-13-6

 

N

 

P

 

S

 

C

 

365

 

0.5

 

1.00

 

0.50

 

P

 

PB

 

A

 

A

 

1

 

0

 

0

 

 

32

--------------------------------------------------------------------------------


 

EXHIBIT D TO LEASE AGREEMENT DATED JANUARY 22, 2002 BETWEEN THE
JOHN ARRILLAGA SURVIVOR’S TRUST AND THE RICHARD T. PEERY
SEPARATE PROPERTY TRUST, AS LANDLORD, AND ABGENIX, INC., AS TENANT

HAZARDOUS MATERIALS REPORTS
PROVIDED TO TENANT

 

1)                                      Preliminary Environmental Assessment and
Soil Testing for Ardenwood Corporate Commons: prepared for Bedford Properties on
August 10, 1988 by Kaldveer Associates;

 

2)                                      Preliminary Environmental Assessment and
Soil Testing for Ardenwood Corporate Commons Lots 1 through 27; prepared for
Bedford Properties on June 13, 1989 by Kaldveer Associates;

 

3)                                      Phase I Site Assessment for Ardenwood
Corporate Commons; prepared for Bedford Properties in July 1991 by Mittelhauser
Corporation.

 

33

--------------------------------------------------------------------------------


 

EXHIBIT B

APPROVED HAZARDOUS OR TOXIC MATERIALS

 

HAZARD CLASS

 

CHEMICAL NAME

 

CAS

 

EHS?Y or N

 

PURE OR MIXTURE?

 

SOLID, LIQUID, OR GAS

 

FEDERAL HAZ. CAT. (A,C,F,R,P)

 

DAYS  ON SITE

 

LARGEST CONTAINER

 

CONVERSION FACTOR

 

NO. OF CONT.

 

MAX. AMOUNT

 

AVG. AMOUNT

 

UNIT (Lbs., Gal., Cu.Ft.)

 

STORAGE CONTAINER

 

STORAGE PRESSURE

 

STORAGE TEMP.

 

H

 

F

 

R

 

TOX

 

2-Mercaptobenzothiazole, (2-Mercaptoethanol)

 

60-24-2

 

N

 

P

 

L

 

C

 

365

 

100 ml

 

0.026

 

1

 

0.026

 

0.026

 

gal

 

GB

 

A

 

A

 

2

 

2

 

0

 

FL

 

Accustain (methyl alcohol), (Methanol)

 

67-56-1

 

N

 

M

 

L

 

A, C

 

365

 

500 ml

 

0.132

 

1

 

0.132

 

0.132

 

gal

 

PB

 

A

 

A

 

2

 

3

 

0

 

FL

 

Acetone

 

67-64-1

 

N

 

P

 

L

 

F

 

365

 

500 ml

 

0.132

 

5

 

0.660

 

0.660

 

gal

 

GB

 

A

 

A

 

1

 

3

 

0

 

FL

 

Acetone

 

67-64-1

 

N

 

P

 

L

 

F

 

365

 

1 L

 

0.264

 

3

 

0.792

 

0.792

 

gal

 

PB

 

A

 

A

 

1

 

3

 

0

 

FL

 

Acetone

 

67-64-1

 

N

 

P

 

L

 

F

 

365

 

4L

 

1.0568

 

1

 

1.057

 

1.057

 

gal

 

GB

 

A

 

A

 

1

 

3

 

0

 

FL

 

Alcohol blend (Ethanol, Methanol, 2-Propanol, Water

 

64-17-5

 

N

 

M

 

L

 

A, C, F

 

365

 

4L

 

1.0568

 

9

 

9.511

 

9.511

 

gal

 

GB

 

A

 

A

 

1

 

3

 

0

 

COR

 

Coverage plus

 

None

 

N

 

M

 

L

 

A

 

365

 

1 gal

 

1

 

1

 

1.000

 

1.000

 

gal

 

PB

 

A

 

A

 

1

 

0

 

0

 

FL

 

Cytoseal XYL-Xylene based

 

None

 

N

 

M

 

L

 

A

 

365

 

200 ml

 

0.053

 

1

 

0.053

 

0.053

 

gal

 

PB

 

A

 

A

 

2

 

3

 

0

 

CL

 

Dimethyl Formamide, (N,N-dimethyl formamide)

 

68-12-2

 

N

 

P

 

L

 

A

 

365

 

100ml

 

0.026

 

1

 

0.026

 

0.026

 

gal

 

PB

 

A

 

A

 

2

 

2

 

0

 

CL, IRR

 

Dimethyl sulfoxide (DMSO)

 

67-68-5

 

N

 

P

 

L

 

A

 

365

 

100 ml

 

0.026

 

2

 

0.053

 

0.053

 

gal

 

GB

 

A

 

A

 

1

 

1

 

0

 

IRR

 

Eosin Yellowish Solution

 

17372-87-1

 

N

 

M

 

L

 

A

 

365

 

500 ml

 

0.132

 

1

 

0.132

 

0.132

 

gal

 

GB

 

A

 

A

 

1

 

0

 

0

 

IRR

 

Eosin Yellowish Solution

 

17372-87-1

 

N

 

M

 

L

 

A

 

365

 

500 ml

 

0.132

 

1

 

0.132

 

0.132

 

gal

 

PB

 

A

 

A

 

1

 

0

 

0

 

FL

 

Ethyl alcohol (100%), (ethanol)

 

64-17-5

 

N

 

P

 

L

 

F

 

365

 

1 pt

 

0.125

 

3

 

0.375

 

0.375

 

gal

 

GB

 

A

 

A

 

1

 

3

 

0

 

TOX, OHH, CL

 

Formaldehyde

 

50-00-0

 

N

 

P

 

L

 

F

 

365

 

500 ml

 

0.132

 

1

 

0.132

 

0.132

 

gal

 

GB

 

A

 

A

 

3

 

2

 

0

 

TOX, OHH, CL

 

FORMALDEHYDE (4%); (FORMALIN)

 

50-00-0

 

N

 

M

 

L

 

A, C

 

365

 

4L

 

1.0568

 

1

 

1.057

 

1.057

 

gal

 

PB

 

A

 

A

 

3

 

2

 

0

 

TOX

 

Hematoxylin

 

None

 

N

 

P

 

L

 

A

 

365

 

500 ml

 

0.132

 

2

 

0.264

 

0.264

 

gal

 

PB

 

A

 

A

 

2

 

0

 

0

 

TOX

 

Hematoxylin

 

None

 

N

 

P

 

L

 

A

 

365

 

1L

 

0.528

 

2

 

1.056

 

1.056

 

gal

 

PB

 

A

 

A

 

2

 

0

 

0

 

CL

 

Histo Clear - (Orange terpines), (d-limonene), (Hemo-DL),
(butylatedhydroxanisole)

 

5989-27-5

 

N

 

M

 

L

 

A

 

365

 

1 gal

 

1

 

3

 

3.000

 

3.000

 

gal

 

PB

 

A

 

A

 

3

 

1

 

0

 

FL

 

Methal butane

 

78-78-4

 

N

 

P

 

L

 

A, F

 

365

 

2L

 

0.5284

 

2

 

1.057

 

1.057

 

gal

 

GB

 

A

 

A

 

2

 

3

 

0

 

FL

 

Methanol, (methyl alcohol)

 

67-56-1

 

N

 

P

 

L

 

F

 

365

 

1 L

 

0.264

 

3

 

0.792

 

0.792

 

gal

 

GB

 

A

 

A

 

1

 

3

 

0

 

 

--------------------------------------------------------------------------------


 

FL

 

Methanol, (methyl alcohol)

 

67-56-1

 

N

 

P

 

L

 

F

 

365

 

4L

 

1.0568

 

2

 

2.114

 

2.114

 

gal

 

GB

 

A

 

A

 

1

 

3

 

0

 

IRR

 

Polyethylene glycol octyphenol ether (Triton x100)

 

9036-91-5

 

N

 

M

 

L

 

A

 

365

 

4 L

 

1.056

 

1

 

1.056

 

1.056

 

gal

 

GB

 

A

 

A

 

2

 

1

 

0

 

COR

 

Sodium hydroxide, (NaOH)

 

1310-73-2

 

N

 

M

 

L

 

A

 

365

 

1 L

 

0.264

 

1

 

0.264

 

0.264

 

gal

 

PB

 

A

 

A

 

3

 

0

 

1

 

OX

 

Sodium Hypochlorite (6.5%), (Chlorox Bleach)

 

7681-52-9

 

N

 

M

 

L

 

A

 

365

 

1 Quart

 

0.25

 

6

 

1.500

 

1.500

 

gal

 

PB

 

A

 

A

 

1

 

0

 

1

 

FL

 

Xylene

 

108-38-3

 

N

 

M

 

L

 

A, C, F

 

365

 

4 L

 

1.056

 

1

 

1.056

 

1.056

 

gal

 

GB

 

A

 

A

 

3

 

2

 

0

 

FL

 

Ethanol, (ethyl alcohol)

 

64-17-5

 

N

 

P

 

L

 

F

 

365

 

1gal

 

1

 

1

 

1.000

 

1.000

 

gal

 

GB

 

A

 

A

 

1

 

3

 

0

 

TOX

 

2-Mercaptobenzothiazole, (2-Mercaptoethanol)

 

60-24-2

 

N

 

P

 

L

 

A

 

365

 

50 ml

 

0.013

 

1

 

0.013

 

0.013

 

gal

 

GB

 

A

 

A

 

2

 

2

 

0

 

COR

 

Coverage plus

 

None

 

N

 

M

 

L

 

A

 

365

 

1 gal

 

1

 

1

 

1.000

 

1.000

 

gal

 

PB

 

A

 

A

 

1

 

0

 

0

 

OX

 

Sodium Hypochlorite (6.5%), (Chlorox Bleach)

 

7681-52-9

 

N

 

M

 

L

 

A

 

365

 

1 gal

 

1

 

1

 

1.000

 

1.000

 

gal

 

PB

 

A

 

A

 

1

 

0

 

1

 

CRY

 

Nitrogen

 

7727-37-9

 

N

 

P

 

L

 

P

 

365

 

42 gal

 

42

 

2

 

42

 

42

 

gal

 

CY

 

G

 

L

 

3

 

0

 

0

 

IRR

 

Ammonium Chloride

 

12125-02-9

 

N

 

P

 

S

 

A

 

365

 

100g

 

0.22

 

1

 

0.220

 

0.220

 

lb

 

PB

 

A

 

A

 

2

 

0

 

0

 

OHH

 

Ammonium Sulfate

 

7783-20-2

 

N

 

P

 

S

 

A

 

365

 

5kg

 

11

 

2

 

22.000

 

22.000

 

lb

 

PB

 

A

 

A

 

2

 

0

 

0

 

IRR

 

Citric Acid

 

5949-29-1

 

N

 

P

 

S

 

A

 

365

 

500g

 

1.1

 

2

 

2.200

 

2.200

 

lb

 

GB

 

A

 

A

 

2

 

0

 

1

 

FL

 

Ethanol, (ethyl alcohol)

 

64-17-5

 

N

 

M

 

L

 

F

 

365

 

1 gal

 

1

 

2

 

2.000

 

2.000

 

gal

 

SD

 

A

 

A

 

1

 

3

 

0

 

COR

 

Ethylenediaminetetra acetic acid

 

107-15-3

 

N

 

P

 

S

 

A

 

365

 

100g

 

0.22

 

1

 

0.220

 

0.220

 

lb

 

PB

 

A

 

A

 

3

 

2

 

0

 

COR

 

HCl, H2SO4, OPD, TMB - Waste

 

Mix

 

N

 

M

 

L

 

A, C

 

365

 

2.5 gal

 

2.5

 

1

 

2.500

 

2.500

 

gal

 

PB

 

A

 

A

 

2

 

1

 

0

 

COR

 

HCl, H2SO4, OPD, TMB - Waste

 

Mix

 

N

 

M

 

S

 

A, C

 

365

 

5 lb

 

5

 

2

 

10.000

 

10.000

 

lb

 

PB

 

A

 

A

 

2

 

1

 

0

 

COR

 

Hydrochloric Acid, (Hydrogen chloride)

 

7647-01-0

 

N

 

P

 

L

 

A

 

365

 

500 ml

 

0.132

 

5

 

0.660

 

0.660

 

gal

 

GB

 

A

 

A

 

3

 

0

 

0

 

FL

 

Methanol, (methyl alcohol)

 

67-56-1

 

N

 

P

 

L

 

F

 

365

 

4L

 

1.0568

 

4

 

4.227

 

4.227

 

gal

 

PB

 

A

 

A

 

1

 

3

 

0

 

FL

 

Methanol, (methyl alcohol)

 

67-56-1

 

N

 

P

 

L

 

F

 

365

 

2L

 

0.5284

 

1

 

0.528

 

0.528

 

gal

 

GB

 

A

 

A

 

1

 

3

 

0

 

COR

 

NaOH (Sodium hydroxide)

 

1310-73-2

 

N

 

P

 

S

 

A

 

365

 

500g

 

1.1

 

1

 

1.100

 

1.100

 

lb

 

PB

 

A

 

A

 

3

 

0

 

1

 

TOX, OHH

 

o-Phenylenediamine (OPD)

 

615-28-1

 

N

 

P

 

S

 

A, C

 

365

 

100 g

 

0.22

 

2

 

0.440

 

0.440

 

lb

 

CN

 

A

 

L

 

3

 

0

 

0

 

TOX

 

Paraformaldehyde

 

30525-89-4

 

N

 

P

 

S

 

A

 

365

 

500 g

 

1.1

 

1

 

1.100

 

1.100

 

lb

 

PB

 

A

 

A

 

3

 

1

 

0

 

OHH

 

Potassium Carbonate

 

584-08-7

 

N

 

P

 

S

 

A

 

365

 

250g

 

0.55

 

1

 

0.550

 

0.550

 

lb

 

PB

 

A

 

A

 

2

 

0

 

0

 

IRR

 

Potassium phosphate monobasic

 

7778-77-0

 

N

 

P

 

S

 

A

 

365

 

500g

 

1.1

 

2

 

2.200

 

2.200

 

lb

 

PB

 

A

 

A

 

1

 

0

 

0

 

HTOX, UR

 

Sodium Azide

 

26628-22-8

 

Y

 

P

 

S

 

A, C, R

 

365

 

100g

 

0.22

 

1

 

0.220

 

0.220

 

lb

 

PB

 

A

 

A

 

3

 

1

 

3

 

IRR

 

Sodium borate

 

1303-96-4

 

N

 

P

 

S

 

A

 

365

 

500 g

 

1.1

 

1

 

1.100

 

1.100

 

lb

 

PB

 

A

 

A

 

1

 

0

 

0

 

OHH

 

Sodium Carbonate anhydrous

 

497-19-8

 

N

 

P

 

S

 

A

 

365

 

500g

 

1.1

 

2

 

2.200

 

2.200

 

lb

 

PB

 

A

 

A

 

2

 

0

 

0

 

OHH

 

Sodium Chloride

 

7647-14-5

 

N

 

P

 

S

 

A

 

365

 

2.5kg

 

5.5

 

3

 

16.500

 

16.500

 

lb

 

PB

 

A

 

A

 

1

 

0

 

0

 

OX

 

Sodium Hypochlorite (6.5%), (Chlorox Bleach)

 

7681-52-9

 

N

 

M

 

L

 

A

 

365

 

1 gal

 

1

 

1

 

1.000

 

1.000

 

gal

 

PB

 

A

 

A

 

1

 

0

 

1

 

IRR

 

Sodium Phosphate dibasic, anhydrous

 

7558-79-4

 

N

 

P

 

S

 

A

 

365

 

500g

 

1.1

 

2

 

2.200

 

2.200

 

lb

 

GB

 

A

 

A

 

1

 

0

 

0

 

IRR

 

Sodium Phosphate dibasic, anhydrous

 

7558-79-4

 

N

 

P

 

S

 

A

 

365

 

500g

 

1.1

 

1

 

1.100

 

1.100

 

lb

 

PB

 

A

 

A

 

1

 

0

 

0

 

 

--------------------------------------------------------------------------------


 

IRR

 

Sodium Phosphate Monobasic

 

10049-21-5

 

N

 

P

 

S

 

A

 

365

 

125g

 

0.275

 

1

 

0.275

 

0.275

 

lb

 

PB

 

A

 

A

 

1

 

0

 

0

 

OX

 

Sodium-m-periodate (Sodium periodate)

 

7790-28-5

 

N

 

P

 

S

 

A, R

 

365

 

25g

 

0.055

 

1

 

0.055

 

0.055

 

lb

 

GB

 

A

 

A

 

1

 

0

 

3

 

OX

 

Sodium-m-periodate (Sodium periodate)

 

7790-28-5

 

N

 

P

 

S

 

A, R

 

365

 

100g

 

0.22

 

1

 

0.220

 

0.220

 

lb

 

GB

 

A

 

A

 

1

 

0

 

3

 

COR

 

Sulfuric acid, (H2SO4)

 

7664-93-9

 

Y

 

M

 

L

 

A

 

365

 

500mL

 

0.132

 

1

 

0.132

 

0.132

 

gal

 

GB

 

A

 

A

 

3

 

0

 

2

 

IRR

 

Tetramethyl Benzidine (TMB)

 

54827-17-7

 

N

 

M

 

L

 

A

 

365

 

100mL

 

0.026

 

3

 

0.079

 

0.079

 

gal

 

PB

 

A

 

L

 

1

 

0

 

0

 

OHH

 

Triton X-100

 

9002-93-1

 

N

 

M

 

L

 

A

 

365

 

100mL

 

0.026

 

2

 

0.053

 

0.053

 

gal

 

PB

 

A

 

A

 

2

 

1

 

0

 

IRR

 

TRIZMA Hydrochloride

 

1185-53-1

 

N

 

M

 

S

 

A

 

365

 

500g

 

1.1

 

2

 

2.200

 

2.200

 

lb

 

PB

 

A

 

A

 

1

 

1

 

0

 

IRR

 

Trizma, {TRIS (Aminomethane)}, {Tris (hydroxymethyl) amino methane}, {Trizma
base (TRIS)}

 

77-86-1

 

N

 

M

 

S

 

A

 

365

 

500 g

 

1.1

 

1

 

1.100

 

1.100

 

lb

 

PB

 

A

 

A

 

1

 

1

 

0

 

IRR

 

Trizma, {TRIS (Aminomethane)}, {Tris (hydroxymethyl) amino methane}, {Trizma
base (TRIS)}

 

77-86-1

 

N

 

M

 

S

 

A

 

365

 

100 g

 

0.22

 

1

 

0.220

 

0.220

 

lb

 

PB

 

A

 

A

 

1

 

1

 

0

 

OHH

 

Sodium acetate, anhydrous

 

127-09-3

 

N

 

P

 

S

 

A

 

365

 

500g

 

1.1

 

2

 

2.200

 

2.200

 

lb

 

PB

 

A

 

A

 

1

 

1

 

0

 

HTOX

 

Thimerasal

 

54-64-8

 

N

 

P

 

S

 

A, C

 

365

 

10g

 

0.022

 

1

 

0.022

 

0.022

 

lb

 

GB

 

A

 

A

 

4

 

0

 

0

 

IRR

 

Hydrogen peroxide 30%

 

7722-84-1

 

N

 

M

 

L

 

A

 

365

 

100 ml

 

0.026

 

3

 

0.079

 

0.079

 

gal

 

PB

 

A

 

L

 

0

 

0

 

1

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PERSONAL PROPERTY

 

All furniture currently in each of the 54 private offices

52 cubicles measuring 8 feet by 8 feet

Tables and chairs situated in each of four conference rooms

7 lunch room tables and 50 lunch room chairs

bookcases and file cabinets in one file room

approximately 15 cubicles of Teknion furniture located in the north side of the
Building.

 

--------------------------------------------------------------------------------